Exhibit 10.6

 

[***] Certain identified information has been excluded from the exhibit because
it is both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed.

 

 

 

 

 

OFFICE LEASE

 

 

 

 

BETWEEN

 

 

US ER America Center 4, LLC

 

as Landlord

 

 

AND

 

 

 

 

BILL.COM, LLC

 

as Tenant

 

 

 

 

 

 

 

 

 

Dated:  December 31, 2019

 

 

 

 

 

*** Schedules and exhibits have been omitted pursuant to Item 601(b)(2) of
Regulation S-K. A copy of any omitted schedule or exhibit will be furnished
supplementally to the Securities and Exchange Commission upon request; provided,
however that Bill.com Holdings, Inc. may request confidential treatment pursuant
to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, for any
schedule or exhibit so furnished.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

 

Page

I.

 

BASIC LEASE PROVISIONS AND DEFINITIONS

1

II.

 

PREMISES

6

III.

 

TERM

7

IV.

 

RENT

8

V.

 

SECURITY DEPOSIT

10

VI.

 

OPERATING EXPENSES

11

VII.

 

REAL ESTATE TAXES

15

VIII.

 

PARKING

16

IX.

 

USE AND REQUIREMENTS OF LAW

17

X.

 

ASSIGNMENT AND SUBLETTING

23

XI.

 

MAINTENANCE AND REPAIR

27

XII.

 

INITIAL CONSTRUCTION; ALTERATIONS

28

XIII.

 

SIGNS

31

XIV.

 

RIGHT OF ENTRY

33

XV.

 

INSURANCE

33

XVI.

 

SERVICES AND UTILITIES

35

XVII.

 

LIABILITY OF LANDLORD

39

XVIII.

 

RULES AND REGULATIONS

40

XIX.

 

DAMAGE; CONDEMNATION

40

XX.

 

DEFAULT OF TENANT

42

XXI.

 

MORTGAGES

45

XXII.

 

SURRENDER; HOLDING OVER

46

XXIII.

 

QUIET ENJOYMENT

46

XXIV.

 

MISCELLANEOUS

47

XXV.

 

OPTION TO RENEW

54

XXVI.

 

RIGHT OF FIRST OFFERING

57

 

i

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS

 

Exhibit A-1

 

Site Plan Showing the Building and Project

Exhibit A-2

 

Legal Description of Land

Exhibit A-3

 

Outline of the Premises

Exhibit B-1

 

Work Agreement

Exhibit B-2

 

Intentionally Omitted

Exhibit B-3

 

Specifications

Exhibit B-4

 

Insurance Requirements

Exhibit C

 

Rules and Regulations

Exhibit D

 

Secretary’s Certificate

Exhibit E

 

Outline of Vacant First Floor Space

Exhibit F

 

List of Environmental Reports

Exhibit F-1

 

Environmental NDA

Exhibit G

 

Parking Locations

Exhibit G-1

 

Locations of Outdoor Amenities and Fire Pit Lounges

Exhibit H

 

Exterior Master Sign Program

Exhibit H-1

 

Location of Building Signage

Exhibit H-2

 

Location of Building Monument Signage

Exhibit I

 

Form of Letter of Credit

Exhibit J

 

Form of Existing Mortgage SNDA

Exhibit K

 

Non-Disclosure Agreement

 

 

 

ii

--------------------------------------------------------------------------------

 

OFFICE LEASE

 

 

THIS OFFICE LEASE (“Lease”) is made as of the 31st day of December, 2019 (“Date
of Lease”), by and between US ER America Center 4, LLC, a California limited
liability company (“Landlord”), and BILL.COM, LLC, a Delaware limited liability
company (“Tenant”).

 

I.  BASIC LEASE PROVISIONS AND DEFINITIONS

 

1.1Premises.  Approximately 131,801 Rentable Square Feet as outlined on Exhibit
A-3 attached hereto and made a part hereof  (the “Premises”) in the building
containing approximately 221,886 Rentable Square Feet and identified as Phase II
Building 4 on Exhibit A-1 attached hereto and made a part hereof and located at
6220 America Center Drive, San Jose, California 95002 (referred to in this Lease
as either “Building 4” or the “Building”) and comprised of (a) the portion of
the first floor known as Suite 100 containing approximately 15,098 Rentable
Square Feet, (b) the entire second floor known as Suite 200 containing
approximately 38,901 Rentable Square Feet, (c) the entire third floor known as
Suite 300 containing approximately 38,901 Rentable Square Feet and (d) the
entire fourth floor known as Suite 400 containing approximately 38,901 Rentable
Square Feet.  

 

1.2Amenity Building.  The building identified as the Amenity Building on Exhibit
A-1 attached hereto and made a part hereof (“Amenity Building”) and located at
6250 America Center Drive, San Jose, California 95002, containing approximately
21,273 Rentable Square Feet.  

 

1.3Project.  The development depicted on Exhibit A-1 and known as America Center
consisting of the real property and all improvements built thereon, including,
without limitation, the Land, the Building, the Other Buildings, the Common
Area, and Parking Facilities, containing approximately 427,600 Rentable Square
Feet in the Phase I Buildings and 465,045 Rentable Square Feet in the Phase II
Buildings.  The “Phase I Buildings” means the buildings identified on Exhibit
A-1 as Existing Building 1 located at 6001 America Center Drive, San Jose,
California 95002 and as Existing Building 2 located at 6201 America Center
Drive, San Jose, California 95002.  The “Phase II Buildings” means the Building,
the Amenity Building and the building identified on Exhibit A-1 as Phase II
Building 3 located at 6280 America Center Drive, San Jose, California 95002
(“Building 3”). The “Other Buildings” means the Phase I Buildings, the Amenity
Building, Building 3 and any other buildings located on the Land that Landlord
may elect to include as part of the Project from time to time.   Landlord
reserves the right to adjust the Rentable Square Footage of the Project and the
Other Buildings by delivering notice to Tenant that one or more Other Buildings
have been sold, constructed, modified or removed from the Project or that the
Common Areas have been modified.  

 

1.4Land.  The parcels of land on which the Project is located, as more
particularly described on Exhibit A-2 attached hereto and made a part hereof,
and all rights, easements and appurtenances thereunto belonging or
pertaining.  As used in this Lease, references to the “Land” on which the
Building and the Surface Lot are located mean “Parcel 4” as identified on
Exhibit G and references to the “Land” on which the Amenity Center and the Phase
II Parking Garage are located mean “Parcel 3” as identified on Exhibit G.

 

1

--------------------------------------------------------------------------------

 

1.5Common Area.  All areas from time to time designated by Landlord for the
general and nonexclusive common use or benefit of Tenant, other tenants of the
Project, Landlord, and the owners of  Other Buildings in the Project, including,
without limitation, roadways, entrances and exits, loading areas, landscaped
areas, open areas, park areas, entertainment areas, picnic areas, sport courts,
service drives, walkways, atriums, courtyards, concourses, ramps, hallways,
stairs, washrooms, lobbies, elevators, common trash areas, vending or mail
areas, common pipes, conduits, wires and appurtenant equipment within the
Project, maintenance and utility rooms and closets, exterior lighting, exterior
utility lines, the Amenity Building, the Parking Facilities and the areas
identified on Exhibit G-1, and referred to in this Lease as (a) the
“Entertainment Center”, “Gaming Tables”, “Stage” and the “Orchard” located
between Building 3 and Building 4 (collectively, the “Phase II Common Area”);
and (b) the “Basketball Court”, “Sports Field” and “Orchard” comprising the area
identified as the “Sports Park”.  

 

1.6Parking Facilities.  All parking areas now or hereafter designated by
Landlord for use by tenants of the Project and/or their guests and invitees,
including, without limitation, surface parking, parking decks, parking
structures (including the Phase II Parking Garage) and parking areas under or
within the Project whether reserved, exclusive, non-exclusive or otherwise. The
“Phase II Parking Garage” means that four-story parking structure located at
6250 America Center Drive, San Jose, California 95002, as shown on Exhibit A-1
and Exhibit G.  The “Surface Lot” means the surface parking shown on Exhibit G
and located on the parcel identified as “Parcel 4” on Exhibit G.

 

1.7Rentable Square Feet (Foot) or Rentable Area.  The Rentable Area within the
Premises,  the Building, the Other Buildings and the Project are deemed to be
the amounts set forth in this Article I, as measured in accordance with a
modified Building Owners and Managers Association 2017 for Single Tenant Office
Buildings; Standard Methods of Measurement (ANSI/BOMA Z65.1-2017).  Landlord and
Tenant stipulate and agree that the Rentable Square Footage of the Premises, the
Building, the Other Buildings and the Project are correct and shall not be
remeasured.  

 

1.8Permitted Use.  Tenant may use the Premises subject to and in accordance with
the terms, covenants and conditions set forth in this Lease, the Declaration and
applicable governmental regulations, restrictions and permitting (without the
necessity of obtaining any zoning changes, conditional use permits or other
special permits), solely for administrative use, general business office use,
labs, research and development, sales and marketing and uses incidental thereto.

 

1.9Commencement Date.  May 1, 2020.

 

1.10Expiration Date.  April 30, 2031.

 

1.11Term.  132 months, beginning on the Commencement Date and expiring on the
Expiration Date.

 

2

--------------------------------------------------------------------------------

 

1.12Basic Rent.  The amount set forth in the schedule below, subject to
adjustment as specified in Article IV.  

 

Period

Monthly

Basic Rent

Period

Basic Rent

 

 

 

05/01/2020 – 04/30/2021*

$494,253.75

$5,931,045.00

05/01/2021 – 04/30/2022

$508,751.86

$6,105,022.32

05/01/2022 – 04/30/2023

$524,567.98

$6,294,815.76

05/01/2023 – 04/30/2024

$540,384.10

$6,484,609.20

05/01/2024 – 04/30/2025

$556,200.22

$6,674,402.64

05/01/2025 – 04/30/2026

$573,334.35

$6,880,012.20

05/01/2026 – 04/30/2027

$590,468.48

$7,085,621.76

05/01/2027 – 04/30/2028

$607,602.61

$7,291,231.32

05/01/2028 – 04/30/2029

$626,054.75

$7,512,657.00

05/01/2029 – 04/30/2030

$644,506.89

$7,734,082.68

05/01/2030 – 04/30/2031

$664,277.04

$7,971,324.48

 

Except to the extent used by Tenant pursuant to Paragraph 2.3 of the Work
Agreement (as defined in Exhibit B-1) in order to fund the Cost of the Tenant
Work (as defined in the Exhibit B-1), the Basic Rent shall be abated for the
first 12 full calendar months of the Term commencing on May 1, 2020 and ending
on April 30, 2021 (“Basic Rent Abatement Period”).  All of the remaining terms
and conditions of the Lease shall remain in full force and effect during the
foregoing Basic Rent Abatement Period.  If any Event of Default (as defined in
Section 20.1 of the Lease) occurs under this Lease and Landlord terminates this
Lease or Tenant’s right to possession of the Premises, then, in addition to
Landlord’s other remedies available at law, in equity or under this Lease, the
Basic Rent Abatement Period, and Tenant’s right to abate Basic Rent, shall
immediately terminate and the unamortized portion of the Basic Rent abated
during the Basic Rent Abatement Period (“Abated Basic Rent”) shall immediately
become due and payable upon Landlord’s demand.

 

1.13Intentionally Omitted.  

 

1.14Lease Year.  Each consecutive 12-month period elapsing after: (i) the
Commencement Date if the Commencement Date occurs on the first day of a month;
or (ii) the first day of the month following the Commencement Date if the
Commencement Date does not occur on the first day of a month.  Notwithstanding
the foregoing, the first Lease Year shall include the additional days, if any,
between the Commencement Date and the first day of the month following the
Commencement Date, in the event the Commencement Date does not occur on the
first day of a month.

 

1.15Calendar Year.  For the purpose of this Lease, Calendar Year shall be a
period of 12 months commencing on each January 1 during the Term, except that
the first Calendar Year shall be that period from and including the Commencement
Date through December 31 of that same year, and the last Calendar Year shall be
that period from and including the last January 1 of the Term through the
earlier of the Expiration Date or date of Lease termination.

 

1.16Tenant's Proportionate Share.  Tenant's Proportionate Share of the Building
is 59.40% (determined by dividing the Rentable Square Feet of the Premises by
the Rentable Square Feet of the Building and multiplying the resulting quotient
by 100 and rounding to the second decimal place).

 

3

--------------------------------------------------------------------------------

 

1.17Parking Space Allocation.  Tenant shall have the right to 438 parking spaces
within the Parking Facilities during the Term, of which (a) 408 shall be
unreserved parking spaces (of which 236 will be located on the Surface Lot and
172 will be located in the Phase II Parking Garage), (b) 12 shall have
connections for car-chargers in the reserved spaces in the locations shown on
Exhibit G (“Car-Charging Stalls”) (of which 5 will be located in the Surface Lot
and 7 shall be located in the Phase II Parking Garage), and (c) 18 shall be the
reserved spaces in the locations shown on Exhibit G (“Future Car-Charging
Stalls”) (of which 5 will be located in the Surface Lot and 13 shall be located
in the Phase II Parking Garage); provided that at such time as Tenant makes the
Parking Space Alterations (as defined in Section 8.2) to any Future Car-Charging
Stalls, such spaces shall have connections to be car-charging stalls and such
spaces will be added to the number of Car-Charging Stalls, and subtracted from
the Future Car-Charging Stalls, in Tenant’s Parking Spacing Allocation. For
every four spaces that are designated as a Car-Charging Stall as of the Date of
Lease there will be two electric car chargers (“EV Stations”) in the locations
shown on Exhibit G available for the connections serving each such Car-Charging
Stall when in use.  The parking rental for each of the parking spaces in
Tenant’s Parking Space Allocation shall be $0.00 per month per space during the
initial 132-month Term. Tenant’s Parking Space Allocation shall include Tenant’s
Proportionate Share of visitor and handicapped parking.  

 

1.18Security Deposit.  $[***], subject to adjustment in accordance with Section
5.3.

 

1.19Brokers:

 

Landlord’s:

Tenant’s:

 

 

Cushman & Wakefield

300 Santana Row, Fifth Floor

San Jose, CA 95128

T3 Advisors

137 Forest Avenue

Palo Alton, CA 94301

 

4

--------------------------------------------------------------------------------

 

1.20Guarantor(s).     None.

 

1.21             “Landlord’s Notice

Steelwave, LLC

Address”.

999 Baker Way, Suite 200

 

San Mateo, CA 94404

 

Attention:

Steve Dunn

 

 

Email:  [***]

 

Attention:

Alex Arsenlis

 

 

Email:  [***]

 

 

 

With copies at

c/o USAA Real Estate Company

the same time to.

9830 Colonnade Boulevard, Suite 600

 

San Antonio, Texas 78230-2239

 

Attention:

Teddy Childers

 

 

Email: [***]

 

Attention:

Steve Waters

 

 

Email: [***]

 

 

 

1.22             Tenant's

Prior to the Commencement Date:

Notice Address.

1810 Embarcadero Road

 

Palo Alto, California 94303

 

 

 

After the Commencement Date:

 

6220 America Center Drive, Suite 100

 

San Jose, California 95002

 

 

 

Prior to or after the Commencement Date, with a

 

facsimile copy to:

 

 

 

Valence Law Group, PC

 

Facsimile #: [***]

 

Attention: Krista M. Kim, Esq.

 

[***]

 

1.23Interest Rate; Default Rate.

 

(i) The per annum interest rate listed as the U.S. “prime” rate as published
from time to time under “Money Rates” in the Wall Street Journal plus 5%
(“Default Rate”), but in no event greater than the maximum rate permitted by
law.

 

(ii) The per annum interest rate listed as the U.S. “prime” rate as published
from time to time under “Money Rates” in the Wall Street Journal plus 2%
(“Interest Rate”), but in no event greater than the maximum rate permitted by
law.  

 

1.24Agents.  Officers, partners, members, owners, directors, employees, agents,
licensees, contractors, customers and invitees; to the extent customers and
invitees are under the principal's control or direction.

 

5

--------------------------------------------------------------------------------

 

1.25Declaration.  “Declaration”; “Phase II Easement Agreement” and “Sports Park
Easement Agreement”.  The “Declaration” means that certain “Declaration and
Agreement of Covenants and Restrictions of America Center” recorded in the
Official Records of Santa Clara County on December 22, 2008 as Document Number
20074383, as amended from time to time in accordance with the terms thereof, and
any Rules that may be promulgated thereunder.  The “Phase II Easement Agreement”
means that certain “Parking Structure, Common Area and Amenity Building Easement
Agreement” recorded in the Official Records of Santa Clara County on August 16,
2018, as Document Number 24004701, as amended from time to time in accordance
with the terms thereof, and any rules that may be promulgated thereunder. The
Phase II Parking Garage is referred to as the “Parking Structure” under the
Phase II Easement Agreement.  The “Sports Park Easement Agreement” means that
certain “North Sports Park Easement Agreement” recorded in the Official Records
of Santa Clara County on November 28, 2017, as Document Number 23813520, as
amended from time to time in accordance with the terms thereof, and any rules
that may be promulgated thereunder.  The Sports Park is referred to as the
“North Sports Park” under the Sports Park Easement Agreement.  

 

II.  PREMISES

 

2.1Lease of Premises.  In consideration of the agreements contained herein,
Landlord hereby leases the Premises to Tenant, and Tenant hereby leases the
Premises from Landlord, for the Term and upon the terms and conditions set forth
in this Lease.  As an appurtenance to the Premises, subject to the terms of the
Lease and Landlord’s reservations of rights under Section 2.2 with respect to
the Common Area, Tenant shall have  (1) the general non-exclusive right together
with the other tenants of Building 4 to use the fire pit and lounge for Building
4 shown on Exhibit G-1 attached hereto and incorporated herein and (2) the
general and nonexclusive right, (a) together with Landlord, the owner of
Building 3 and the other tenants of Building 3 and Building 4, to use the
Amenity Building, the Phase II Common Area and the Phase II Parking Garage, (b)
together with Landlord, the other owners and the other tenants of the Project,
to use the other Common Area; provided, however, except to the extent Landlord’s
prior written approval is obtained, Landlord excepts and reserves exclusively to
itself the use of (i) roofs (except as otherwise provided in this Lease and
except for any Amenities (as defined in, and subject to the terms of, Section
16.6) on the roof of the Amenity Building); (ii) maintenance and utility
equipment rooms and closets, and (iii) conduits, wires and appurtenant equipment
within the Project and equipment rooms and closets, and exterior utility lines.
Subject to the terms of the Lease, including, without limitation, Landlord’s
reservation of rights under Section 2.2, Tenant shall have access 24 hours per
day, seven days per week, 365 days per year to the Premises, Building, the
Surface Lot and the Phase II Parking Garage.  

 

6

--------------------------------------------------------------------------------

 

2.2Landlord's Reservations. Provided Tenant's use of and access to the Premises
is not materially adversely affected, Landlord reserves the right from time to
time to: (i) install, use, maintain, repair, replace and relocate pipes, ducts,
conduits, wires and appurtenant meters and equipment above the ceiling surfaces,
below the floor surfaces, within the walls and in the central core areas of the
Building; (ii) make changes to the design and layout of the Project, including,
without limitation, changes to buildings, driveways, entrances, loading and
unloading areas, direction of traffic, landscaped areas and walkways, parking
spaces and parking areas; (iii) use or close temporarily the Common Areas,
and/or other portions of the Project while engaged in making improvements,
repairs or alterations to the Building, the Project or any portion thereof; and
(iv) Landlord reserves for itself, Landlord’s operators of the Amenities,
Landlord’s property manager, and their respective Agents, the right from time to
time to use, access and periodically reserve portions of the Amenity Building,
the Phase II Common Area, the Parking Facilities, the Sports Park and the other
Common Area; provided that Landlord shall exercise commercially reasonable
efforts to coordinate with Tenant in connection with the exercise of such right
in order that there shall be no material adverse effect to Tenant’s use of and
access to such Common Areas. In addition, Landlord expressly reserves the right
to change the name of the Building, the Other Buildings or the Project.  Tenant
acknowledges and agrees that Tenant shall have no right to use or access the
exclusive fire pit and lounge for Building 3 as shown on Exhibit G-1 or any of
the Parking Facilities other than the Surface Lot and the Phase II Parking
Garage. Notwithstanding anything to the contrary in this Lease, to the extent
that Landlord has obligations under this Lease with respect to portions of the
Common Area that are located on portions of the Project that are not owned by
Landlord, unless otherwise provided in the Phase II Easement Agreement,
Landlord’s obligation shall be to exercise commercially reasonable efforts to
cause the owners of such portions of the Project to perform their respective
material obligations, to the extent of Landlord’s rights under the Phase II
Easement Agreement, the Sports Park Easement Agreement, or any other applicable
recorded easement agreements, covenants, conditions and restrictions and to
enforce or exercise any remedies under the foregoing documents against the
applicable owner or other responsible party who fails to perform its material
obligations pursuant to such documents.

 

III.  TERM

 

3.1Commencement Date.  Subject to the earlier termination or extension as
otherwise provided in this Lease, the Term shall commence on the Commencement
Date and expire at midnight on the Expiration Date.  

 

3.2Early Possession. Notwithstanding anything to the contrary, upon the later of
the Date of Lease, Tenant’s delivery of satisfactory evidence of insurance in
accordance with Article XV, the first month’s payment of Basic Rent and
Additional Rent (as defined in Section 4.2) for the first month’s payment of
Operating Expense Rental (as defined in Section 4.3)  and Real Estate Tax Rental
(as defined in Section 4.3) and payment of the Security Deposit and continuing
until the Commencement Date (the “Early Access Period”), Tenant shall have
non-exclusive reasonable rights of entry to the Premises for the purpose of
preparing the Premises for Tenant’s use and occupancy, including, without
limitation, performing the Tenant Work (as defined in Exhibit B-1) and
installing furniture, fixtures, equipment and Cabling (as defined in Section
12.3) (the “Early Access Activities”).  Tenant’s entry to the Premises and
conducting of any Early Access Activities during the Early Access Period shall
be subject to the terms and conditions of this Lease, including, without
limitation, the indemnification and hold harmless agreements set forth in
Article XVII; provided, however, except for the cost of services requested by
Tenant, Tenant shall not be required to pay Rent (as defined in Section 4.2) for
any days during the Early Access Period on which Tenant is in possession of the
Premises for the sole purpose of the Early Access Activities; provided, however,
if Tenant uses all or any portion of the Premises during the Early Access Period
for the purpose of conducting business operations, then Tenant shall pay
Additional Rent for Operating Expense Rental and Real Estate Tax Rental,
commencing on the date of such use.  Tenant will coordinate all Early Access
Activities with Landlord so as not to unreasonably interfere with Landlord or
with other occupants of the Building.

 

7

--------------------------------------------------------------------------------

 

IV. RENT

 

4.1Basic Rent.  Tenant shall pay to Landlord the Basic Rent as specified in
Section 1.12.  Basic Rent shall be payable in monthly installments as specified
in Section 1.12, in advance, without demand, notice, deduction, offset or
counterclaim, on or before the first day of each and every calendar month during
the Term, except for the Basic Rent Abatement Period; provided, however, the
installment of Basic Rent and Additional Rent for Operating Expense Rental and
Real Estate Tax Rental in the amount of $706,120.41 payable for the first full
calendar month of the Term in which Basic Rent and Additional Rent,
respectively, are due shall be due and payable at the time of execution and
delivery of this Lease.  Any payment made by Tenant to Landlord on account of
Basic Rent may be credited by Landlord to the payment of any late charges then
due and payable and to any Basic Rent or Additional Rent then past due before
being credited to Basic Rent currently due.  Tenant shall pay Basic Rent and all
Additional Rent electronically via automatic debit, ACH credit or wire transfer
to such account as Landlord designates in writing to Tenant.  Landlord may, in
its sole discretion, designate an address for payment in lawful U.S.
Dollars.  If the Term commences on a day other than the first day of a calendar
month or terminates on a day other than the last day of a calendar month, the
monthly Basic Rent and Additional Rent shall be prorated based upon the number
of days in such calendar month.  Tenant’s covenant to pay Rent and the
obligation of Tenant to perform Tenant's other covenants and duties hereunder
constitute independent, unconditional obligations to be performed at all times
provided for hereunder, save and except only when an abatement thereof or
reduction therein is expressly provided for in this Lease and not otherwise.  

 

4.2Additional Rent; Rent.  All sums payable by Tenant under this Lease, other
than Basic Rent, shall be deemed “Additional Rent,” and, unless otherwise set
forth herein, shall be payable in the same manner as set forth above for Basic
Rent. Basic Rent and Additional Rent shall jointly be referred to as “Rent”
within the meaning of California Civil Code Section 1951(a), the nonpayment of
which, after the expiration of applicable notice and cure periods, shall entitle
Landlord to exercise all rights and remedies provided in Article XX or by law.
It is intended that the Rent provided for in this Lease shall be an absolutely
net return to Landlord for the Term of this Lease and any renewals or extensions
thereof, free of any and all expenses or charges with respect to the Premises
except for the exclusions set forth in Section 6.2 and for those obligations of
Landlord expressly set forth herein.

 

4.3Operating Expense Rental and Real Estate Tax Rental.  Tenant shall pay to
Landlord throughout the remainder of the Term, as Additional Rent, (i) the
Amenity Building Rent (as defined in this Section 4.3), the Management Fee (as
defined in this Section 4.3) and Tenant’s Proportionate Share of Operating
Expenses (as defined in Section 6.1) during each Calendar Year (collectively,
the “Operating Expense Rental”); and (ii) Tenant’s Proportionate Share of Real
Estate Taxes (as defined in Article VII) during each Calendar Year (“Real Estate
Tax Rental”).  The “Amenity Building Rent” shall be in the amount set forth in
schedule in Section 4.5 and included in the Operating Expense Rental. The
“Management Fee” shall be equal to three percent (3%) of the total of Basic
Rent, Operating Expense Rental (exclusive of the Management Fee component) and
Real Estate Tax Rental owed by Tenant for each Calendar Year and will be
included in the Operating Expense Rental; provided, however, during the Basic
Rent Abatement Period, the amount of $[***] shall be used for purposes of
calculating the portion of the Management Fee that is based on annual Basic Rent
for the applicable portions of the Calendar Years of 2020 and 2021 occurring
during the first Lease Year, even though Basic Rent is subject to abatement
during the Basic Rent Abatement Period as provided in Section 1.12.  In the
event the Expiration Date is other than the last day of a Calendar Year,
Operating Expense Rental and Real Estate Tax Rental for the applicable Calendar
Year shall be appropriately prorated.  Landlord shall submit to Tenant at the
beginning of each Calendar Year, or as soon thereafter as reasonably possible, a
statement of Landlord’s estimate of Operating Expense Rental and Real Estate Tax
Rental due from Tenant during such Calendar Year.  In addition to Basic Rent,
Tenant shall pay to Landlord on or before the first day of each month during
such Calendar Year an amount equal to 1/12th of Landlord’s estimated Operating
Expense Rental and estimated

8

--------------------------------------------------------------------------------

 

Real Estate Tax Rental as set forth in Landlord’s statement.  If Landlord fails
to give Tenant notice of its estimated payments due for any Calendar Year, then
Tenant shall continue making monthly estimated Operating Expense Rental and Real
Estate Tax Rental payments in accordance with the estimate for the previous
Calendar Year until a new estimate is provided.  If Landlord determines that,
because of unexpected increases in Operating Expenses or Real Estate Taxes,
Landlord’s estimate of the Operating Expense Rental or Real Estate Tax Rental
was too low, then Landlord shall have the right to give a new statement of the
estimated Operating Expense Rental and estimated Real Estate Tax Rental due from
Tenant for the balance of such Calendar Year and bill Tenant for any deficiency,
which deficiency Tenant shall pay within 30 days’ after receipt of Landlord’s
invoice.  Tenant shall thereafter pay monthly estimated payments based on such
new statement.

 

Within 90 days after the expiration of each Calendar Year, or as soon thereafter
as is reasonably practicable, Landlord shall submit a statement to Tenant
showing the actual Operating Expenses Rental and the actual Real Estate Tax
Rental due from Tenant for such Calendar Year. If for any Calendar Year,
Tenant's estimated Operating Expense Rental payments exceed the actual Operating
Expense Rental due from Tenant, then Landlord shall give Tenant a credit in the
amount of the overpayment toward Tenant's next monthly payment of estimated
Operating Expense Rental, or, in the event this Lease has expired or terminated
and no Event of Default (as defined in Section 20.1) exists, Landlord shall pay
Tenant the total amount of such excess upon delivery of the reconciliation to
Tenant.  If for any Calendar Year, Tenant's estimated Operating Expense Rental
payments are less than the actual Operating Expense Rental due from Tenant, then
Tenant shall pay the total amount of such deficiency to Landlord within 30 days
after receipt of the reconciliation from Landlord. If for any Calendar Year,
Tenant’s estimated Real Estate Tax Rental payments exceed the actual Real Estate
Tax Rental due from Tenant, then Landlord shall give Tenant a credit in the
amount of the overpayment toward Tenant’s next monthly payment of estimated Real
Estate Tax Rental, or, in the event this Lease has expired or terminated and no
Event of Default exists, Landlord shall pay Tenant the total amount of such
excess upon delivery of the reconciliation to Tenant.  If for any Calendar Year,
Tenant’s estimated Real Estate Tax Rental payments are less than the actual Real
Estate Tax Rental due from Tenant, then Tenant shall pay the total amount of
such deficiency to Landlord within 30 days after receipt of the reconciliation
from Landlord.  Landlord's and Tenant's obligations with respect to any
overpayment or underpayment of Operating Expense Rental and Real Estate Tax
Rental shall survive the expiration or termination of this Lease, provided
Tenant shall not be responsible for Operating Expense Rental or Real Estate Tax
Rental which are first billed to Tenant more than 24 months after
the  Expiration Date.  

 

4.4Sales or Excise Taxes.  Tenant shall pay to Landlord, as Additional Rent,
concurrently with payment of Basic Rent all taxes, including, but not limited to
any and all sales, rent or excise taxes (but specifically excluding income taxes
calculated upon the net income of Landlord) on Basic Rent, Additional Rent or
other amounts otherwise benefiting Landlord, as levied or assessed by any
governmental or political body or subdivision thereof against Landlord on
account of such Basic Rent, Additional Rent or other amounts otherwise
benefiting Landlord, or any portion thereof.

 

4.5Intentionally Omitted.

 

9

--------------------------------------------------------------------------------

 

V.  SECURITY DEPOSIT

 

5.1General.  Within 10 business days’ after Tenant’s execution of this Lease,
Tenant shall deposit the Security Deposit with Landlord to be held by Landlord
until disbursement in accordance with the terms of this Lease.  The Security
Deposit shall not bear interest to Tenant and shall be security for Tenant's
obligations under this Lease. Landlord shall be entitled to commingle the
Security Deposit with Landlord's other funds.  The Security Deposit is not an
advance payment of Rent or a measure of Tenant’s liability for damages.  Within
45 days after the Expiration Date or earlier termination of this Lease, or such
lesser period as may be required by law, provided that Tenant has notified
Landlord of the address to which the Security Deposit should be returned,
Landlord shall (provided an Event of Default does not then exist) return the
Security Deposit to Tenant, less such portion thereof as Landlord shall have
applied in accordance with this Article V.  If Tenant defaults with respect to
any provisions of this Lease, including without limitation any provisions
relating to the payment of Rent, then Landlord may use, apply, or retain all or
any part of the Security Deposit for the payment of any Rent or any other sum in
default, or for the payment of any other amount that Landlord may spend or
become obligated to spend by reason of Tenant’s default or to compensate
Landlord for any loss or damage that Landlord may suffer by reason of Tenant’s
default.  If Landlord so applies the Security Deposit or any portion thereof
before the Expiration Date or earlier termination of this Lease, Tenant shall
deposit with Landlord, within five (5) business days after Landlord notifies
Tenant of such application, the amount necessary to restore the Security Deposit
to its original amount.  If Landlord shall sell or transfer its interest in the
Building, Landlord shall have the right to transfer the Security Deposit to such
purchaser or transferee, in which event Tenant shall look solely to the new
landlord for the return of the Security Deposit, and Landlord thereupon shall be
released from all liability to Tenant for the return of the Security
Deposit.  To the fullest extent permitted by law, Tenant hereby waives the
provisions of Section 1950.7 of the California Civil code, and all other
provisions of any law, now or hereafter in force, which provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or its
agents, contractors, employers or invitees.

 

5.2Letter of Credit.  Tenant shall satisfy Tenant’s obligations under Section
5.1 by posting with Landlord a Letter of Credit meeting the requirements of this
Section 5.2 (the “Letter of Credit”).  The Letter of Credit shall be (i)
irrevocable; (ii) issued by Silicon Valley Bank or a financial institution
approved by Landlord in Landlord’s sole and reasonable discretion; (iii) in a
form permitting partial and multiple drawings; (v) for multiple terms of one (1)
year each in duration, renewed at least sixty (60) days prior to the expiration
thereof, the entire term extending until the date which is ninety (90) days
after the expiration of the Term, as such Term may be extended pursuant to the
provisions of the Lease; and (vi) be in the form attached hereto as Exhibit
I  or otherwise in form and substance reasonably acceptable to the Landlord, in
its reasonable discretion.  If a partial drawing occurs under the Letter of
Credit, Tenant shall, upon demand but not more than five (5) business days after
Landlord notifies Tenant of such partial drawing, cause the financial
institution to reissue the Letter of Credit in the amount then currently
required under the terms of the Lease.  In addition, within five (5) business
days after the bank that issued the Letter of Credit then held by Landlord
enters into any form of regulatory or governmental receivership or other similar
regulatory or governmental proceeding, including any receivership instituted or
commenced by the Federal Deposit Insurance Corporation (“FDIC”), or is otherwise
declared insolvent or downgraded by the FDIC, Tenant shall deliver to Landlord a
replacement Letter of Credit in the same form and in the amount then currently
required under the terms of the Lease and from a financial institution approved
by Landlord in its sole and reasonable discretion.   Notwithstanding the
foregoing, Landlord shall be entitled to draw down the entire amount of the
Letter of Credit, without any notice, at any time on or after the earlier of (i)
the occurrence of an Event of Default by Tenant under the Lease; or (ii) the
thirtieth (30th) day preceding the expiration date of the Letter of Credit in
the event Tenant is required to and fails to replace the Letter of Credit.  If
Landlord draws on the Letter of Credit (or Tenant replaces the Letter of Credit
with a Security Deposit in the form of cash with Landlord’s approval), then such
cash shall be held by Landlord as a Security Deposit until disbursement or
application in accordance with the terms of the Lease.  

 

10

--------------------------------------------------------------------------------

 

5.3Decline of Security Deposit/Letter of Credit.  Provided Tenant has satisfied
the Financial Conditions (as defined in this Section 5.3) and no Event of
Default exists under this Lease or would exist but for the pendency of any cure
periods provided for in Section 20.1 herein (collectively, the “Reduction
Conditions”), the Security Deposit, or Letter of Credit posted in lieu thereof,
shall be reduced on the following dates (each a “Reduction Date”) as follows:
(a) on May 1, 2023 (“First Reduction Date”), to $[***] (“First Reduction
Amount”); (b) on November 1, 2025 (“Second Reduction Date”), to $[***]  (“Second
Reduction Amount”); and (c) on May 1, 2028 (“Third Reduction Date”), to $[***].
(“Third Reduction Amount”). Notwithstanding the foregoing, if the Reductions
Conditions have not been satisfied on a specific Reduction Date, Tenant shall
waive any right to a reduced Security Deposit or Letter of Credit, as
applicable, on that specific Reduction Date (but not any future Reduction Date)
and shall deposit any additional sums necessary to increase the Security
Deposit, or provide a replacement Letter of Credit increased, to the full amount
required for the period immediately prior to such specific Reduction Date.  For
purposes of example only, and without limitation to the foregoing, if the
Reduction Conditions are not satisfied on the Second Reduction Date, then the
amount required for the Security Deposit or Letter of Credit, as applicable
shall remain the First Reduction Amount and, to the extent the amount of the
Security Deposit or Letter of Credit, as applicable, then held by Landlord is
less than the First Reduction Amount, Tenant shall be obligated to deposit any
additional sums necessary to increase such amount to the full First Reduction
Amount required on the First Reduction Date and the Security Deposit or Letter
of Credit, as applicable, shall no longer be eligible for reduction to the
Second Reduction Amount; provided, however, if the Reduction Conditions are
satisfied on the Third Reduction Date, then Tenant shall again have the right to
reduce the amount of the Security Deposit or Letter of Credit, as applicable, to
the Third Reduction Amount in accordance with this Section 5.3.  As used in this
Section 5.3, the “Financial Conditions” mean that as of the applicable Reduction
Date Tenant maintains the following computed in accordance with generally
accepted accounting principles: (1) a three (3)-year compounded annual revenue
growth rate of at least thirty percent (30%); (2) at least sixty (60%) gross
profit margins; (3) a current ratio of 1.0 or higher of current total assets
divided by current total liabilities; and (4) a current ratio of 3.4 or lower of
total liabilities (excluding any funds held for customers) divided by net worth
(including convertible preferred stock, but excluding any funds held for
customers).

 

VI.  OPERATING EXPENSES

 

6.1Operating Expenses Defined.  As used herein, the term "Operating Expenses"
shall mean all expenses, costs and disbursements of every kind and nature,
except as specifically excluded otherwise herein, which Landlord incurs because
of or in connection with the ownership, maintenance, management and operation of
the Project, determined in accordance with sound management accounting
principles and not to exceed 100% of the amounts actually incurred by Landlord;
provided that (i) if the Building, Phase II Buildings, or Project is less than
95% occupied, all additional costs and expenses of ownership, operation,
management and maintenance of the Building or Project, as applicable, that vary
with occupancy, which Landlord determines that it would have paid or incurred
during any Calendar Year if the Building, Phase II Buildings or Project, as
applicable had been 95% occupied; and (ii) if the Building, Phase II Buildings
or Project, as applicable is equal to or greater than 95% occupied, all costs
and expenses of ownership, operation, management and maintenance of the Building
or Project, as applicable, that vary with occupancy,  which Landlord determines
that it would have paid or incurred during any Calendar Year if the Building,
Phase II Buildings or Project, as applicable, had been 100% occupied. With
respect to Operating Expenses shared among the Building and one or more Other
Buildings or relating to amenities or services provided only to, or used on a
disproportionate basis by, Tenant or other specific tenants, Landlord shall
allocate on an equitable basis such Operating Expenses to the Building and Other
Buildings or among specific tenants of the Project, as determined in Landlord’s
reasonable discretion; provided that (a) in accordance with the Phase II
Easement Agreement, fifty percent (50%) of the Operating Expenses of the Amenity
Building and the Phase II Common Area shall be allocated to the Building, (b) in
accordance with the Sports Park Easement Agreement, twenty five percent (25%) of
the Operating Expenses of the Sports Park shall be allocated to the Building and
(c) in accordance with the Phase II Easement Agreement, forty percent (40%) of
the Operating Expenses of the Phase II Parking Garage shall be allocated to the
Building.

11

--------------------------------------------------------------------------------

 

 

Operating Expenses may include, without limitation, all costs, expenses and
disbursements incurred or made in connection with the following:

 

(i)Wages and salaries of all employees, whether employed by Landlord or the
Project's management company, to the extent engaged in the operation and
maintenance of the Project, and all costs related to or associated with such
employees or the carrying out of their duties, including uniforms and their
cleaning, taxes, auto allowances, training and insurance and benefits
(including, without limitation, contributions to pension and/or profit sharing
plans and vacation or other paid absences);

 

(ii)The costs of equipping and maintaining a management office, including, but
not limited to, rent, accounting and legal fees, supplies and other
administrative costs;

(iii)All supplies, tools, equipment and materials, including Common Area
janitorial and lighting supplies, used directly in the operation and maintenance
of the Project, including any lease payments therefor;

 

(iv)All utilities, including, without limitation, electricity, water, sewer and
gas, for the Building and Common Area, except for charges for submetered
electricity and gas and other Project utilities reasonably allocated to Tenant
based on such submetered usage, for which Tenant pays Landlord in accordance
with Section 16.4;

 

(v)All maintenance, operation and service agreements for the Phase II Buildings
and the Common Area, and any equipment related thereto, including, without
limitation, service and/or maintenance agreements for the Parking Facilities,
the Shuttle Service (as defined in Section 16.6),  energy management, HVAC,
plumbing and electrical systems, exterior window repair, replacement and
maintenance, and window cleaning, elevator maintenance, janitorial service for
the Common Area, groundskeeping, interior and exterior landscaping and plant
maintenance, and maintenance of existing utility connections located outside the
Building and connected to the exterior of the Building;

 

(vi)Premiums and deductibles paid for insurance relating to the Project
including, without limitation, fire and extended coverage, boiler, earthquake,
windstorm, rental loss, and commercial general liability insurance;

 

(vii)All repairs to the Project, including interior, exterior, structural or
nonstructural repairs and replacements, and regardless of whether foreseen or
unforeseen; provided, however, any repairs and replacements which under
generally accepted accounting principles should be classified as capital
improvements shall be subject to inclusion pursuant to the terms of Section
6.1(ix) and otherwise excluded pursuant to Section 6.2(v) below;

 

(viii)All maintenance of the Project, including, without limitation, repainting
Common Areas, replacing Common Area wall coverings, window coverings and carpet,
ice and snow removal, window washing, landscaping, groundskeeping, trash removal
and the patching, painting, resealing and complete resurfacing of roads,
driveways and parking lots;

 

(ix)Any capital improvements made to the Project for the purpose of reducing
Operating Expenses or which are required under any governmental law or
regulation that was not applicable to the Project as of the Date of Lease, the
cost of which shall be amortized on a straight-line basis over the improvement's
useful life using sound management accounting principles, not to exceed the
Project's useful life , together with interest on the unamortized balance of
such cost at the Interest Rate, or such higher rate as may have been paid by
Landlord on funds borrowed for the purposes of constructing such capital
improvements, provided that in the case of capital improvements that lower
operating costs, the amortization amount may not exceed Landlord’s reasonable
estimate of annual cost savings; and

12

--------------------------------------------------------------------------------

 

 

(x)All amounts paid under easements, declarations, or other agreements or
instruments affecting the Project, including, without limitation, assessments
paid to property owners' or similar associations or bodies and assessments,
costs and expenses incurred pursuant to the Declaration, the Phase II Easement
Agreement and the Sports Park Easement Agreement or other easements,
declarations, agreements or instruments affecting the Project recorded as of the
Date of Lease.

 

6.2Operating Expense Exclusions.  Operating Expenses shall not include:  (i)
depreciation on the Project;  (ii) costs of tenant improvements incurred in
renovating leased space for the exclusive use of a particular tenant of the
Project; (iii) brokers' commissions; (iv) Project mortgage principal or
interest, rental under any ground or underlying lease, or points and fees on any
mortgage or other debt instrument encumbering the Building or Project; (v)
capital items other than those referred to in Section 6.1; (vi) costs of repairs
or other work to the extent Landlord is reimbursed by warranties, insurance or
condemnation proceeds; (vii) costs for utilities and Lighting Maintenance (as
defined in Section 11.2) charged directly to, or paid directly by, Tenant
pursuant to Section 16.4 or other tenants of the Project other than as a part of
the Operating Expenses; (viii) fines, interest and penalties incurred due to the
late payment of Operating Expenses; (ix) organizational expenses associated with
the creation and operation of the entity which constitutes Landlord; (x) any
fines, interest, penalties, costs, attorneys’ fees or damages that Landlord pays
to Tenant under this Lease or to other tenants in the Project under their
respective leases or incurred due to Landlord’s violation of laws in effect as
of the Date of Lease; (xi) any fines, interest, penalties, attorneys’ fees or
damages incurred due to Landlord’s violation of laws promulgated after the Date
of Lease, except to the extent resulting from the failure of Tenant to pay Rent
in a timely manner; (xii) Real Estate Taxes as provided for in Article VII;
(xiii) items and services for which a tenant or any third party specifically
reimburses Landlord (other than as a part of Operating Expenses) or for which a
tenant pays third persons; (xiv) attorneys’ fees incurred by Landlord in
connection with negotiations for leases with tenants or prospective tenants of
the Project and in connection with disputes with or enforcement of any leases
with specific tenants or prospective tenants of the Project; (xv) wages,
salaries, fees and benefits paid to administrative or executive personnel of
Landlord to the extent not acting in the capacity of a Building or Project
manager and below such level for any personnel to the extent not involved in the
direct operations or management of the Building or Project; (xvi) Landlord’s
advertising, promotional and marketing expenses; (xvii) expenses in connection
with services or other benefits which are not offered to Tenant, but which are
provided to another tenant of the Project without charge; (xviii) any cost
representing an amount paid as interest or for services or materials to a
person, firm or entity related to Landlord, to the extent such amount exceeds
the amount that would be paid as interest or for such services or materials or
comparable quality at the then existing market rates to an unrelated person,
firm or corporation; (xix) costs of clean-up, removal, remediation and repair in
conformance with the requirements of applicable law of any damage or
contamination caused by the presence of Hazardous Materials, to the extent of
Landlord’s obligation to perform such work at Landlord’s cost pursuant to
Section 9.2 of the Lease; provided, however, Operating Expenses may include the
costs attributable to such work performed in connection with the ordinary
operation and maintenance of the Project, including, without limitation, costs
of cleaning up any minor chemical spills directly related to such ordinary
maintenance and operation; (xx) costs to correct design or construction defects
in the Project (as opposed to the cost of normal repair, maintenance and
replacement); (xxi) costs arising from Landlord’s charitable or political
contributions; (xxii) costs of damage and repairs necessitated by the gross
negligence or willful misconduct of Landlord, Landlord’s employees, contractors
or agents; (xxiii) contributions to reserves for Operating Expenses or Real
Estate Taxes; (xiv), bad debt loss, rent loss, or reserves for bad debt loss or
rent loss; (xxv) any costs associated with Landlord’s reservation for exclusive
use of portions of the Amenity Building, the Phase II Common Area, the Parking
Facilities, the Sports Park and the other Common Area for itself, Landlord’s
operators of the Amenities, Landlord’s property manager, and their respective
Agents; (xxvi) items and services for which a tenant or any third party
specifically reimburses Landlord (other than as a part of Operating Expenses) or
for which a tenant pays third persons; and (xxvii) any charge which would
duplicate or otherwise result in double reimbursement to Landlord for a single
expenditure made by Landlord.  

 

13

--------------------------------------------------------------------------------

 

6.3Tenant’s Right to Audit.  Tenant shall have a right, at Tenant’s sole cost
and expense, to audit not more than once per Calendar Year Landlord’s Operating
Expense Rental reconciliation statement upon the following terms and conditions.
Tenant shall notify Landlord in writing that it is exercising its right to audit
within 90 days following delivery of the Operating Expense Rental reconciliation
statement, indicating in such notice with reasonable specificity those cost
components of Operating Expense Rental to be subject to audit. The audit shall
take place at Landlord's regional offices or, at Landlord’s option, the Project,
at a time mutually convenient to Landlord and Tenant (but not later than 60 days
after receipt of Tenant's notice to audit); provided, however, to the extent
available in an electronic format, Landlord will accommodate Tenant’s request
for copies of records in an electronic format, subject to Tenant’s compliance
with Landlord’s reasonable security procedures for electronic delivery.  Except
as Landlord may consent in writing, the audit shall be completed within 30 days
after commencement. Except as permitted in the Audit Confidentiality Agreement
(as defined in this Section 6.3), no copying of Landlord’s books or records will
be allowed. The audit may be accomplished by either Tenant’s own employees with
accounting experience reasonably sufficient to conduct such review, or a
nationally or regionally recognized public accounting firm mutually and
reasonably acceptable to Landlord and Tenant that is engaged on either a fixed
price or hourly basis, and is not compensated on a contingency or bonus
basis.  Under no circumstances shall Landlord be required to consent to an
accounting firm that is also a tenant of Landlord (or any Landlord affiliate) in
the Project or any building in the city or metropolitan area in which the
Project is located.  The records reviewed by Tenant shall be treated as
confidential and prior to commencing the audit, Tenant and any other person
which may perform such audit for Tenant, shall execute a confidentiality
agreement in a form reasonably acceptable to Landlord and Tenant (“Audit
Confidentiality Agreement”).  A copy of the results of the audit shall be
delivered to Landlord within 30 days after the completion of the audit.  If
Landlord and Tenant determine that Operating Expense Rental for the Calendar
Year is less than reported, Landlord shall give Tenant a credit in the amount of
the overpayment toward Tenant's next monthly payment of estimated Operating
Expense Rental, or, in the event this Lease has expired or terminated and no
Event of Default exists, Landlord shall pay Tenant the total amount of such
overpayment within 30 days.  If Landlord and Tenant determine that Operating
Expense Rental for the Calendar Year is more than reported, Tenant shall pay
Landlord the amount of any underpayment within 30 days.  Furthermore, in the
event that Landlord and Tenant determine that the actual Operating Expenses for
the Calendar Year are less than the Operating Expenses reported by more than
five percent (5%), as substantiated, at Landlord’s option and expense, by a
certified public accountant, then a credit in the amount of all reasonable out
of pocket third party expenses incurred by Tenant in conducting such review,
which amount shall not exceed $3,000.00 shall be applied towards Tenant’s next
monthly payments of estimated Operating Expenses Rental or, in the event the
Lease has expired or terminated and no Event of Default exists, Landlord shall
pay such expenses to Tenant within 30 days after receipt of Tenant’s invoice.
Failure by Tenant to timely request an audit, or to timely deliver to Landlord
the results of the audit, or to follow any of the procedures set forth in this
Section 6.3 is deemed a waiver of the applicable audit right and any right to
contest Operating Expense Rental for the applicable Calendar Year and is deemed
acceptance of the Operating Expense Rental contained in the Operating Expense
Rental reconciliation statement for the applicable Calendar Year.  Any audit
review by Tenant shall not postpone or alter the liability and obligation of
Tenant to pay any Operating Expense Rental due under the terms of this Lease.
Tenant shall not be entitled to conduct such an audit if any Event of Default
exists under this Lease.  No assignee or subtenant shall have any right to
conduct an audit except for a permitted assignee or subtenant under Article X of
this Lease occupying the entire Premises and no assignee or subtenant shall
conduct an audit for any period during which such assignee or sublessee was not
in possession of the Premises or for any period in which Tenant has conducted an
audit.

 

14

--------------------------------------------------------------------------------

 

VII.  REAL ESTATE TAXES

 

Real Estate Taxes shall be defined as (i) all real property taxes, assessments
that are assessed, levied, or imposed on the land, buildings, and/or other
improvements comprising all or part of the Project, or which are otherwise
imposed in connection with the ownership, leasing, and operation of the Project;
(ii) all personal property taxes levied by any public authority on personal
property of Landlord used in the management, operation, maintenance and repair
of the Project, (iii) all taxes, assessments and reassessments of every kind and
nature whatsoever levied or assessed in lieu of or in substitution for existing
or additional real or personal property taxes and assessments on the Project,
including any so-called value-added tax, and (iv) amounts necessary to be
expended because of governmental orders, charges or other actions, whether
general or special, ordinary or extraordinary, unforeseen as well as foreseen,
of any kind and nature for public improvements, services, benefits or any other
purposes which are assessed, levied, confirmed, imposed or become a lien upon
the Premises or Project or become payable during or are allocable to the Term;
further, Tenant shall reimburse Landlord within 30 days after demand for all
taxes and assessments required to be paid by Landlord (except to the extent
included in Real Estate Taxes by Landlord), when (a) such taxes are measured by
or reasonably attributable to the cost or value of (i) Tenant’s equipment,
furniture, fixtures and other personal property located in the Premises, or (ii)
the Tenant Work or any other leasehold improvements made in or to the Premises
by or for Tenant, to the extent the cost or value of such Tenant Work or other
leasehold improvements exceeds the cost or value of a Building standard
build-out as reasonably determined by Landlord regardless of whether title to
such Tenant Work or improvements is vested in Tenant or Landlord; (b) such taxes
are assessed upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises or any portion of the Project (including the Parking Facilities); or
(c) such taxes are assessed upon this transaction or any document to which
Tenant is a party creating or transferring an interest or an estate in the
Premises, or upon rent or receipts (including any business license tax or gross
receipts tax based on the rents or other revenues received by Landlord), the
square footage of land or improvements within the Project, or the occupancy by
tenants of space within the Project.  The Building and the Other Buildings
(except for the Amenity Building, which is part of the Building 3 tax parcel)
each constitute separate tax parcels, but with respect to Real Estate Taxes
shared among the Building and one or more Other Buildings or relating to
amenities or services provided only to, or used on a disproportionate basis by
specific tenants, Landlord shall allocate on an equitable basis such Real Estate
Taxes to the Building and Other Buildings or among specific tenants of the
Project, as determined in Landlord’s reasonable discretion; provided that fifty
percent (50%) of the Real Estate Taxes of the Amenity Building and the Phase II
Common Area, twenty five percent (25%) of the Real Estate Taxes of the Sports
Park and forty percent (40%) of the Real Estate Taxes of the Phase II Parking
Garage shall be allocated to the Building. Real Estate Taxes include any and all
increases in Real Estate Taxes resulting from a change in ownership or new
construction with respect to the Premises, the Building or the
Project.  Further, for the purposes of this Article VII, Real Estate Taxes shall
include the reasonable expenses (including, without limitation, reasonable
attorneys’ fees) incurred by Landlord in challenging or obtaining or attempting
to obtain a reduction of such Real Estate Taxes, regardless of the outcome of
such challenge, and any costs incurred by Landlord for compliance, review and
appeal of tax liabilities.  Notwithstanding the foregoing, Landlord shall have
no obligation to challenge Real Estate Taxes.  If as a result of any such
challenge, a tax refund is made to Landlord, then provided no Event of Default
exists under this Lease, the net amount of such refund after payment of all
reasonable costs and expenses of the challenge shall be deducted from Real
Estate Taxes due in the Calendar Year such refund is received and credited to
Real Estate Tax Rental or refunded to Tenant in accordance with Section 4.3.  In
the case of any Real Estate Taxes which may be evidenced by improvement or other
bonds or which may be paid in annual or other periodic installments, Landlord
shall elect to cause such bonds to be issued or cause such assessment to be paid
in installments over the maximum period permitted by law. Nothing contained in
this Lease shall require Tenant to pay any capital stock, franchise, gift,
estate, inheritance or succession transfer tax of Landlord, or any income,
profits or revenue tax or charge, upon the net income of Landlord from all
sources. Further, Landlord shall not include in Real Estate Taxes any late
payment charges, interest and penalties caused by Landlord’s late payment of
Real Estate Taxes to the applicable governmental authority.  Tenant hereby
waives any and all rights to protest appraised values or to receive notice of
reappraised values regarding the Project or other property of Landlord.     

 

15

--------------------------------------------------------------------------------

 

VIII.  PARKING

 

8.1 General. During the Term, Tenant shall have the right in common with other
tenants and occupants in the Phase II Buildings to use the Parking Space
Allocation (as defined in Section 1.17) without any charge for parking rental
during the initial 132-month Term.  All parking rights are subject to the Rules
and Regulations (as defined in Article XVIII), validation, key-card, sticker or
other identification systems set forth by Landlord from time to time.  Landlord
may restrict certain portions of the Parking Facilities for the exclusive use of
one or more tenants of the Project and may designate other areas to be used at
large only by customers and visitors of tenants of the Project provided that
Landlord shall exercise commercially reasonable efforts to coordinate with
Tenant in connection with the exercise of such right in order that there shall
be no material adverse effect to Tenant’s use of and access to Tenant’s Parking
Space Allocation in the Parking Facilities.  Landlord reserves the right to
delegate the operation of the Parking Facilities to a parking operator which
shall be entitled to all the obligations and benefits of Landlord under this
Article VIII; provided, however, Landlord shall have no liability whatsoever for
claims arising through acts or omissions of any independent operator of the
Parking Facilities.  Except in connection with an assignment or sublease that is
expressly permitted under this Lease, including, without limitation, an
assignment or sublease made in accordance with Section 10.4 or Section 10.5,
Tenant’s parking rights and privileges described herein are personal to Tenant
and may not be assigned or transferred.  Landlord shall have the right to cause
to be removed any vehicles of Tenant or its Agents that are parked in violation
of this Lease or in violation of the Rules and Regulations of the Building,
without liability of any kind to Landlord.

 

8.2Parking Space Alterations.  Provided that no Event of Default exists under
this Lease or would exist but for the pendency of any cure period provided for
in Section 20.1 (unless such Event of Default requires notice under Section 20.1
and Landlord has not delivered such notice to Tenant) and that the Parking Space
Alterations (as defined in this Section 8.2) are performed and completed in
accordance with Section 8.2 and Article XII of the Lease, Tenant, at Tenant’s
sole cost and expense, shall have the right to make Alterations (as defined by
Section 12.3) to the Future Car-Charging Stalls in order to connect to the
existing electrical conduit and convert the Future Car-Charging Stalls into
additional Car-Charging Stalls by installing equipment, facilities and
Alterations consistent with the existing Car-Charging Stalls as necessary in
order to accomplish such conversion (collectively, the “Parking Space
Alterations”); provided, however, Landlord reserves the right as provided in
Article XII to perform the Parking Space Alterations on behalf of Tenant.

 

8.3Segregated Parking.  If Tenant notifies Landlord that Tenant has reasonably
determined that Tenant’s use of Tenant’s Parking Space Allocation with respect
to either the Phase II Parking Garage or the Surface Lot is not available or is
materially impaired due to parking by Landlord, tenants, occupants or others in
the Project in a manner that is materially inconsistent with the rights of
Tenant under this Lease, then Tenant and Landlord will enter into good faith
discussions to resolve such issues through (a) marking spaces or posting signs
identifying the spaces reserved for Tenant, (b) marking curbs or pavement or
posting signs to identify the boundaries of the Surface Lot, and (c)
implementing access controls such as programming access cards to the Phase II
Parking Garage so that Tenant and the other tenants and occupants of Building 4,
collectively, do not exceed 323 spaces in the Phase II Parking Garage and that
the tenants and occupants of Building 3, collectively, do not exceed 484 spaces
in the Phase II Parking Garage.  Except restricting the use of the Phase II
Parking Garage subject to the terms of Section 1.17, Article II and this Article
VIII, Landlord will have no responsibility to regulate access to the Phase II
Parking Garage or Surface Lot.  

 

16

--------------------------------------------------------------------------------

 

IX.  USE AND REQUIREMENTS OF LAW

 

9.1Use.  The Premises will be used only for the Permitted Use and for no other
purpose.  Tenant and Tenant’s Agents will not:  (i) do or permit to be done in
or about the Premises, do in or about the Project, nor bring to, keep or permit
to be brought or kept in the Premises or bring to or keep in the Project,
anything which is prohibited by or will in any way conflict with any law,
statute, ordinance or governmental rule or regulation which is now in force or
which may be enacted or promulgated after the Date of Lease or with the
Declaration; (ii) do or permit anything to be done in or about the Premises, or
do in or about the Project, which will in any way obstruct or interfere with the
rights of other tenants of the Building or Project; (iii) do or permit anything
to be done in or about the Premises, or do in or about the Project, anything
which is dangerous to persons or property; or (iv) cause, maintain or permit any
nuisance in, on or about the Premises or cause or maintain any nuisance in, on
or about the Project; or (v) commit or allow to be committed any waste in, on or
about the Premises or commit any waste in, on or about the Project.  At its sole
cost and expense, Tenant will promptly comply with (a) all laws, statutes,
ordinances and governmental rules, regulations or requirements now in force or
in force after the Commencement Date of this Lease regarding the operation of
Tenant’s business and the use, condition, configuration and occupancy of the
Premises (except to the extent of Landlord’s obligations under Sections 9.2,
9.3, and 12.1 and Article XIX); (b) the certificate of occupancy issued for the
Building and the Premises; and (c) any recorded easement agreements, covenants,
conditions and restrictions, if any, which affect the use, condition,
configuration and occupancy of the Premises or the Project, including, without
limitation, the Declaration, the Phase II Easement Agreement and the Sports Park
Easement Agreement.  Notwithstanding anything to the contrary contained in this
Lease, Tenant’s obligations under this Section 9.1 shall not include the
performance of structural alterations or structural repairs to the Premises,
except to the extent such work is required in connection with (a) the Tenant
Work or Tenant’s Alterations (as defined in Section 12.3), (b) Tenant’s
particular use of the Premises (as opposed to Tenant’s use of the Premises for
the Permitted Use in a normal and customary manner) or (c) a change in the
Permitted Use stated in Section 1.8, regardless of whether Landlord approves
such change.  The term “Permitted Use” specifically excludes any use as a call
center or similar high-density use that exceeds the Standard Density Limitation
(as defined in Exhibit C); as an employment agency for day labor; by a
governmental agency; or that is inconsistent with the Building being a Class A
professional office building consistent with other Class A office buildings in
the Silicon Valley of California, Class A market areas.

 

9.2Hazardous Materials. (a) Tenant Obligations.  Tenant shall not bring or allow
any of Tenant's Agents to bring on the Premises or the Project, any asbestos,
petroleum or petroleum products, used oil, explosives, toxic materials or
substances defined as hazardous wastes, hazardous materials or hazardous
substances under any federal, state or local law or regulation (“Hazardous
Materials”), except for routine office and janitorial supplies used on the
Premises and stored in the usual and customary manner and quantities, and in
compliance with all applicable environmental laws and regulations (“Permitted
Materials”). Except as provided in this Section 9.2, in the event of any release
of Hazardous Materials on, from, under or about the Premises or the Project as
the result of Tenant’s occupancy or use of the Premises, Landlord shall have the
right, but not the obligation, to cause Tenant, at Tenant’s sole cost and
expense, to clean up, remove, remediate and repair any soil or groundwater
contamination or other damage or contamination in conformance with the
requirements of applicable law.  Subject to the waivers set forth in Section
15.5, Tenant shall indemnify, protect, hold harmless and defend (by counsel
acceptable to Landlord) Landlord, its affiliates, its Agents and each of their
respective Agents, successors and assigns, from and against any and all demands,
claims, causes of action, damages, penalties, fines, liabilities, judgments,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and court costs) (“Claims”) to the extent caused by or arising out of (i) a
violation of the foregoing prohibitions or (ii) the presence or release of any
Hazardous Materials on, from, under or about the Premises, the Project or other
properties as the result of Tenant's occupancy or use of the Premises.
  Notwithstanding anything to the contrary, Tenant's obligation to indemnify,
protect, hold harmless and

17

--------------------------------------------------------------------------------

 

defend Landlord, its affiliates, its Agents and each of their respective Agents,
successors and assigns, shall not extend to any Claims arising as a result of,
and Tenant shall not have any liability to Landlord under this Section 9.2
resulting from, any Hazardous Materials (A) existing or generated, on, from,
under or about the Project, including, without limitation, the Premises, prior
to the Date of Lease (“Pre-Existing Contamination”) unless caused or exacerbated
by Tenant’s or Tenant’s Agents’ release of Hazardous Materials, exacerbation of
Pre-Existing Contamination, violation of any applicable laws, statutes,
ordinances or governmental rules or regulations or breach by Tenant of its
obligations under this Section 9.2 (collectively, and separately referred to as
“Tenant Responsible Contamination”), subject to the waivers  in Section 15.5,
(B) that migrate onto the Premises, Building or Project by no fault of Tenant,
or (C) generated or brought on the Premises, Building or Project by Landlord or
its Agents.  Tenant shall immediately give Landlord written notice (1) of any
suspected breach of this Section 9.2, (2) upon Tenant’s actual knowledge of the
presence or any release of any Hazardous Materials (other than Permitted
Materials) within or about the Premises or (3) upon receiving any notices from
governmental agencies or other parties pertaining to Hazardous Materials which
may affect the Premises. Neither the written consent of Landlord to the presence
of the Hazardous Materials, nor Tenant's compliance with all laws applicable to
such Hazardous Materials, shall relieve Tenant of its indemnification obligation
under this Lease. Landlord shall have the right from time to time, but not the
obligation, to (x) request from Tenant information showing Tenant’s compliance
with its obligations under Section 9.2; and (y) to enter upon the Premises in
accordance with Article XIV to conduct such inspections and undertake such
sampling and testing activities as Landlord deems necessary or desirable to
determine whether Tenant is in compliance with its obligations under Section
9.2, except that in no event may Landlord sample or test tenant raw materials,
lab materials, products or processes, except with the prior written consent of
Tenant, which consent may be withheld if commercially reasonable alternative
means exist to assure Tenant compliance.

 

(b)Hazardous Materials Disclosure; Landlord Obligations. (i) Pursuant to the
provisions of California Health & Safety Code Section 25359.7, Landlord hereby
discloses to Tenant that the Project has been developed on the site of a former
landfill and that Hazardous Materials have come to be located at the Project,
and pursuant to the provisions of California Health & Safety Code
Section 25249.6 (Proposition 65), Landlord provided Tenant with the following
warning:  “  WARNING:  [g3cifa3anj2h000001.jpg] The Hazardous Materials that are
located at the Project could expose persons to chemicals, including asbestos,
which are known to the State of California to cause cancer.  For more
information, go to www.P65Warnings.ca.gov.”.  For more information also refer to
the Environmental Reports (as defined in this Section 9.2(b)).  Tenant
acknowledges that Landlord made available to Tenant for review, and Tenant had
the opportunity to review, prior to the Date of Lease the reports and other
materials identified on Exhibit F attached to this Lease, which is attached
hereto and incorporated herein by this reference (collectively, the
“Environmental Reports”) regarding actual or potential releases of Hazardous
Materials at, on, under, about, or otherwise affecting the Project.  Landlord
represents that to its knowledge based on the recommendations of Crawford
Consulting, Inc., Landlord has provided Tenant with access to the Environmental
Reports and that such Environmental Reports comprise all material, relevant
reports in Landlord’s possession or in the possession of its consultant,
Crawford Consulting, Inc., related to the former landfill and Pre-Existing
Contamination.  Landlord and Tenant acknowledge and agree that (A) those
Environmental Reports identified as “Confidential” in Exhibit F, have been
agreed upon between Landlord and Tenant to continue to be treated as
Confidential Information (as defined in the Environmental NDA (as defined in
this Section 9.2(b)) from and after the Date of Lease, (B) Tenant is obligated
under the terms of the Confidentiality Agreement dated February 13, 2019
(“Environmental NDA”), between Landlord and Tenant, which Environmental NDA is
attached hereto as Exhibit F-1, to protect the confidentiality of such
Confidential Information in accordance with the terms of the Environmental NDA,
and such obligation shall continue from and after the Date of Lease with respect
to such Confidential Information, (C) any other reports and materials delivered
on or after the Date of Lease on behalf of Landlord to Tenant which Landlord
identifies or marks as “confidential” or “proprietary” shall constitute
Confidential Information that is subject to the Environmental NDA (potentially
including, without limitation, reports, data,  

18

--------------------------------------------------------------------------------

 

documents, materials and other information provided on behalf of Landlord, or
prepared in connection with Tenant’s evaluations pursuant to Section 9.2(b)) and
Tenant shall be obligated to protect the confidentiality of such Confidential
Information in accordance with the terms of the Environmental NDA, (D) Tenant’s
obligations under this Section 9.2(b) with respect to all Confidential
Information shall survive the expiration or earlier termination of this Lease;
(E) Landlord shall continue to make all of the Environmental Reports available
for Tenant’s review during the Term upon Tenant’s request and, to the extent
applicable, under the terms of the Environmental NDA; and (F) Landlord makes no
representations or warranties as to the accuracy of the contents of the
Environmental Reports, and no representations or warranties regarding the actual
or potential releases, except as set forth below in this Section 9.2(b).  Upon
Tenant’s request, Landlord shall also make all of the Environmental Reports
available for review during the Term by a proposed subtenant of all or a portion
of the Premises, a proposed assignee of this Lease or a proposed Ownership
Transferee (as defined in Section 10.5); provided that such subtenant, assignee
or Ownership Transferee, as applicable, shall be required to execute a
confidentiality agreement in substantially the form of the Environmental NDA
prior to reviewing, and as a condition to Landlord’s obligation to make
available for review, any and all Confidential Information.  Tenant acknowledges
that it has had the opportunity to conduct all investigation and testing of the
Premises, either by itself or with the assistance of an expert, as it deems
necessary, that Tenant has determined that the Premises are appropriate for its
use and waives and releases any and all claims or objections, including any
claim for response costs, loss of use, business interruption, or termination,
regarding the physical characteristics of the Premises, including the presence
of any Hazardous Materials at, on, under, about, or otherwise affecting or
emanating from the Premises.  To the extent governmentally required and that
Tenant is not responsible under this Section 9.2, Landlord shall be responsible,
at no cost to Tenant, and excluded from Operating Expenses as provided in
Section 6.2(xix), for the clean-up, removal, remediation and repair of any soil
or groundwater contamination or other damage or contamination caused by the
Pre-Existing Contamination on the Project in conformance with the requirements
of applicable law, including, without limitation, all applicable environmental
laws and regulations.  Landlord shall indemnify, protect, defend and hold
harmless Tenant from and against any and all Claims to the extent resulting from
(A) the existence of Hazardous Materials brought on the Premises, Building or
Project by Landlord or its Agents; (B) Landlord’s breach of this Section 9.2(b)
or (C) the Pre-Existing Contamination; provided, however, Landlord’s obligation
to indemnify, defend and hold harmless Tenant as provided in this Section 9.2(b)
shall be subject to the waivers in Section 15.5 and shall not apply to the
extent of remediation resulting from, or to the extent of remediation increased
due to, Tenant Responsible Contamination.  The obligations of Landlord and
Tenant under Section 9.2 shall survive the expiration or earlier termination,
for any reason, of this Lease.

 

(ii) During the Term, Landlord shall give written notice to Tenant as soon as
reasonably practicable of (A) any written communication of any inquiry or claim
received from any governmental authority concerning any Hazardous Materials
which relates to the Project, and (B) any contamination of the Premises or the
Project by Hazardous Materials of which Landlord has notice or actual knowledge
and which constitutes a violation of applicable law, statute, ordinance or
governmental rule or regulation or results in damage or contamination for which
clean up, removal, remediation or repair is required in conformance with
applicable laws, statutes, ordinances or governmental rules or
regulations.  Landlord shall, at its expense (which may be included in Operating
Expenses, subject to the terms of Article VI above, including, without
limitation, the exclusions set forth in Section 6.2), through its own actions,
or by exercising commercially reasonable efforts to compel the actions of others
to, observe, comply with and meet all requirements of applicable laws, statutes,
ordinances or governmental rules or regulations and the Declaration in
connection with the monitoring, inspection, maintenance, repair and remediation
of any Hazardous Materials in, on, or under the Building or Project as of the
Date of Lease, including, without limitation, performance of the maintenance and
operation obligations of Landlord with respect to the methane mitigation systems
at the Building as set forth in the Operations, Maintenance and Monitoring Plan
and Vapor Mitigation System manual dated May 2018 prepared by Haley & Aldrich,
Inc. for the

19

--------------------------------------------------------------------------------

 

methane mitigation systems at the Building, Building 3, the Amenity Building,
the Parking Structure, and the aboveground Parking Facilities and other Common
Areas (except for the Parking Facilities and Common Area located on the Land on
which Phase I Buildings are located) (“MMS O&M Manual”). Landlord shall exercise
commercially reasonable efforts to coordinate with Tenant in connection with the
Landlord’s performance of its obligations under this Section 9.2(b)(ii), in
order to minimize any material adverse effect to Tenant’s use of and access to
the Premises and Common Areas. In addition, Landlord shall:  1) provide Tenant
upon Tenant’s request and subject to the terms of the Environmental NDA, if
applicable, the annual report and any other reports, notices, amendments or
other documents prepared, and provided or made available to Landlord, by the
Association (as defined by the Declaration) pursuant to the Declaration, the
semi-annual methane detection and calibration reports created with respect to
the Building and the Amenity Building and, to the extent prepared and available,
any other material documents, data and reports, including as to maintenance and
repair, that Landlord is obligated to prepare under the Declaration or
applicable laws, statutes, ordinances and governmental rules, regulations or
requirements related to the former landfill and the Improvements (as defined by
the Declaration) comprising the related cap and equipment and systems at the
Project, including, without limitation, the Methane Mitigation Systems or that
are related to Pre-Existing Contamination at the Project; 2) except in the case
of an Emergency (as defined in Article XIV), provide Tenant with reasonable
prior written notice of any excavation, any other work or expected event on the
Project of which Landlord is aware and reasonably expects to both affect the
Pre-existing Contamination and disrupt Tenant’s use of the Premises or Common
Areas; 3) except in the case of an Emergency, provide Tenant with reasonable
prior written notice of any excavation, any other work or expected event on the
Project of which Landlord is aware and that Landlord reasonably expects to (or
has been advised by the Association or an owner of another Building may) pierce
the landfill cap and 4) immediately provide notice to Tenant of any data,
condition or event of which Landlord is aware that is related to the
Pre-Existing Contamination and that poses risk to the health or welfare of
Tenant or any Tenant employee or invitee and Landlord promptly shall provide
Tenant with all related material documents, data and reports as they become
available to Landlord thereafter, subject to the terms of the Environmental NDA
as applicable to any Confidential Information, as determined pursuant to Section
9.2(b).    

 

9.3Compliance with ADA; Warm Shell Condition.  Notwithstanding any other
statement in this Lease, the provisions in this Section 9.3 shall govern the
parties’ compliance with the Americans With Disabilities Act of 1990, as amended
from time to time, Public Law 101-336; 42 U.S.C. §§12101, et seq. (the
foregoing, together with any similar state statute governing access for the
disabled or handicapped collectively referred to as the “ADA”).  

 

(a)Landlord represents and warrants that, to Landlord’s actual knowledge, as of
the Date of Lease, the Building, the Premises, the Parking Facilities and Common
Areas comply in all material respects with all laws, statutes, ordinances and
governmental rules, regulations or requirements now in force, including, but not
limited to, the ADA and Title 24 (as the foregoing are applied and interpreted
by the applicable governmental authorities or quasi-governmental authorities as
of the Date of Lease) and with respect to the Premises only, applicable to a
“warm shell” condition, without regard to any specific use of the Premises,
Alterations or the Tenant Work; it being agreed by the parties that Landlord’s
representation and warranty under this Section 9.3(a) regarding compliance of
the Premises with all applicable laws, statutes, ordinances and governmental
rules, regulations or requirements, including, but not limited to, the ADA and
Title 24, is based solely upon the receipt by Landlord of the Permit Records
issued by the City of San Jose under Permit# 2016-119262CI and the absence of
receipt by Landlord from the City of San Jose of any notification of subsequent
non-compliance.  

 

20

--------------------------------------------------------------------------------

 

(i)Landlord shall not be liable to Tenant for any damages for any violation that
is contrary to the foregoing representation and warranty, but as Tenant’s sole
remedy, Landlord shall perform such corrective work as may be required in this
Section 9.3(a)(i).  To the extent governmentally required as of Date of Lease,
Landlord shall be responsible for compliance with Title III of the ADA with
respect to any repairs, replacements or alterations to the core and shell of the
Building, and such expense shall not be included as an Operating Expense of the
Project; provided, however, if compliance with ADA under this Section 9.3 is
required due to (a) Alterations, (b) the Tenant Work, (c) the installation of
any of Tenant’s furniture, fixtures, equipment or property, (d) Tenant’s
particular use or occupancy of the Premises (as opposed to Tenant’s use and
occupancy of the Premises for the Permitted Use in a normal and customary
manner), (e) the particular manner in which Tenant conducts its business in the
Premises, (f) a change in the Permitted Use stated in Section 1.8, or (g) any
Access Improvements (as defined in Section 9.3(c)) that are Tenant’s
responsibility under Section 9.3(c), regardless of whether Landlord approves
such change, then such compliance shall be Tenant’s responsibility under Section
9.3(b) (collectively and each a, “Tenant ADA Responsibility”).  Landlord shall
have the right to apply for and obtain a waiver or deferment of compliance, the
right to contest any such violation in good faith, including, but not limited
to, the right to assert any and all defenses allowed by applicable laws,
statutes, ordinances and governmental rules, regulations or requirements, and
the right to appeal any decisions, judgments or rulings to the fullest extent
permitted by applicable laws, statutes, ordinances and governmental rules,
regulations or requirements, and Landlord’s obligation to perform such
corrective work under this Section 9.3(a)(i) shall not apply until after the
exhaustion of any and all rights to appeal or contest.   Notwithstanding the
foregoing, if prior to the completion of the Tenant Work, Tenant does not notify
Landlord in writing of any violation or alleged violation of applicable laws,
statutes, ordinances and governmental rules, regulations or requirements as of
the Date of Lease with respect to the Building, Parking Facilities or Common
Area, then the issuance of a permanent certificate of occupancy (or sign off on
the job card) for the Tenant Work to be constructed pursuant to the Work
Agreement shall conclusively establish that Landlord’s foregoing representation
and warranty in this Section 9.3(a) was true and correct, and Landlord shall
thereafter have no further liability or responsibility pursuant to this Section
9.3(a)(i).

 

(ii)To the extent governmentally required subsequent to the Date of Lease as a
result of an amendment to Title III of the ADA or any regulation thereunder
enacted subsequent to the Date of Lease, Landlord shall be responsible for
compliance with Title III of the ADA with respect to any repairs, replacements
or alterations to the core and shell of the Building, and such expense shall be
included as an Operating Expense of the Project, subject to the terms of Article
VI, including, without limitation the exclusions from  Operating Expenses set
forth in Section 6.2; provided, however, if such compliance is required due to a
Tenant ADA Responsibility, then such compliance shall be Tenant’s responsibility
under Section 9.3(b).  

 

(iii) To the extent governmentally required as of the Commencement Date, or
subsequent to the Commencement Date of this Lease as a result of an amendment to
Title III of the ADA or any regulation thereunder enacted subsequent to the
Commencement Date of this Lease, Landlord shall be responsible for compliance
with Title III of the ADA with respect to any repairs, replacements or
alterations to the Common Area of the Project, and such expense shall be
included as an Operating Expense of the Project, subject to the terms of Article
VI, including, without limitation the exclusions from Operating Expenses set
forth in Section 6.2.  Landlord shall indemnify, defend and hold harmless Tenant
and its Agents from all fines, suits, procedures, penalties, claims, liability,
losses, expenses and actions of every kind, and all costs associated therewith
(including, without limitation, reasonable attorneys’ and consultants’ fees)
arising out of or in any way connected with Landlord’s failure to comply with
Title III of the ADA as required above.

21

--------------------------------------------------------------------------------

 

 

(b)To the extent governmentally required, Tenant shall be responsible for
compliance, at its expense, with Titles I and III of the ADA with respect to the
Premises (including, without limitation, the Tenant Work), any Alterations and
any Tenant ADA Responsibility; provided, however, Tenant shall not be
responsible for compliance with Title III of the ADA with respect to the core
and shell of the Building, except for the Tenant ADA Responsibility. Tenant
shall indemnify, defend and hold harmless Landlord and its Agents from all
fines, suits, procedures, penalties, claims, liability, losses, expenses and
actions of every kind, and all costs associated therewith (including, without
limitation, reasonable attorneys’ and consultants’ fees) arising out of or in
any way connected with Tenant’s failure to comply with Titles I and III of the
ADA as required above.

 

(c)Statement Required under California Civil Code § 1938.  The Premises has not
undergone inspection by a Certified Access Specialist and the Premises has not
been determined to meet all applicable construction-related accessibility
standards pursuant to California Civil Code § 55.53.  Except to the extent
expressly set forth in this Lease, Landlord shall have no liability or
responsibility to make any repairs or modifications to the Premises or the
Project in order to comply with accessibility standards.  Landlord hereby
discloses pursuant to California Civil Code Section 1938 as follows: “A
Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs to correct violations of the construction-related
accessibility standards within the premises.”  Landlord and Tenant hereby
acknowledge and agree that in the event that Tenant elects to perform a CASp
inspection of all or any portion of the Premises hereunder (the “Inspection”),
such Inspection shall be (a) performed at Tenant’s sole cost and expense, (b)
limited to the Premises and (c) performed by a CASp who has been approved (which
approval shall not be unreasonably withheld, conditioned or delayed) or
designated by Landlord prior to the Inspection.  Any Inspection must be
performed in a manner which minimizes the disruption of business activities in
the Project, and at a time reasonably approved by Landlord. Landlord reserves
the right to be present during the Inspection.  Tenant agrees to: (i) promptly
provide to Landlord a copy of the report or certification prepared by the CASp
inspector upon request (the “Report”), (ii) keep the information contained in
the Report confidential, except to the extent required by applicable laws,
statutes, ordinances and governmental rules, regulations or requirements or to
the extent disclosure is needed in order to complete any necessary modifications
or improvements required to comply with all applicable accessibility standards
under the ADA or other state or federal laws, statutes, ordinances and
governmental rules, regulations or requirements as well as any other repairs,
upgrades, improvements, modifications or alterations required by the Report or
that may be otherwise required to comply with accessibility requirements, the
ADA or other applicable laws, statutes, ordinances and governmental rules,
regulations or requirements  (the “Access Improvements”).  As part of the Tenant
ADA Responsibility, if governmentally required, Tenant shall be solely
responsible for the cost of Access Improvements to the Premises, the Building or
the Project necessary to correct any such violations of construction-related
accessibility standards identified by such Inspection as required by the ADA or
other applicable laws, statutes, ordinances and governmental rules, regulations
or requirements, which Access Improvements may, at Landlord’s option, be
performed in whole or in part by Landlord at Tenant’s expense, payable as
Additional Rent within thirty (30) days following Landlord’s
demand.  Notwithstanding anything to the contrary in this Section 9.3(c),
Landlord shall in no event be responsible under this Lease for performing, or
paying the cost of, any Access Improvements that are identified by any such
Inspection with respect to the Premises, the Building or the Project, unless
Landlord is otherwise obligated to perform, or pay for, such Access Improvements
under Section 9.3(a) or other provisions of this Lease.

 

22

--------------------------------------------------------------------------------

 

X.  ASSIGNMENT AND SUBLETTING

 

10.1Landlord's Consent.

 

(a)Tenant shall not assign, transfer, mortgage or otherwise encumber this Lease
or sublet or rent (or permit a third party to occupy or use) the Premises, or
any part thereof, nor shall any assignment or transfer of this Lease or the
right of occupancy hereunder be effected by operation of law or otherwise,
without the prior written consent of Landlord, such consent not to be
unreasonably withheld,  conditioned or delayed.  Subject to the terms of Section
10.4 and Section 10.5 below, a transfer at any one time or from time to time of
a majority interest in Tenant (whether stock, partnership interest or other form
of ownership or control) shall be deemed to be an assignment of this Lease,
unless at the time of such transfer Tenant is an entity whose outstanding stock
is listed on a recognized security exchange.  Within 30 days following
Landlord's receipt of Tenant's request for Landlord's consent to a proposed
assignment, sublease, or other encumbrance, together with all information
required to be delivered by Tenant pursuant to the provisions of this Section
10.1, Landlord shall:  (i) consent to such proposed transaction; (ii) refuse
such consent with a statement of the reasons of refusal; or (iii) elect to
terminate this Lease in the event of an assignment, or in the case of a
Significant Sublease (as defined in Section 10.2), terminate this Lease as to
the portion of the Premises proposed to be sublet in accordance with the
provisions of Section 10.2.  Any assignment, sublease or other encumbrance
without Landlord's written consent shall be voidable by Landlord and, at
Landlord's election, constitute an Event of Default hereunder.  If within the
30-day period set forth above, Landlord fails to timely deliver to Tenant notice
of Landlord’s consent, refusal or election to terminate with respect to a
proposed assignment or sublease, then Tenant may send a second (2nd) notice
(“2nd Notice of Proposed Transfer”) to Landlord, which notice must contain the
following inscription, in bold faced lettering: “SECOND NOTICE DELIVERED
PURSUANT TO SECTION 10.1 OF LEASE - - FAILURE TO TIMELY RESPOND WITHIN FIVE (5)
BUSINESS DAYS SHALL RESULT IN DEEMED CONSENT TO ASSIGNMENT OR SUBLEASE.”  If
Landlord fails to deliver notice of Landlord’s consent, refusal or election to
terminate with respect to a proposed transfer described in Tenant’s 2nd Notice
of Proposed Transfer within five (5) business days after receipt of such 2nd
Notice of Proposed Transfer, Landlord shall be deemed to have consented to the
proposed transfer described in the 2nd Notice of Proposed Transfer.  Without
limiting other instances in which Landlord may reasonably withhold consent to an
assignment or sublease, Landlord and Tenant acknowledge that it shall be
reasonable for Landlord to withhold consent (a) if an Event of Default exists
under this Lease or if an Event of Default would exist but for the pendency of
any cure periods provided under Section 20.1 (unless such Event of Default
requires notice under Section 20.1 and Landlord has not delivered such notice to
Tenant);  or (b) if the proposed assignee or sublessee is:  a governmental
entity; a person or entity with whom Landlord has negotiated for space in the
Project during the prior six months and for whom Landlord has space available in
the Project to meet such person or entity’s needs; a present tenant in the
Project for whom Landlord has space available in the Project to meet such person
or entity’s needs; a person or entity whose tenancy in the Project would not be
a Permitted Use or would violate any exclusivity arrangement which Landlord has
with any other tenant; a person or entity of a character or reputation or
engaged in a business which is not consistent with the quality of the Project;
or not a party of reasonable financial worth and/or financial stability in light
of the responsibilities involved under this Lease with respect to a proposed
assignment (or under the sublease with respect to a proposed sublease) on the
date consent is requested.  If Tenant requests Landlord's consent to a specific
assignment or subletting, Tenant will submit in writing to Landlord:  (1) the
name and address of the proposed assignee or subtenant; (2) a counterpart of the
proposed agreement of assignment or sublease; (3) reasonably satisfactory
information as to the nature and character of the business of the proposed
assignee or subtenant, and as to the nature of its proposed use of the space;
(4) banking, financial or other credit information reasonably sufficient to
enable Landlord to determine the financial responsibility and character of the
proposed assignee or subtenant; (5) executed estoppel certificates from Tenant
containing such information as provided in Section 24.4; and (6) any other
information reasonably requested by Landlord.  Notwithstanding anything to the
contrary contained herein, if Tenant claims that Landlord has unreasonably
withheld or delayed its consent under this Section 10.1, Tenant’s sole remedies
shall be a declaratory judgment and an injunction for the relief sought and
Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to obtain damages or terminate this Lease, whether under
California Civil Code Section 1995.310 or otherwise.

23

--------------------------------------------------------------------------------

 

 

(b)Notwithstanding that the prior express written permission of Landlord to any
of the aforesaid transactions may have been obtained, the following shall apply:

(i)In the event of an assignment, contemporaneously with the granting of
Landlord's aforesaid consent, Tenant shall cause the assignee to expressly
assume in writing and agree to perform all of the covenants, duties, and
obligations of Tenant hereunder from and after the date of such assignment and
such assignee shall be jointly and severally liable therefor along with Tenant.

(ii)All terms and provisions of this Lease shall continue to apply after any
such transaction.

(iii)In any case where Landlord consents to an assignment, transfer, encumbrance
or subletting, the undersigned Tenant and any Guarantor shall nevertheless
remain directly and primarily liable for the performance of all of the
covenants, duties, and obligations of Tenant hereunder (including, without
limitation, the obligation to pay all Rent and other sums herein provided to be
paid), and Landlord shall be permitted to enforce the provisions of this
instrument against the undersigned Tenant, any Guarantor and/or any assignee
without demand upon or proceeding in any way against any other person.  Neither
the consent by Landlord to any assignment, transfer, encumbrance or subletting
nor the collection or acceptance by Landlord of rent from any assignee,
subtenant or occupant shall be construed as a waiver or release of the initial
Tenant or any Guarantor from the terms and conditions of this Lease or relieve
Tenant or any subtenant, assignee or other party from obtaining the consent in
writing of Landlord to any further assignment, transfer, encumbrance or
subletting.

 

(iv)Tenant hereby assigns to Landlord the rent and other sums due from any
subtenant, assignee or other occupant of the Premises and hereby authorizes and
directs each such subtenant, assignee or other occupant to pay such rent or
other sums directly to Landlord; provided however, that until the occurrence of
an Event of Default, Tenant shall have the license to continue collecting such
rent and other sums.  Notwithstanding the foregoing, in the event that the rent
due and payable by a sublessee under any such permitted sublease (or a
combination of the rent payable under such sublease plus any bonus or other
consideration therefor or incident thereto) exceeds the hereinabove provided
Rent payable under this Lease, or if with respect to a permitted assignment,
permitted license, or other transfer by Tenant permitted by Landlord, the
consideration payable to Tenant by the assignee, licensee, or other transferee
with respect to the assignment or sublease, as applicable exceeds the Rent
payable under this Lease, then Tenant shall be bound and obligated to pay
Landlord, in accordance with Section 10.3, 50% of the Net Profits (as defined in
Section 10.3) within 30 days following receipt thereof by Tenant from such
sublessee, assignee, licensee, or other transferee, as the case may be.

 

(v)Tenant shall reimburse Landlord for its reasonable, third party attorneys’
fees incurred under this Article X, in connection with any review of, and
Landlord’s consent to, any sublease, assignment or deemed assignment made under
this Article X, regardless of whether Landlord’s consent is required under this
Article X and whether Landlord consents to such request.  

 

24

--------------------------------------------------------------------------------

 

10.2Landlord's Option to Recapture Premises.  If Tenant proposes to assign this
Lease other than in accordance with Sections 10.4 or 10.5, Landlord may, at its
option, upon written notice to Tenant given within 30 days after its receipt of
Tenant's notice of proposed assignment, together with all other necessary
information, elect to recapture the Premises and terminate this Lease.  If
Tenant proposes to sublease all or a portion of the Premises, other than in
accordance with Section 10.4, and such sublease constitutes a Significant
Sublease, then Landlord may, at its option upon written notice to Tenant given
within 30 days after its receipt of Tenant's notice of proposed subletting,
together with all other necessary information, elect to recapture such portion
of the Premises as Tenant proposes to sublease and upon such election by
Landlord, this Lease shall terminate as to the portion of the Premises
recaptured.  Notwithstanding the foregoing, Tenant may, within ten (10) days
after Landlord’s notice to Tenant terminating this Lease in connection with a
proposed assignment of the Lease or with respect to the proposed sublet portion
of the Premises, withdraw Tenant’s request for Landlord’s consent to any
assignment or subletting under this Article X, in which event this Lease shall
remain in full force and effect with respect to the entire Premises.  If a
portion of the Premises is recaptured, the Rent payable under this Lease shall
be proportionately reduced based on the square footage of the Rentable Square
Feet retained by Tenant and the square footage of the Rentable Square Feet
leased by Tenant immediately prior to such recapture and termination, and
Landlord and Tenant shall thereupon execute an amendment to this Lease in
accordance therewith.  Landlord may thereafter, without limitation, lease the
recaptured portion of the Premises to the proposed assignee or subtenant without
liability to Tenant.  Upon any such termination, Landlord and Tenant shall have
no further obligations or liabilities to each other under this Lease with
respect to the recaptured portion of the Premises, except with respect to
obligations or liabilities which accrue or have accrued hereunder as of the date
of such termination (in the same manner as if the date of such termination were
the date originally fixed for the expiration of the Term).  As used in this
Lease, “Significant Sublease” means any sublease of all or any portion of the
Premises (whether by itself or when the Rentable Square Feet covered by such
sublease is aggregated with the Rentable Square Feet covered by any other
subleases of a portion of the Premises then in effect) that covers either a
portion of the Premises comprising one or more floors in the Premises or
containing 38,901 Rentable Square Feet  or more and that (a) is entered into
after April 30, 2026; or (b) has a term longer than 60 months (whether pursuant
to its initial terms or as a result of a renewal or extension of the term of
such sublease).

 

10.3Distribution of Net Profits.  In the event that Tenant assigns this Lease or
sublets all or any portion of the Premises during the Term other than in
accordance with Sections 10.4 or 10.5,, Landlord shall receive 50% of any “Net
Profits” (as hereinafter defined) and Tenant shall receive 50% of any Net
Profits received by Tenant from any such assignment or subletting.  The term
“Net Profits” as used herein shall mean such portion of the Rent payable by such
assignee or subtenant in excess of the Rent payable by Tenant under this Lease
(or pro rata portion thereof in the event of a subletting) for the corresponding
period, sublease plus any bonus or other consideration therefor or incident
thereto, after deducting from such excess Rent all of Tenant's documented
reasonable third party costs associated with such assignment or subletting,
including, without limitation, broker commissions, attorney fees, marketing
expenses, costs paid to Landlord in obtaining Landlord’s consent to the
assignment or sublease, rent concessions, tenant improvement allowances,  and
any costs incurred by Tenant to prepare or alter the Premises, or portion
thereof, for the assignee or sublessee.  

 

25

--------------------------------------------------------------------------------

 

10.4Transfers to Related Entities.  Notwithstanding anything in this Article X
to the contrary, provided no Event of Default exists under this Lease or would
exist but for the pendency of any cure periods provided for under Section 20.1
(unless such Event of Default requires notice under Section 20.1 and Landlord
has not delivered such notice to Tenant), Tenant may, without Landlord's
consent, but after providing written notice (“Related Entity Notice”) to
Landlord (unless, with respect to an Asset Sale Assignee (as defined in this
Section 10.4), such prior notice is prohibited under applicable laws or any
commercially reasonable confidentiality agreement, in which case Tenant may
provide the Related Entity Notice within 10 days after the transaction) and
subject to the provisions of Section 10.1(b)(i-v), assign this Lease or sublet
all or any portion of the Premises to any Related Entity (as hereinafter
defined) provided that (i) such Related Entity is not a governmental entity or
agency; (ii) such Related Entity's use of the Premises would not cause Landlord
to be in violation of any exclusivity agreement within the Project; (iii) the
tangible net worth (computed in accordance with generally accepted accounting
principles exclusive of goodwill) of either Tenant or the Affiliated Entity, in
the case of an assignment to an Affiliated Entity, or the Asset Sale Assignee,
in the case of an assignment to the Asset Sale Assignee, after such transfer is
greater than or equal to the greater of (a) the tangible net worth of Tenant as
of the Date of Lease; or (b) the tangible net worth of Tenant immediately prior
to such transfer, and proof satisfactory to Landlord that such tangible net
worth standards have been met shall have been delivered to Landlord concurrently
with the Related Entity Notice in accordance with this Section 10.4. “Related
Entity” shall be defined as (i) any parent company, subsidiary, affiliate or
related corporate entity of Tenant that controls, is controlled by, or is under
common control with Tenant (“Affiliated Entity”) or (ii) the assignee of
Tenant’s interest under this Lease as part of the sale of all or substantially
all of Tenant’s assets to such assignee in one or more transactions (“Asset Sale
Assignee”).

 

10.5Transfers of Ownership.  Notwithstanding anything in this Article X to the
contrary, provided that no Event of Default exists under this Lease or would
exist but for the pendency of any cure periods provided for under Section 20.1
(unless such Event of Default requires notice under Section 20.1 and Landlord
has not delivered such notice to Tenant), Tenant may, without Landlord's
consent, but after providing written notice (“Ownership Change Notice”) to
Landlord (unless such prior notice is prohibited under applicable laws or any
commercially reasonable confidentiality agreement, in which case Tenant may
provide the Ownership Change Notice within 10 days after the transaction) and
subject to the provisions of Section 10.1(b)(i-iii) and (v), transfer a majority
interest in Tenant in one or more transactions in connection with a merger,
consolidation, sale of all or substantially all of the equity interests in
Tenant, or reorganization, provided that such transfer is not used solely to
circumvent the obligation to obtain Landlord’s consent pursuant to this Article
X and the tangible net worth (computed in accordance with generally accepted
accounting principles exclusive of goodwill and other intangible assets) of
Tenant after such transfer (or the surviving entity in the case of any merger or
consolidation) (“Ownership Transferee”) is at least equal to the greater of (i)
the tangible net worth of Tenant as of the Date of Lease; or (ii) the tangible
net worth of Tenant immediately prior to such transfer (or the first such
transfer in the case of a series of transfers), and proof reasonably
satisfactory to Landlord that such tangible net worth standards have been met
shall have been delivered to Landlord concurrently with the Ownership Transfer
Notice in accordance with this Section 10.5.

 

26

--------------------------------------------------------------------------------

 

10.6Permitted Occupancy by Related Entities.  In addition to Tenant's right to
assign this Lease or sublet the Premises to a Related Entity in accordance with
Section 10.4, Tenant may permit any Related Entity to occupy with Tenant up to
twenty (20%) of the Premises on a shared basis with Tenant, without assigning
the Lease or subletting the Premises to such Related Entity, provided that (i)
such Related Entity’s occupancy shall be subject to the terms of this Lease and
the Related Entity’s agreement to fully and completely observe all the Tenant's
covenants in this Lease, including, without limitation, the Permitted Use and
the insurance and indemnity obligations set forth in Article XV and Article XVII
of this Lease, with the exception of the payment of rental and other sums
required to be paid hereunder which remain the obligation of Tenant; (ii) such
Related Entity is not a governmental entity or agency; (iii) such Related
Entity's use of the Premises would not cause Landlord to be in violation of any
exclusivity agreement within the Project; (iv) notice shall have been delivered
to Landlord at least 10 days prior to the effective date of any such occupancy;
(v) Tenant shall exercise a reasonable degree of supervision over such Related
Entity’s activity occurring in the Premises; and (vi) Tenant’s occupancy
arrangements with the Related Entity shall not, whether in a single transaction
or in a series of transactions, be entered into as a subterfuge to avoid the
obligations and restrictions relating to transfers set forth in this Article X.

 

XI.  MAINTENANCE AND REPAIR

 

11.1Landlord's Obligation.  Landlord will maintain, clean repair and restore in
a first-class manner consistent with the first-class nature of the Building and
Project and in reasonably good order and condition (i) the Common Area; (ii) the
mechanical, plumbing, electrical, security and HVAC, elevator, and life safety
equipment and systems serving the Building; (iii) the structure of the Building
(including roof, exterior walls and foundation); (iv) exterior windows of the
Building; and (v) Building standard lighting, except for Lightning Maintenance,
which is governed by Section 11.2. Except as otherwise provided in Section 6.2,
the cost of such maintenance, repairs, replacements and restorations shall be
included in the Operating Expenses and paid by Tenant as provided in Article VI;
provided, however, subject to Section 15.5, Tenant shall bear the full cost,
plus 5% of such cost for Landlord's overhead, of any maintenance, repair or
restoration necessitated by the negligence or willful misconduct of Tenant or
its Agents.  Tenant acknowledges that Landlord shall not be obligated to provide
any of the services that Tenant is responsible for providing under Section 11.2;
provided, that Tenant may elect to contract with Landlord for janitorial service
as provided in Section 11.2. Tenant waives all rights to make repairs at the
expense of Landlord, to deduct the cost of such repairs from any payment owed to
Landlord under this Lease or to vacate the Premises or terminate this Lease
whether under California Civil Code Section 1942 or any other law.  Tenant
further waives the provisions of California Civil Code Section 1932 with respect
to Landlord’s obligations under this Lease.

 

11.2Tenant's Obligation. Subject to Landlord's express obligations set forth in
Section 11.1, Tenant, at its expense, shall maintain the Premises in good
condition and repair, reasonable wear and tear and casualty governed by the
provisions of Article XIX excepted.  Tenant's obligation shall include without
limitation the obligation to provide in a first-class manner consistent with the
first-class nature of the Building and Project (i) janitorial services and pest
control for the Premises (unless the pest problem is proven to be caused by
another tenant or occupant of the Building, in which case Landlord shall use
commercially reasonable efforts to cause such other tenant or occupant to
eliminate the pest problem and pay for the cost of pest control for the
Premises) using contractors approved by Landlord pursuant to service contracts
approved by Landlord and (ii) maintain, repair and replace all (A) interior
windows and walls; (B) floor coverings; (C) ceilings; (D) doors; (E) entrances
to the Premises; (F) supplemental HVAC systems within or exclusively serving the
Premises, including, without limitation, any Rooftop Installations (as defined
in Section 16.7); (G) private restrooms and kitchens, including hot water
heaters, plumbing and similar facilities serving Tenant exclusively; and (H) all
light bulbs, lamps, starters and ballasts for lighting fixtures within the
Premises (“Lighting Maintenance”) using contractors approved by Landlord
pursuant to service contracts approved by Landlord; provided that, Landlord
shall have the right to contract directly,

27

--------------------------------------------------------------------------------

 

subject to reimbursement by Tenant of the associated cost and expense as
provided in Section 16.4, for such Lighting Maintenance.   Landlord shall not
unreasonably withhold, condition or delay consent to Tenant’s use of any
contractor, so long as the same maintains all licenses required under applicable
law, provides evidence of insurance reasonably satisfactory to Landlord, and
will not disrupt the labor harmony of the Building or Project. Landlord may
establish reasonable measures to conserve energy and water. Landlord shall have
the right to inspect the Premises for compliance with this Section 11.2(a) in
accordance with Article XIV and to require Tenant to provide additional
cleaning, if necessary. Tenant will promptly advise Landlord of any damage to
the Premises or the Project of which Tenant becomes aware.  If Tenant requests
that Landlord provide janitorial services in order to satisfy Tenant’s
obligations under this Section 11.2, then Landlord shall provide such services
five days per week using Landlord’s contractors, at the expense of Tenant, and
such expense (plus five percent (5%) of such expense for Landlord's overhead)
will be collectible as Additional Rent and will be paid by Tenant within 30 days
of Landlord’s delivery of an invoice or statement for the same. All damage or
injury to the Premises (excluding Tenant's equipment, personal property and
trade fixtures) that Tenant is required to repair under this Section may be
repaired, restored or replaced by Landlord, at the expense of Tenant, subject to
the waivers in Section 15.5,  and such expense (plus 5% of such expense for
Landlord's overhead) will be collectible as Additional Rent and will be paid by
Tenant within 30 days of Landlord’s delivery of an invoice or statement for the
same. If Tenant reasonably requests additional documentation or information
regarding the charges set forth in such invoice or statement, then Landlord
shall promptly provide such documentation or information (which may be provided
by email) as Landlord reasonably determines appropriate to substantiate such
charges.  If Tenant fails to provide or perform any of the services or
maintenance required to be provided or performed by Tenant for more than thirty
(30) days after notice from Landlord or if Tenant fails to make any repairs to
the Premises for more than 30 days after notice from Landlord (although notice
shall not be required in the event of an emergency as defined in Article XIV),
Landlord may, at its option, cause all required services, maintenance, repairs,
restorations or replacements to be made and Tenant shall pay Landlord pursuant
to this Section 11.2; provided, however, that, except in the event of an
emergency, if such service, maintenance or repair cannot reasonably be provided,
performed or made within said 30-day period, then such time period shall be
extended as reasonably necessary, provided Tenant has commenced the applicable
service, maintenance or repair within the 30-day period and diligently pursues
the same to completion.  Landlord shall use commercially reasonable efforts to
minimize disturbance to Tenant’s use and enjoyment of the Premises during the
exercise of any rights under this Section 11.2.

 

XII.  INITIAL CONSTRUCTION; ALTERATIONS

 

12.1Initial Construction.  Landlord and Tenant agree that the construction of
any “Tenant Work shall be performed by Tenant in accordance with and as defined
in Exhibit B-l.  Subject to funding the Tenant Work Allowance (as defined in
Exhibit B-1) for the construction of the Tenant Work, Landlord shall have no
obligations whatsoever to construct any improvements to the Premises and Tenant
accepts the Premises “AS IS”, “WHERE IS” and “with any and all faults”, and
Landlord neither makes nor has made any representations or warranties, express
or implied, with respect to the quality, suitability or fitness thereof of the
Premises, or the condition or repair thereof.  Tenant taking possession of the
Premises shall be conclusive evidence for all purposes of Tenant's acceptance of
the Premises in good order and satisfactory condition, and in a state and
condition satisfactory, acceptable and suitable for Tenant's use pursuant to
this Lease.  Notwithstanding the foregoing, Landlord shall deliver all
structural elements and subsystems of the Premises, including but not limited to
the HVAC, mechanical, electrical, and plumbing systems serving the Premises, in
good working condition and repair as of the Date of Lease and Landlord will be
responsible, without cost to Tenant, to repair any latent structural or design
defects (as opposed to normal repairs, maintenance and replacements) in the
curtain wall, windows and window framing, interior structural framing,
foundation, roof, HVAC systems, mechanical, electrical, and plumbing systems
occurring or discovered prior to the later of the date that is 12 months after
the Date of Lease and the date of expiration of any applicable warranty
therefor; provided

28

--------------------------------------------------------------------------------

 

that Tenant delivers notice to Landlord thereof prior to the later of the date
that is 12 months after Date of Lease and date of expiration of any applicable
warranty therefor and such repairs shall not include work required in connection
with (a) the Tenant Work or Tenant’s Alterations (as defined in Section 12.3),
(b) Tenant’s particular use of the Premises (as opposed to Tenant’s use of the
Premises for the Permitted Use in a normal and customary manner) or (c) a change
in the Permitted Use stated in Section 1.8, regardless of whether Landlord
approves such change.

 

12.2Installing and Operating Tenant's Equipment.  Without first obtaining the
written consent of Landlord, not to be unreasonably withheld, conditioned or
delayed, Tenant shall not install or operate in the Premises (i) any
electrically operated equipment or other machinery, other than standard office
equipment that does not require wiring, cooling or other service in excess of
Building standards; (ii) any equipment of any kind or nature whatsoever which
will require any changes, replacements or additions to, or changes in the use
of, any water, heating, plumbing, air conditioning or electrical system of the
Premises or the Project; or (iii) any equipment which exceeds the electrical or
floor load capacity per square foot for the Building.  Landlord's consent to
such installation or operation may be conditioned upon the payment by Tenant of
additional compensation for any excess consumption of utilities and any
additional power, wiring, cooling or other service that may result from such
equipment.  Machines and equipment which cause noise or vibration that may be
transmitted to the structure of the Building or to any space therein so as to be
objectionable to Landlord or any other Project tenant shall be installed and
maintained by Tenant, at its expense, on vibration eliminators or other devices
sufficient to eliminate such noise and vibration.  Tenant and Tenant's
telecommunications companies, including but not limited to, local exchange
telecommunications companies and alternative access vendor services companies,
shall have no right of access to the Land, Building or the Project for the
installation and operation of telecommunications systems, including but not
limited to, voice, video, data, and any other telecommunications services
provided over wire, fiber optic, microwave, wireless, and any other transmission
systems, for part or all of Tenant's telecommunications within the Building
without Landlord's prior written consent, such consent not to be unreasonably
withheld, conditioned or delayed.

 

12.3Alterations.  Tenant shall not make or permit any alterations, decorations,
additions or improvements of any kind or nature to the Premises or the Project,
whether structural or nonstructural, interior, exterior or otherwise
(“Alterations”) without the prior written consent of Landlord, said consent not
to be unreasonably withheld or delayed.  Landlord may impose any reasonable
conditions to its consent, including, without limitation: (i) prior approval of
the plans and specifications and contractor(s) with respect to the Alterations
(provided that Landlord may designate specific contractors with respect to
Building systems provided such contractors charge commercially competitive
rates); (ii) supervision by Landlord’s representative, at Tenant’s expense, of
the Alterations, not to exceed three percent (3%) of the hard and soft costs of
the Alteration; (iii) proof of worker’s compensation insurance and commercial
general liability insurance carried by Tenant’s contractors and subcontractors
in such amounts and meeting such requirements as reasonably requested by
Landlord; (iv) delivery to Landlord of written and unconditional waivers of
mechanic’s and materialmen’s liens as to the Project for all work, labor and
services to be performed and materials to be furnished, signed by all
contractors, subcontractors, materialmen and laborers participating in the
Alterations; (v) delivery of permits, certificates of occupancy, “as-built”
plans, and equipment manuals; and (vi) in the case of Alterations that exceed
$200,000 in the aggregate during a 12-month period, any security for performance
or payment that is reasonably required by Landlord.  The Alterations shall
conform to Landlord’s Specifications (as defined in Exhibit B-1) and set forth
in Exhibit B-3 attached hereto and made a part hereof and the requirements of
federal, state and local governments having jurisdiction over the Premises,
including, without limitation, the ADA, the California ADA, the OSHA General
Industry Standard (29 C.F.R. Section 1910.1001, et seq.), and the OSHA
Construction Standard (29 C.F.R. Section 1926.1001, et seq.) and shall be
performed in accordance with the terms and provisions of this Lease and all
warranties in effect and in a good and workmanlike manner using material of a
quality that is at least equal to the quality designated by Landlord as the
minimum standard for the

29

--------------------------------------------------------------------------------

 

Building.  Notwithstanding the foregoing, Tenant shall have the right, without
Landlord’s consent, to perform in the Premises any nonstructural Alteration;
provided that Tenant has provided Landlord with at least ten (10) business days
prior written notice of such Alteration and such Alteration (i) does not affect
the other tenants of the Building or the Building’s mechanical, electrical,
plumbing, HVAC or fire, life safety systems or the roof, foundations, exterior
walls or structural portions of the Building; (ii) does not require any other
alteration, addition, or improvement to be performed in or made to any portion
of the Building or Project other than the Premises; (iii) does not materially or
negatively impact the future marketability of the Building or increase the
Building’s assessed value for tax purposes; (iv) does not alter the
architectural or structural integrity of the Building; (v) does not require a
building permit; (vi) is not visible from the exterior of the Premises; (vii) do
not include any deviations from the Specifications or any light fixtures, entry
doors, interior doors, HVAC diffusers or demountable walls; and (viii) together
with any other Alterations, does not exceed a cost of $200,000 in any one
Calendar Year, unless such Alterations are comprised of carpet and paint only,
in which case no such limit shall not apply (provided that Tenant shall not
perform such Alterations in stages in order to subvert this provision). All
computer, telecommunications or other cabling, wiring and associated
appurtenances (collectively, “Cabling”) installed by Tenant inside any of the
interior walls of the Premises, above the ceiling of the Premises, in any
portion of the ceiling plenum above or below the Premises, or in any portion of
the Common Areas of the Project, including but not limited to any of the shafts
or utility rooms of the Building, shall be clearly labeled or otherwise
identified as having been installed by Tenant.  All Cabling installed by Tenant
shall comply with the requirements of the National Electric Code and any other
applicable fire and safety codes.  Landlord may designate reasonable rules,
regulations and procedures for the performance of work in the Building and, to
the extent reasonably necessary to avoid disruption to the occupants of the
Project, shall have the right to designate the time when Alterations may be
performed.  will not unreasonably require removal of Alterations at the end of
the Term such as by requiring removal of Alterations that are not specialized to
Tenant’s use of the Building, do not materially and negatively impact the
Building’s structure or systems or the future marketability of the Building, are
not visible from the Common Areas or the exterior of the Building and are
consistent with use of the Premises as a class A office building.  If Landlord
requires the removal of all or part of the Alterations pursuant to this Section
12.3, Tenant, at its expense, shall repair any damage to the Premises or the
Project caused by such removal and restore the Premises and the Project to its
condition prior to the construction of such Alterations, reasonable wear and
tear excepted.  If Tenant fails to remove the Alterations that Tenant is
required to remove pursuant to this Section 12.3 and repair and restore the
Premises and Project, then Landlord may (but shall not be obligated to) remove,
repair and restore the same and the actual cost of such removal, repair and
restoration together with any and all damages which Landlord actually suffers
and sustains by reason of the failure of Tenant to remove, repair and restore
the same, shall be charged to Tenant and paid within 30 days of demand and
Landlord’s invoice or statement for the same. If Tenant reasonably requests
additional documentation or information regarding the charges set forth in such
invoice or statement, then Landlord shall promptly provide such documentation or
information (which may be provided by email) as Landlord reasonably determines
appropriate to substantiate such charges.  Notwithstanding the foregoing, Tenant
may remove any trade fixtures, business equipment, personal property and
furniture provided that Tenant repairs any damage to the Premises resulting from
the removal of such items and restores the Premises to its condition prior to
the installation of such items, reasonable wear and tear excepted.

 

30

--------------------------------------------------------------------------------

 

12.4Mechanics' Liens.  Tenant will pay or cause to be paid all costs and charges
for: (i) work done by Tenant or caused to be done by Tenant, in or to the
Premises; and (ii) materials furnished for or in connection with such
work.  Tenant will indemnify Landlord against and hold Landlord, the Premises,
and the Project free, clear and harmless from and against, all mechanics’ and
materialmen’s stop notices, liens and claims of liens (collectively, “Liens”),
and all other liabilities, liens, claims, and demands on account of such work by
or on behalf of Tenant.  If any such Lien, at any time, is filed against the
Premises, or any part of the Project, Tenant will cause such Lien to be
discharged of record within 30 days after the date Tenant receives notice of the
filing of such Lien, either by resolving the matter and causing a release to be
recorded in the Official Records of the County in which the Project is located,
or by recording a mechanic’s lien release bond in accordance with the provisions
of Civil Code Section 8424.  If Tenant fails to timely cause the Lien to be
removed as described above, Landlord may, at its option, pay to the claimant all
amounts necessary to discharge the Lien, regardless of the validity or
enforceability of the claim, together with any actual related costs and
interest, and the amount so paid, together with reasonable attorneys’ fees
incurred in connection with such Lien, will be due within 30 days of  Landlord’s
invoice or statement from Tenant to Landlord as Additional Rent.  If Tenant
reasonably requests additional documentation or information regarding the
charges set forth in such invoice or statement, then Landlord shall promptly
provide such documentation or information (which may be provided by email) as
Landlord reasonably determines appropriate to substantiate such
charges.  Nothing contained in this Lease will be deemed the consent or
agreement of Landlord to subject Landlord’s interest in all or any portion of
the Project to liability under any Lien or to any other lien law.  If Tenant
receives notice that a Lien has been or is about to be filed against the
Premises or any part of the Project, or that any action affecting title to the
Project has been commenced to enforce a Lien or otherwise on account of work
done by or for or materials furnished to or for Tenant, it will immediately give
Landlord written notice of such notice.  At least 10 business days prior to the
commencement of any work (including, but not limited to, any repairs or
Alterations) in or to the Premises, by or for Tenant or any party claiming
through Tenant, Tenant will give Landlord written notice of the proposed work
and the names and addresses of the persons supplying labor and materials for the
proposed work.  Landlord will have the right to post notices of
non-responsibility or similar notices, if applicable, on the Premises or in the
public records in order to protect the Premises and Project against such Liens.

 

XIII.  SIGNS

 

Except as expressly provided for in this Article XIII, no sign, advertisement or
notice shall be inscribed, painted, affixed, placed or otherwise displayed by
Tenant on any part of the Project or the outside or the inside of the Building
or the Premises (to the extent visible from the exterior of the Premises or the
Building).  Landlord shall provide, at Tenant’s expense, a listing on the
directory in the lobby of the Building listing all Building tenants.  Landlord
also shall, at Tenant’s expense, place the suite number and Tenant name on or in
the immediate vicinity of the entry door to the portion of the Premises located
on the first floor of the Building using Building standard sign material and
lettering.   Landlord shall, at Tenant’s expense, place non-exclusive signage
for Tenant (“Building Monument Signage”) on the existing monument sign
(“Building Monument Sign”) adjacent to the Building in the second from the top
position identified on Exhibit H-2 attached hereto and incorporated
herein.  Tenant shall, at Tenant’s sole cost and expense, and subject to the
terms of this Article XIII, have the non-exclusive right to display exterior
building top signage in one (1) location on the Building exterior (“Building
Signage”) identified on Exhibit H-1 attached hereto and incorporated herein.  
Tenant’s right to display the Building Signage is further conditioned on
Tenant’s installation and maintenance of such Building Signage in a good and
workmanlike manner by contractors approved by Landlord and otherwise in
accordance with the same terms that apply to Alterations.  Landlord shall not
unreasonably withhold, condition or delay consent to Tenant’s use of any
contractor, so long as the same maintains all licenses required under applicable
law, provides evidence of insurance reasonably satisfactory to Landlord, and
will not disrupt the labor harmony of the Building or Project. All Building
Monument Signage and Building Signage (collectively, the “Tenant Signage”) shall
be subject to Landlord’s approval, in its sole discretion, prior to fabrication
and installation as to consistency

31

--------------------------------------------------------------------------------

 

in appearance with other tenant signage on the Building Monument Sign and the
Other Buildings and as to location, lettering, design, material, size, lighting,
logo and color scheme.  Accordingly, Tenant shall submit a signage plan to
Landlord detailing the design and specifications of all such Tenant Signage.  In
no event shall any Tenant Signage displayed by Tenant interfere with the
visibility of the Building (excluding the portion of the Building on which the
Building Signage is affixed) or the Other Buildings. All such signage must
conform to all applicable recorded covenants, conditions and restrictions,
zoning and other applicable laws, ordinances and governmental requirements, and
the Project’s design signage and graphics program, including, without limitation
the Exterior Master Sign Program approved by the City of San Jose attached as
Exhibit H and incorporated herein, and Tenant shall obtain all required
approvals of third parties, if any.  Landlord shall be responsible for the
maintenance of the Building Monument Signage and the Building Monument Sign in
good condition and repair; provided that Tenant shall reimburse Landlord for
Tenant’s pro rata share of the actual costs and expenses associated with such
maintenance of the Building Monument Signage and the Building Monument Sign,
which pro rata share shall be the percentage amount equal to the number of
square feet of area on the Building Monument Sign that is occupied by the
Building Monument Signage divided by the total number of square feet of area on
the Building Monument Sign then occupied by monument signage displaying the
names of any occupants of the Building and multiplying the resulting quotient by
one hundred and rounding to the second decimal place. Tenant’s right to display
the Building Signage under this Article XIII shall be personal to BILL.COM, LLC,
a Delaware limited liability company, a Related Entity to whom this Lease is
assigned in accordance with Section 10.4 or an Ownership Transferee to whom this
Lease is transferred upon satisfaction of the requirements in Section 10.5;
provided, however, the Building Signage shall contain only the name and logo of
BILL.COM, LLC (unless Landlord grants consent to another name and logo, in its
sole discretion).  Upon the expiration or earlier termination of this Lease,
Landlord’s termination of Tenant’s right to possession of the Premises upon the
occurrence of an Event of Default, any assignment of the Lease (unless made to a
Related Entity in accordance with Section 10.4 or to an Ownership Transferee in
accordance with Section 10.5) or sublease of the Premises (unless made to a
Related Entity in accordance with Section 10.4), or the occurrence of a Signage
Revocation Condition (as defined in this Article XIII), Tenant’s rights to
display the Building Signage shall automatically terminate and Landlord shall
have the right to remove, at Landlord’s option, the Building Signage, and repair
the affected portions of the Building to the condition as it existed prior to
installation of the Building Signage, reasonable wear and tear excepted, all at
Tenant’s sole cost and expense, for which Tenant shall reimburse Landlord the
actual cost and expense incurred for the same within 30 days of Landlord’s
invoice or statement for the same. Upon the expiration or earlier termination of
this Lease or Landlord’s termination of Tenant’s right to possession of the
Premises upon the occurrence of an Event of Default, Tenant’s rights to display
the Building Monument Signage shall automatically terminate and Landlord shall
have the right to remove, at Landlord’s option, the Building Monument Signage,
and repair the affected portions of the Building Monument Sign to the condition
as it existed prior to installation of the Building Monument Signage, reasonable
wear and tear excepted, all at Tenant’s sole cost and expense, for which Tenant
shall reimburse Landlord the actual cost and expense incurred for the same
within 30 days of Landlord’s invoice or statement for the same.  As used in this
Article XIII, a “Signage Revocation Condition” means one or more of the
following: (i) the existence of an Event of Default; (ii) BILL.COM, a Delaware
limited liability company, its Related Entity pursuant to an assignment or
sublease made in accordance with Section 10.4, or an Ownership Transferee
pursuant to a transfer made in accordance with Section 10.5 ceases to occupy at
least two (2) full floors of the Building; or (iii) BILL.COM, a Delaware limited
liability company, abandons the Premises or vacates the Premises for more than
180 days.  If any prohibited sign, advertisement or notice is nevertheless
exhibited by Tenant, Landlord shall have the right to remove the same, and
Tenant shall pay within 30 days of Landlord’s invoice or statement any and all
actual costs and expenses incurred by Landlord in such removal, together with
interest thereon at the Default Rate from the demand date.  If Tenant reasonably
requests additional documentation or information regarding the charges set forth
in an invoice or statement that Landlord delivers pursuant to this Article XIII,
then Landlord shall promptly provide such documentation or information (which
may be provided by email) as Landlord reasonably determines appropriate to
substantiate such charges.  

 

32

--------------------------------------------------------------------------------

 

XIV.  RIGHT OF ENTRY

 

Tenant shall permit Landlord or its Agents to enter the Premises without charge
therefor to Landlord and without diminution of Rent or claim of constructive
eviction: (i) to clean, inspect and protect the Premises and the Project and to
satisfy Landlord’s obligations under this Lease, the Declaration or applicable
laws, ordinances or governmental requirements; (ii) to make such alterations and
repairs to the Premises or any portion of the Building, including other tenants’
premises, which Landlord determines to be reasonably necessary; (iii) to exhibit
the same to prospective purchaser(s) of the Building or the Project or to
present or future Mortgagees; or (iv) to exhibit the same to prospective tenants
during the last 12 months of the Term.  Notwithstanding anything herein to the
contrary, Landlord’s rights under this Article XIV shall be subject to the
following: (i) Landlord will exercise commercially reasonable efforts to
minimize, as reasonably practicable, any interference with Tenant’s business
operations in the Premises and shall provide Tenant with at least 24 hours’
prior notice of entry into the Premises (which may be given by e-mail), except
in the event of an apparent emergency condition arising within or affecting the
Premises that endangers or threatens to endanger property or the safety of
individuals.  Except in the case of such emergency condition, as a condition to
Landlord’s entry into the Premises: (i) Tenant shall have the right to have a
representative of Tenant accompany Landlord or its Agents on any entry into the
Premises, if such representative is reasonably made available to Landlord; (ii)
Landlord and its Agents shall reasonably cooperate with Tenant’s commercially
reasonable security protocols in connection with entry into the Premises, so
long as the same have been delivered to Landlord in writing prior to such entry
and so long as any such protocols that are ongoing and capable of remaining in
place for future entry do not have to be repeated in connection with Landlord’s
subsequent entry; and (iii) Tenant may limit Landlord and its Agents from
accessing sensitive or secured areas of the Premises reasonably designated as to
size and location in advance by Tenant, unless such limitation would prevent
Landlord from satisfying its obligations under this Lease, the Declaration or
applicable laws, ordinances or governmental requirements.  

 

XV.  INSURANCE

 

15.1Certain Insurance Risks.  Tenant will not do or permit to be done any act or
thing upon the Premises or the Project which would: (i) jeopardize or be in
conflict with fire insurance policies covering the Project, and fixtures and
property in the Project; or (ii) increase the rate of fire insurance applicable
to the Project to an amount higher than it otherwise would be for general office
use of the Project; or (iii) subject Landlord to any liability or responsibility
for injury to any person or persons or to property by reason of any business or
operation being conducted upon the Premises.  

 

15.2Landlord's Insurance.  At all times during the Term, Landlord will carry and
maintain:

 

(a)Fire and extended coverage insurance covering the Building, its equipment and
common area furnishings, and leasehold improvements in the Premises to the
extent of any initial build out of the Premises by Landlord (excluding the
Tenant Work and any Alterations);

 

(b)Commercial general liability insurance, covering liability arising from
operations at the Building and the Project, independent contractors, personal
injury, advertising injury, products completed operations and liability assumed
under an insured contract (including tort liability of another assumed in a
business contract) on an occurrence basis and with cross liability and
severability of interest and limits of not less than $1,000,000 combined single
limit for personal injury, bodily injury and property damage from any one
occurrence; and

 

(c)Such other insurance as Landlord reasonably determines from time to time.

 

33

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing provisions of this Section 15.2, the coverage and
amounts of insurance specified above are minimum amounts and Landlord will
carry, also at a minimum, coverages and amounts of insurance comparable to the
coverage and amounts of insurance carried by reasonably prudent landlords of
comparable buildings in the San Jose area.  Subject to the foregoing, the
insurance coverages and amounts in this Section 15.2 will be determined by
Landlord in the exercise of its reasonable discretion, provided that such
amounts under the insurance required by Section 15.2(a) will be no less than
stated in such Section.

 

15.3Tenant's Insurance.  On or before the earlier to occur of (i) the
Commencement Date; or (ii) the date Tenant commences any work of any type in the
Premises pursuant to this Lease (which may be prior to the Commencement Date)
and continuing throughout the Term, Tenant will carry and maintain, at Tenant's
expense, the following insurance, in the minimum amounts specified below or such
other amounts as Landlord may from time to time reasonably request (but in  no
event in excess of the amounts of insurance then being required by landlords of
the comparable buildings in the Silicon Valley of California, Class A market
area), with insurance companies and on forms reasonably satisfactory to
Landlord:

 

(a)Commercial general liability insurance, with a combined single occurrence
limit and aggregate of not less than $1,000,000.  All such insurance will be on
an occurrence ISO form CG 0001 0413 or equivalent including without limitation,
bodily injury, property damage, personal injury, advertising injury, products
and completed operations liability, contractual liability coverage for the
performance by Tenant of the indemnity agreements set forth in this Lease, and
cross liability and severability of interest;

 

(b)A policy of cause of loss-specialty property insurance coverage at least
equal to ISO Special Form Causes of Loss and covering all of Tenant's furniture
and fixtures, machinery, equipment, stock and any other personal property owned
and used in Tenant's business and found in, on or about the Project, and any
leasehold improvements to the Premises in excess of any initial buildout of the
Premises by Landlord (including the Tenant Work and any Alterations), in an
amount not less than the full replacement cost;

 

(c)Worker's compensation insurance insuring against and satisfying Tenant's
obligations and liabilities under the worker's compensation laws of the state in
which the Premises are located, including employer's liability insurance in the
limit of $1,000,000 aggregate;

 

(d)If Tenant operates owned, hired, or nonowned vehicles on the Project,
comprehensive automobile liability will be carried at a limit of liability not
less than $1,000,000 combined bodily injury and property damage;

 

(e)Umbrella liability insurance in excess of the underlying coverage listed in
paragraphs (a), (c) and (d) above, with limits of not less than $4,000,000 per
occurrence/$4,000,000 aggregate;

 

(f)Loss of income and extra expense insurance and contingent business income
insurance in amounts as will reimburse Tenant for direct or indirect loss of
earning attributable to all perils insured against under the ISO Causes of Loss
- Special Form Coverage, or attributable to prevention of access to the Premises
as a result of such perils.  Such insurance shall provide for an extended period
of indemnity to be not less than 12 months; and

 

(g)All insurance required under this Section 15.3 shall be issued by such good
and reputable insurance companies qualified to do and doing business in the
state in which the Premises are located and having a policyholder rating of not
less than “A-” and a financial rating of “VII” in the most current copy of
Best's Insurance Report in the form customary to this locality.

 

34

--------------------------------------------------------------------------------

 

15.4Forms of the Policies.  Landlord and its affiliates, Landlord’s management
company, Landlord’s Mortgagee (as defined in Article XXI), and such other
parties as Landlord shall designate to Tenant who have an insurable interest in
the Premises or Project shall: (i) be named as additional insureds with respect
to the coverages provided for under Section 15.3(a), (d) and (e), (ii) have
waiver of subrogation rights with respect to the coverages provided for under
Section 15.3 (a), (c), (d) and (e), and (ii) be named as loss payees as their
interest may appear with respect to the coverage provided under Section 15.3
(b).  Certificates of insurance together with any endorsements providing the
required coverage will be delivered to Landlord prior to Tenant’s occupancy of
the Premises and from time to time, as applicable, not less than three (3)
business days prior to renewal (or replacement) after expiration of the term,
not more than three (3) business days prior to material change or reduction in
coverage, or not less than 15 days prior to cancellation or other termination
thereof.  All commercial general liability and property policies (including any
umbrella policies in excess of such policies) herein required to be maintained
by Tenant will be written as primary policies, not contributing with and not
supplemental to the coverage that Landlord may carry.  Commercial general
liability insurance required to be maintained by Tenant by this Article XV will
not be subject to a deductible or any self-insured retention in excess of
$500,000.00.  

 

15.5Waiver of Subrogation.  Landlord and Tenant each releases, discharges and
waives and shall cause their respective insurance carriers to waive any and all
rights to recover against the other or against the Agents of such other party
and, in the case of Tenant’s waiver, Landlord’s affiliates, management company,
and Mortgagee, for any loss or damage to such waiving party (including
deductible amounts and self-insured retention) arising from any cause covered by
any property insurance required to be carried by such party pursuant to this
Article XV or any other property insurance actually carried by such party to the
extent of the limits of such policy.  Tenant agrees to cause all other occupants
of the Premises claiming by, under or through Tenant, to execute and deliver to
Landlord and its affiliates, Landlord's management company, and Landlord’s
Mortgagee such a release, discharge and waiver of claims and to obtain such
waiver of subrogation rights endorsements.

 

15.6Adequacy of Coverage.  Landlord makes no representation that the limits of
liability specified to be carried by Tenant pursuant to this Article XV are
adequate to protect Tenant and Tenant should obtain such additional insurance or
increased liability limits as Tenant deems appropriate.  Furthermore, in no way
does the insurance required herein limit the liability of Tenant assumed
elsewhere in this Lease.

 

XVI.  SERVICES AND UTILITIES

 

16.1Ordinary Services to the Premises.  Landlord shall furnish to the Premises
throughout the Term so long as the Premises are occupied:  (i) heating,
ventilation, and air conditioning (“HVAC”) appropriate for the Permitted Use
during Normal Business Hours (as defined in the Rules and Regulations), except
for legal holidays observed by the federal government; (ii) trash removal from
the Premises; (iii) reasonable use of all existing basic intra-Building and/or
Project telephone and network cabling; (iv) hot and cold water from points of
supply; (v) Common Area restrooms; (vi) elevator service, provided that Landlord
shall have the right to remove such elevators from service as may reasonably be
required for moving freight or for servicing or maintaining the elevators or the
Building as long as at least one passenger elevator is in service; and (vii)
proper facilities to furnish sufficient electrical power of not less than four
watts per usable square foot in the Premises for Building standard lighting,
facsimile machines, personal computers, printers, copiers and other customary
business or office equipment, but not including electricity and air conditioning
units required for equipment of Tenant that is in excess of Building
standard.  The cost of all services provided by Landlord hereunder shall be
included within Operating Expenses, unless charged directly (and not as a part
of Operating Expenses) to Tenant or another tenant of the Project.  Landlord may
establish reasonable measures to conserve energy and water.

 

35

--------------------------------------------------------------------------------

 

16.2Additional Services.  Should Tenant desire, or Landlord determine it
necessary to provide, any additional services beyond those described in Section
16.1, or a rendition of any of such services outside the normal times for
providing such service or in excess of standard services, Landlord may (at
Landlord's option), upon reasonable advance notice from Tenant to Landlord,
furnish such services, and Tenant agrees to pay Landlord within 30 days of
Landlord’s invoice or statement Landlord's additional  expenses resulting
therefrom. If Tenant reasonably requests additional documentation or information
regarding the charges set forth in such invoice or statement, then Landlord
shall promptly provide such documentation or information (which may be provided
by email) as Landlord reasonably determines appropriate to substantiate such
charges.  Landlord may, from time to time during the Term, set a
Building-standard charge for such additional services, or a Building-standard
per hour charge for additional or after hours service which shall include the
utility, service, labor, and administrative costs and a cost for depreciation of
the equipment used to provide such additional or after hours service.

 

16.3Interruption of Utilities or Services.  Landlord will not be liable to
Tenant or any other person for direct or consequential damages (including,
without limitation, damages to persons or property or for injury to, or
interruption of, business), Tenant shall not be entitled to any abatement or
reduction of rent except as expressly set forth in this Section 16.3, nor shall
a constructive eviction exist or shall Tenant be released from any of Tenant's
obligations under this Lease (i) for any failure to supply any heat, air
conditioning, elevator, cleaning, lighting or security or for any surges or
interruptions of electricity, telecommunications or other service Landlord has
agreed to supply during any period when Landlord uses reasonable diligence to
supply such services; (ii) as a result of the admission to or exclusion from the
Building or Project of any person; or (iii) for any discontinuance permitted
under this Article XVI.  Landlord reserves the right temporarily to discontinue
the services set forth in the foregoing sentence, or any of them, at such times
as may be necessary by reason of accident, repairs, alterations or improvement,
strikes, lockouts, riots, acts of God, governmental preemption in connection
with a national or local emergency, any rule, order or regulation of any
governmental agency, conditions of supply and demand which make any product
unavailable, Landlord's compliance with any mandatory or voluntary governmental
energy conservation or environmental protection program, or any other happening
beyond the control of Landlord. In the event of invasion, mob, riot, public
excitement or other circumstances rendering such action advisable in Landlord's
reasonable opinion, Landlord will have the right to prevent access to the
Building or Project during the continuance of the same by such means as
Landlord, in its reasonable discretion may deem appropriate, including, without
limitation, locking doors and closing Parking Facilities and the Common Areas.
Notwithstanding the foregoing, in the event of any failure to furnish, or any
stoppage of, the specified services set forth in this Section 16.3 for a period
in excess of five consecutive days, and if: (a) such interruption is restricted
to the Building and is not a neighborhood blackout or caused by an Event of
Force Majeure; (b) such failure to furnish or stoppage is caused by the
negligence or willful misconduct of Landlord or by the failure of Landlord to
commence and diligently pursue repairs for which Landlord is responsible under
this Lease; (c) such interruption results in the Premises becoming untenantable,
or any portion thereof in excess of 25% of the Rentable Square Feet of the
Premises, becoming untenantable; and (d) Tenant actually ceases to occupy the
Premises, or any untenantable portion of the Premises, as a result thereof,
Tenant shall be entitled to an abatement of Rent in proportion to the area
rendered untenantable and that is unoccupied, which abatement shall commence on
the sixth day (and shall not be retroactive) and shall continue for the
remainder of the period of such failure to furnish or stoppage of such specified
services.  As used in this Section 16.3, the specified services are electricity,
water, natural gas and sewer service.  

 

36

--------------------------------------------------------------------------------

 

16.4Meters.  Meters; Lighting Maintenance.  The Premises shall be submetered as
of the Commencement Date to measure Tenant’s usage of gas and electricity in the
Premises.  Landlord shall bill to Tenant directly as Additional Rent the charges
for submetered gas and electricity usage in the Premises and charges for other
Project utilities that Landlord reasonably allocates to Tenant based on such
submetered gas and electricity usage.  In addition, Landlord reserves the right
to perform the Lighting Maintenance and to separately meter or monitor other
utility services provided to the Premises, at Tenant’s expense, and bill the
charges directly to Tenant, or to separately meter or monitor any other tenant
and bill the charges directly to such tenant and to make appropriate adjustments
to the Operating Expenses based on the meter charges.  Tenant shall pay the
charges Landlord bills to Tenant pursuant to this Section 16.4 within 30 days
after receipt of Landlord’s invoice.

 

16.5Telephone and Other Utility Charges.  All telephone and other utility
service used by Tenant in the Premises shall be paid for directly by Tenant
except to the extent the cost of same is included within Operating Expenses or
billed to Tenant pursuant to Article XVI.

 

16.6Amenities.  Landlord desires to offer certain amenities (“Amenities”), which
are available only to the tenants of the Phase II Buildings, subject to the
terms of Article II, and as of the Date of Lease include: (a) a café, pub, and
the barbeque area (as shown as “BBQ” on Exhibit G-1) which are located on the
ground floor and patio area of the Amenity Building; (b) a fitness/health club
facility, which is located on the second floor of the Amenity Building; (c) a
putting green and recreation area, which is located on the roof of the Amenity
Building; (d) the Stage, Entertainment Center, Orchard and Gaming Tables located
in the Phase II Common Area; and (e) a bike room.   Landlord also desires to
offer a shuttle service to and from the Project and the Bart, Caltrain and light
rail mass transit service locations (“Shuttle Service”), which Shuttle Service
may be made available, at Landlord’s option, to other tenants of the Project in
addition to the tenants of the Phase II Buildings.  Tenant shall have the
general and nonexclusive right, together with Landlord, the owner of Building 3
and the other tenants and occupants of Building and Building 3, to use such
Amenities and the Shuttle Service subject to (i) the terms and conditions of
this Lease, and (ii) the Rules and Regulations and any non-discriminatory rules
and regulations that Landlord, the owner of Building 3 and Landlord’s
independent operators operating the applicable Amenity or the Shuttle Service
may impose governing the hours, access to and use of the Shuttle Services and
Amenities; provided, however, if the Shuttle Service is made available to other
tenants of the Project, then Tenant shall have the general and nonexclusive
right, together with Landlord, the other owners and the other tenants of the
Project, to use the Shuttle Service.  Landlord reserves the right to delegate
the operation of the Shuttle Service and Amenities to one or more independent
operators (each an “Operator”).  Landlord agrees that Tenant will be entitled to
reserve the Amenity Building roof, the Amenity Building café, the Amenity
Building pub, the Entertainment Center and the Stage (collectively, the
“Reservation Amenities” and, each a “Reservation Amenity”) for Tenant’s
exclusive use from time to time upon request to Landlord, which request shall
set forth the dates, times and reason for such reservation.  Landlord shall
maintain an electronic calendar that permits Tenant, the tenants of the Building
and the tenants of  Building 3 to determine the dates available for such
reservations and to make such reservations by selecting the available dates and
times and entering the Reservation Amenity subject to the reservation and a
description of the purpose of the reservation.  The Reservation Amenities will
be available for reservation on a first-come, first-served basis (except as
provided in this Section 16.6), with the following limitations, (A) the
reservation of the Amenity Building café or the Amenity Building pub (or both)
shall be limited to 3:00 pm – 10:00 pm Monday through Friday, excluding Building
holidays; and (B) the  reservation of the Amenity Building roof, the
Entertainment Center and the Stage shall be limited to 6:00 am – 10:00 pm Monday
through Friday, excluding Building holidays and 7:00 am – 10:00 pm on weekends
and Building holidays. Notwithstanding the foregoing, if Tenant requests a
reservation of the Stage, the Entertainment Center, or a Reservation Amenity in
the Amenity Building more than 12 times per year, collectively, then such
reservation will be subject to the written consent to such reservation by the
tenants of the Building and Building 3, which Landlord shall request from such
tenants and exercise commercially reasonable efforts

37

--------------------------------------------------------------------------------

 

to obtain.  By reserving a Reservation Amenity, Tenant acknowledges and agrees
that (1) Landlord may require that Tenant execute Landlord’s commercially
reasonable form of license agreement if Landlord reasonably determines
appropriate due to Tenant’s purpose for reserving the Reservation Amenity, (2)
Tenant shall be responsible, at Tenant’s sole cost and expense, in connection
with its use of the Reservation Amenity and for Tenant’s set-up, takedown,
security and cleanup, including, without limitation, the removal of all debris,
litter, trash, and other materials left by Tenant or Tenant’s Agents in or about
such Reservation Amenity, (3) Tenant shall return such Reservation Amenity to
its condition immediately prior to Tenant’s use of such Reservation Amenity, (4)
Tenant shall pay to Landlord within 30 days after Landlord’s delivery of a
Landlord’s invoice or statement for any actual costs and expenses incurred by
Landlord and Landlord’s Agents in connection with Tenant’s failure to comply
with the foregoing obligations, including, without limitation, for costs for
extra janitorial, trash removal, repairs or maintenance and (5) if Tenant
desires services for food, beverage, valet, recreation, planning, programming,
activities or any other purpose in connection with its reservation of any
Reservation Amenity, then Tenant shall be responsible for contracting, at
Tenant’s sole cost and expense, for such services directly with an Operator or a
separate reputable vendor approved by Landlord, which approval shall not be
unreasonably, withheld, conditioned or delayed, so long as such vendor maintains
all licenses required under applicable laws, statutes, ordinances and
governmental rules, regulations or requirements for providing such services, and
provides proof of worker’s compensation insurance, commercial general liability
insurance and any other insurance reasonably requested by Landlord in such
amounts and meeting such requirements as reasonably requested by Landlord. If
Tenant reasonably requests additional documentation or information regarding the
charges set forth in Landlord’s invoice or statement delivered pursuant to this
Section 16.6, then Landlord shall promptly provide such documentation or
information (which may be provided verbally or by email) as Landlord reasonably
determines appropriate to substantiate such charges.   Notwithstanding the
foregoing, Tenant’s use of a Reservation Amenity or the Common Area (with
Landlord’s prior consent) in connection with Tenant’s monthly employee meetings
shall include the ability for Tenant to play music at reasonable levels, subject
to the Rules and Regulations.  

 

16.7Roof Access.  Subject to the terms of this Section 16.7, Tenant may during
the Term install as an Alteration in accordance with Section 12.3, operate,
maintain and use on the roof of the Building, in connection with Tenant’s use of
the Premises equipment and associated Cabling and connections approved by
Landlord in accordance with Section 12.3 (collectively, “Rooftop
Installations”).  All costs and expenses associated with the design,
fabrication, engineering, permitting, installation, screening, maintenance,
repair and removal of the Rooftop Installations shall be borne solely by
Tenant.  Prior to Tenant’s installation of any Rooftop Installations, Tenant and
Landlord shall execute Landlord’s commercially reasonable form license agreement
agreed to by Tenant setting forth the terms and conditions mutually agreed to by
the parties for Tenant’s installation, operation, maintenance use and removal of
any Rooftop Installations (“License Agreement (Rooftop
Installations)”).  Further, as a condition to Tenant’s installation of any
Rooftop Installations, Tenant shall comply with Article XII of this Lease in
connection with the installation of the Rooftop Installations and perform and
complete any work pursuant to the License Agreement (Rooftop Installations) in
accordance with Article XII of the Lease and such License Agreement (Rooftop
Installations).  Unless and until Landlord and Tenant have executed such License
Agreement (Rooftop Installations) or unless otherwise accompanied by Landlord,
Tenant shall not have the right to access the roof of the Building.  Further,
Tenant shall not perform work on, or make any modifications to, the roof of the
Building, without Landlord’s prior consent, unless expressly permitted by such
License Agreement (Rooftop Installations).

 

38

--------------------------------------------------------------------------------

 

XVII.  LIABILITY OF LANDLORD

 

17.1Tenant’s Indemnification.  Except as otherwise provided in this Section 17.1
and in Section 17.2 and subject to the waivers set forth in Section 15.5, Tenant
will neither hold nor attempt to hold Landlord, its affiliates, their respective
Agents or Mortgagee liable for, and Tenant will indemnify, hold harmless and
defend (with counsel reasonably acceptable to Landlord) Landlord, its
affiliates, their respective Agents and Mortgagee, from and against, any and all
Claims to the extent incurred in connection with or arising from (i) the use or
occupancy or manner of use or occupancy of the Premises, or the use of Common
Areas, by Tenant or its Agents; (ii) any activity, work or thing done, permitted
or suffered by Tenant or its Agents in or about the Premises or done by Tenant
or its Agents in or about the Project; (iii) any acts, omissions or negligence
of Tenant or its Agents in or about the Premises or the Project; (iv) any
breach, violation or nonperformance by Tenant, or violation by Tenant’s Agents,
of any term, covenant or provision of this Lease or any law, ordinance or
governmental requirement of any kind; and (v) any injury or damage to the
person, property or business of Tenant or its Agents, including, without
limitation, to vehicles (or the contents thereof) of Tenant or Tenant’s Agent’s
that are parked in the Parking Facilities, whether incurred in connection with
the removal of any vehicles of Tenant or its Agents that are parked in violation
of this Lease, the Rules and Regulations or otherwise. Notwithstanding the
foregoing, Tenant’s indemnities and hold harmless agreements set forth in this
Section 17.1 shall not apply to the extent that the Claim is caused by the
negligence or willful misconduct of Landlord or Landlord’s Agents.

 

17.2Landlord’s Indemnification.  Except as otherwise provided in this Section
17.2 and in Section 17.1 and except to the extent caused by the negligence or
willful misconduct of Tenant or Tenant’s Agents, but subject to the waivers in
Section 15.5, Landlord will neither hold nor attempt to hold Tenant, its
Affiliated Entities, or their respective Agents liable for, and Landlord will
indemnify, hold harmless and defend (with counsel reasonably acceptable to
Tenant) Tenant, its Affiliated Entities or their respective Agents from and
against, any and all Claims to the extent incurred in connection with or arising
from (i) acts or omissions of Landlord or Landlord’s Agents with respect to the
performance of Landlord’s maintenance, repair, restoration and replacement
obligations under this Lease constituting negligence or willful misconduct of
Landlord or Landlord’s Agents and (ii) any other acts or omissions of Landlord
or Landlord’s Agents constituting gross negligence or willful misconduct of
Landlord or Landlord’s Agents.

 

17.3Waiver and Release. Except to the extent caused by the gross negligence or
willful misconduct of Landlord or its Agents, Tenant covenants and agrees that
Landlord, its affiliates, their respective Agents and Mortgagee will not at any
time or to any extent whatsoever be liable, responsible or in any way
accountable for any loss, injury, death or damage (including consequential
damages) to persons, property or Tenant's business occasioned by (i) any act or
omission of Landlord, its affiliates, or their respective Agents; (ii) any acts
or omissions, including theft, of or by any other tenant, occupant or visitor of
the Project; (iii)  any casualty, explosion, falling plaster or other masonry or
glass, steam, gas, electricity, water or rain which may leak from any part of
the Building or any other portion of the Project or from the pipes, appliances
or plumbing works therein or from the roof, street or subsurface or from any
other place, or resulting from dampness; or (iv) the parking of vehicles by
Tenant or Tenant’s Agents in the Parking Facilities, including, without
limitation, when incurred in connection with the removal of any vehicles of
Tenant or its Agents that are parked in violation of this Lease or the Rules and
Regulations or otherwise.  Tenant agrees to give prompt notice to Landlord upon
Tenant’s actual knowledge of the occurrence of any of the events set forth in
this Section 17.3 or of defects in the Premises or the Building, or in the
fixtures or equipment.  

 

39

--------------------------------------------------------------------------------

 

17.4Survival.  The covenants, agreements and indemnification obligations under
this Article XVII will survive the expiration or earlier termination of this
Lease.  Tenant’s and Landlord’s covenants, agreements and indemnification
obligations are not intended to and will not relieve any insurance carrier of
its obligations under policies required to be carried by Tenant or Landlord,
respectively, pursuant to the provisions of this Lease.  

 

XVIII.  RULES AND REGULATIONS

 

Tenant and its Agents shall at all times abide by and observe the Rules and
Regulations set forth in Exhibit C and any amendments thereto that may
reasonably be promulgated in a nondiscriminatory manner from time to time by
Landlord for the operation and maintenance of the Building, the Common Area and
the Project and the Rules and Regulations shall be deemed to be covenants of
this Lease to be performed and/or observed by Tenant.  Nothing contained in this
Lease shall be construed to impose upon Landlord any duty or obligation to
enforce the Rules and Regulations, or the terms or provisions contained in any
other lease, against any other tenant of the Project; provided, however, that
Landlord agrees to apply the Rules and Regulations on a non-discriminatory basis
with respect to Tenant and all other tenants of the Project. Landlord shall not
be liable to Tenant for any violation by any party of the Rules and Regulations
or the terms of any other Project lease. If there is any inconsistency between
this Lease (other than Exhibit C) and the then current Rules and Regulations,
this Lease shall govern.  

 

XIX.  DAMAGE; CONDEMNATION

 

19.1Damage to the Premises.  If the Premises or the Building shall be damaged by
fire or other casualty, Landlord shall diligently and as soon as practicable
after such damage occurs (taking into account the time necessary to effect a
satisfactory settlement with any insurance company involved) repair such damage
at the expense of Landlord; provided, however, that Landlord’s obligation to
repair such damage shall not exceed the proceeds of insurance available to
Landlord (reduced by any proceeds retained pursuant to the rights of
Mortgagee).  Notwithstanding the foregoing, if the Premises or the Building are
damaged by fire or other casualty to such an extent that, in Landlord’s
reasonable judgment, the damage cannot be substantially repaired within 270 days
after the date of such damage, or if the Premises are substantially damaged
during the last Lease Year, then:  (i) Landlord may terminate this Lease as of
the date of such damage by written notice to Tenant; or (ii) Tenant may
terminate this Lease as of the date of such damage by written notice to Landlord
within 10 business days after (a) Landlord’s delivery of a notice that the
repairs cannot be made within such 270-day period (Landlord shall use reasonable
efforts to deliver to Tenant such notice within 60 days of the date of such
damage or casualty); or (b) the date of damage, in the event the damage occurs
during the last Lease Year.    Without limitation to the foregoing, if the
Premises or the Building are damaged by fire or other casualty and Landlord’s
reasonable estimate of the cost to repair such damage exceeds the proceeds of
insurance available to Landlord (reduced by any proceeds retained pursuant to
the rights of Mortgagee) or no such proceeds are available to Landlord, then
Landlord shall not be obligated to incur expenses in excess of such insurance
proceeds to repair such damage and may terminate this Lease as of the date of
such damage by written notice to Tenant, which notice Landlord shall use
reasonable efforts to deliver to Tenant within 60 days of the date of such
damage or casualty.  Rent shall be apportioned and paid to the date of such
damage.  Notwithstanding  anything herein to the contrary, Landlord may only
terminate this Lease under this Section 19.1, if Landlord is terminating all
other leases within the Building for similarly situated tenants.

 

40

--------------------------------------------------------------------------------

 

During the period that Tenant is deprived of the use of the damaged portion of
the Premises, Basic Rent, the Amenity Building Rent and Tenant's Proportionate
Share shall be reduced by the ratio that the Rentable Square Footage of the
Premises damaged or untenantable bears to the total Rentable Square Footage of
the Premises before such damage.  All injury or damage to the Premises or the
Project resulting from the gross negligence or willful misconduct of Tenant or
its Agents shall be repaired by Landlord, at Tenant's expense, subject to the
waivers in Section 15.5, and Rent shall not abate nor shall Tenant be entitled
to terminate this Lease.  Notwithstanding anything herein to the contrary,
Landlord shall not be required to rebuild, replace, or repair any of the
following: (i) Alterations; (ii) the Tenant Work; (iii) other Tenant
improvements that Landlord has reasonably determined to be specialized Tenant
improvements at the time of Landlord’s approval of the same; or (iv) personal
property of Tenant.  Tenant, as a material inducement to Landlord entering into
this Lease, irrevocably waives and releases Tenant’s rights under California
Civil Code Section 1932(2) and 1933(4) and agrees that in the event of any
casualty, the terms of this Lease shall govern.

 

19.2Condemnation.  If (a) 10% or more of the Building or (b) any portion of the
Building or Land on which the Phase II Buildings are located shall be taken or
condemned by any governmental authority for any public or quasi-public use or
purpose (including, without limitation, sale under threat of such a taking), and
(i) Tenant will no longer have access to the Building or the Parking Facilities
or (ii) the Parking Facilities will no longer have sufficient parking spaces to
comply with applicable zoning codes (each a, “Material Taking”), then Landlord
or Tenant shall have the right to terminate this Lease by delivering written
notice of such termination to the other party, in which event the Term shall
cease and terminate as of the date when title vests in such governmental or
quasi-governmental authority, and Rent shall be prorated to the date when title
vests in such governmental or quasi-governmental authority; provided that, if
Landlord terminates this Lease in connection with a Material Taking, then
Landlord shall terminate all other similarly situated leases in the
Building.  If a  portion of the Building or the Land is taken or condemned by
any governmental or quasi-governmental authority for any public or quasi-public
use or purpose (including, without limitation, sale under threat of such a
taking), but such taking does not result in a Material Taking, Basic Rent, the
Amenity Building Rent and Tenant’s Proportionate Share shall be reduced by the
ratio that the Rentable Square Footage of the portion of the Premises so taken
bears to the Rentable Square Footage of the Premises before such taking,
effective as of the date when title vests in such governmental or
quasi-governmental authority, and this Lease shall otherwise continue in full
force and effect.  Tenant shall have no claim against Landlord (or otherwise) as
a result of such taking, and Tenant hereby agrees to make no claim against the
condemning authority for any portion of the amount that may be awarded as
compensation or damages as a result of such taking; provided, however, that
Tenant may, to the extent allowed by law, claim an award for moving expenses and
for the taking of any of Tenant's property (other than its leasehold interest in
the Premises) which does not, under the terms of this Lease, become the property
of Landlord at the termination hereof, as long as such claim is separate and
distinct from any claim of Landlord and does not diminish Landlord's
award.  Tenant hereby assigns to Landlord any right and interest it may have in
any award for its leasehold interest in the Premises.  This Section 19.2 shall
be Tenant’s sole and exclusive remedy in the event of a taking or condemnation.
Tenant hereby waives the benefit of California Code of Civil Procedure Section
1265.130.

 

41

--------------------------------------------------------------------------------

 

XX.  DEFAULT

20.1Events of Default.  Each of the following shall constitute an Event of
Default:  (i) Tenant fails to pay Rent within five (5) business days after
notice from Landlord; provided that no such notice shall be required if at least
two such notices shall have been given during the previous 12 months; (ii)
Tenant fails to observe or perform any other term, condition or covenant herein
binding upon or obligating Tenant within thirty (30) days after notice from
Landlord; provided, however, that if such failure cannot reasonably be cured
within said 30-day period, then such time period shall be extended provided
Tenant has commenced to cure the default within the 30-day period and diligently
pursues such cure to completion (notwithstanding the foregoing, if Landlord
provides Tenant with notice of Tenant’s failure to observe or perform any term,
condition or covenant under this Subsection (ii) on three or more occasions
during any 12 month period, then Tenant’s subsequent violation of the same term,
condition or covenant shall, at Landlord’s option, be deemed an Event of Default
immediately upon the occurrence of such failure, regardless of whether Landlord
provides Tenant notice, or Tenant has commenced the cure of the same); (iii)
Tenant fails to pay Rent when due and abandons or vacates the Premises or Tenant
fails to pay Rent when due and fails to take occupancy of the Premises within
180 days after the Commencement Date; (iv) Tenant fails to execute and return an
SNDA (as defined in Article XXI) or estoppel within the time periods provided
for in Article XXI or Section 24.4 and such failure continues after the
expiration of five (5) business days after Landlord has delivered to Tenant
notice stating in bold letters in the re: line that “THIS IS A NOTICE OF DEFAULT
RELATING TO TENANT’S FAILURE TO RETURN A DOCUMENT PURSUANT TO TENANT’S LEASE AT
6220 AMERICA CENTER DRIVE, SAN JOSE CALIFORNIA”; (v) Tenant or any Guarantor
makes or consents to a general assignment for the benefit of creditors or  a
common law composition of creditors, or a receiver of the Premises for all or
substantially all of Tenant's or Guarantor's assets is appointed; (vi) Tenant or
Guarantor hereafter files a voluntary petition in any bankruptcy or insolvency
proceeding, or an involuntary petition in any bankruptcy or insolvency
proceeding is filed against Tenant or Guarantor and is not discharged by Tenant
or Guarantor within 60 days; or (vii) Tenant fails to promptly remedy or
discontinue any hazardous conditions which Tenant has created or permitted in
violation of law or of this Lease.  Any such notices required under this Section
20.1 shall be in satisfaction of, and not in addition to, any notice required
under Sections 1161(2) or (3), as the case may be, of the California Code of
Civil Procedure.  Any notice periods provided for under this Section 20.1 shall
run concurrently with any statutory notice periods and any notice given
hereunder may be given simultaneously with or incorporated into any such
statutory notice.

20.2Landlord's Remedies.  Upon the occurrence of an Event of Default, Landlord,
at its option, without further notice or demand to Tenant, may, in addition to
all other rights and remedies provided in this Lease, at law or in equity, elect
one or more of the following remedies:

 

(a)Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord, and Landlord shall have all the rights
and remedies of a landlord provided by California Civil Code Section 1951.2, and
in addition to any other rights and remedies Landlord may have, Landlord shall
be entitled to recover from Tenant:

 

(i)the worth at the time of award of the unpaid Rent which had been earned at
the time of termination; plus

 

(ii)the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

 

42

--------------------------------------------------------------------------------

 

(iii)the worth at the time of award of the amount by which the unpaid Rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

 

(iv)Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including, but not limited to, the costs and expenses (including
reasonable attorneys' fees, whether in-house or outside counsel) of recovering
possession of the Premises, expenses of reletting, including necessary repair,
renovation and alteration of the Premises and brokerage commissions, and any
other reasonable costs and expenses.

 

As used in Sections 20.2(a)(i) and (ii) above, the “worth at the time of award”
is computed by allowing interest at the Default Rate.

 

(b)Landlord shall have the remedy described in California Civil Code Section
1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has right to sublet or
assign, subject only to reasonable limitations); provided that, Landlord
acknowledges that the intent under this Lease is that “breach” in the foregoing
means an Event of Default.  Accordingly, Tenant acknowledges that in the event
Tenant has committed an Event of Default under this Lease and abandoned the
Premises, this Lease may, at Landlord’s election, continue in effect for so long
as Landlord does not terminate Tenant's right to possession, and Landlord may
enforce all its rights and remedies under this Lease, including the right to
recover the Rent as it becomes due under this Lease.  Without limiting the
generality of California Civil Code Section 1951.4(c), acts of maintenance or
preservation or efforts to relet the Premises, or the appointment of a receiver
upon initiative of Landlord to protect Landlord's interest under this Lease
shall not constitute a termination of Tenant's right to possession.

(c)Even though Landlord may have re-entered the Premises as provided in clause
(b) above, Landlord may thereafter elect to terminate this Lease and all of the
rights of Tenant in or to the Premises.

(d)Landlord may cure the Event of Default for the account of Tenant, and in such
event Tenant shall pay Landlord within 30 days after receipt of Landlord’s
invoice or statement as Additional Rent all actual costs and expenses incurred
by Landlord in connection therewith, including reasonable consultants’ and
attorneys’ fees and costs, together with an administrative charge equal to ten
percent (10%) of such costs.  If Tenant reasonably requests additional
documentation or information regarding the charges set forth in such invoice or
statement, then Landlord shall promptly provide such documentation or
information (which may be provided by email) as Landlord reasonably determines
appropriate to substantiate such charges.  

(e)Landlord may pursue injunctive relief, and/or recovery of damages, without
terminating this Lease.

43

--------------------------------------------------------------------------------

 

20.3Mitigation of Damages.  Notwithstanding the foregoing, to the extent (but no
further) Landlord is required by applicable law to mitigate damages, or is
required by law to use efforts to do so, Tenant agrees that if Landlord markets
the Premises in a manner substantially similar to the manner in which Landlord
and its affiliates market other space in the Project, then Landlord shall be
deemed to have used commercially reasonable efforts to mitigate damages.  Tenant
shall continue to be liable for all Rent (whether accruing prior to, on or after
the date of termination of this Lease or Tenant’s right of possession and/or
pursuant to the holdover provisions of Section 22.2 below) and Damages, except
to the extent that Tenant pleads and proves by clear and convincing evidence
that Landlord fails to exercise commercially reasonable efforts to mitigate
damages to the extent required under this Section 20.3 and that Landlord’s
failure caused an avoidable increase in Landlord’s damages for unpaid
Rent.  Without limitation to the foregoing, Landlord shall not be deemed to have
failed to mitigate damages, or to have failed to use efforts required by law to
do so, because:  (i) Landlord leases other space in the Project which is vacant
prior to re-letting the Premises; (ii) Landlord refuses to relet the Premises to
any Related Entity of Tenant, or any principal of Tenant, or any Related Entity
of such principal; (iii) Landlord refuses to relet the Premises to any person or
entity whose creditworthiness is not acceptable to Landlord in the exercise of
its reasonable discretion; (iv) Landlord refuses to relet the Premises to any
person or entity because the use proposed to be made of the Premises by such
prospective tenant is not general office use of a type and nature consistent
with that of the other tenants in the portions of the Project leased or held for
lease for general office purposes as of the date Tenant defaults under this
Lease (by way of illustration, but not limitation, call center or other
high-density use, government offices, consular offices, doctor’s offices or
medical or dental clinics or laboratories, or schools would not be uses
consistent with that of other tenants in the Project), or such use would, in
Landlord’s reasonable judgment, impose unreasonable or excessive demands upon
the Building systems, equipment or facilities; (v) Landlord refuses to relet the
Premises to any person or entity, or any affiliate of such person or entity, who
has been engaged in litigation with Landlord or any of its affiliates; (vi)
Landlord refuses to relet the Premises because the tenant or the terms and
provisions of the proposed lease are not approved by the holders of any liens or
security interests in the Building, or would cause Landlord to be in default of,
or to be unable to perform any of its covenants or obligations under, any
agreements between Landlord and any third party; (vii) Landlord refuses to relet
the Premises because the proposed tenant is unwilling to execute and deliver
Landlord’s standard lease form, with such commercially reasonable modifications
acceptable to Landlord, or such tenant requires improvements to the Premises to
be paid at Landlord’s cost and expense; (viii) Landlord refuses to relet the
Premises to a person or entity whose character or reputation, or the nature of
such prospective tenant’s business, would not be acceptable to Landlord in its
reasonable discretion; (ix) Landlord refuses to expend any material sums of
money to market the Premises in excess of the sums Landlord typically expends in
connection with the marketing of other space in the Project.  As used in this
Section 20.3, an “affiliate” means a person or entity that controls, is
controlled by, or is under common control with another person or entity.

20.4No Waiver.  If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of any other covenant, condition or agreement herein contained, nor of
any of Landlord's rights hereunder.  No waiver by Landlord of any breach shall
operate as a waiver of such covenant, condition or agreement itself, or of any
subsequent breach thereof.  No payment of Rent by Tenant or acceptance of Rent
by Landlord shall operate as a waiver of any breach or default by Tenant under
this Lease.  No payment by Tenant or receipt by Landlord of a lesser amount than
the monthly installment of Rent herein stipulated shall be deemed to be other
than a payment on account of the earliest unpaid Rent, nor shall any endorsement
or statement on any check or communication accompanying a check for the payment
of Rent be deemed an accord and satisfaction, and Landlord may accept such check
or payment without prejudice to Landlord's right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease.  No act, omission,
reletting or re-entry by Landlord, and no acceptance by Landlord of keys from
Tenant, shall be considered an acceptance of a surrender of this Lease, shall be
construed as an actual or constructive eviction of Tenant, or an election on the
part of Landlord to terminate this Lease unless a written notice of such
intention is given to Tenant by Landlord.

 

44

--------------------------------------------------------------------------------

 

20.5Late Payment.  If Tenant fails to pay any Rent within five days after such
Rent becomes due and payable, Tenant shall pay to Landlord without notice a late
charge of five percent (5%) of the amount of such overdue Rent; provided,
however, with respect to the first late payment in a 12-month period, Tenant
will not be obligated to pay such late charge, unless Tenant fails to remedy
such failure within five (5) days after notice from Landlord of such late
payment.  Such late charge shall be deemed Rent and shall be due and payable
within two business days after written demand from Landlord.

 

20.6Waiver of Redemption.  Tenant hereby waives, for itself and all persons
claiming by and under Tenant, all rights and privileges which it might have
under any present or future law to redeem the Premises or to continue this Lease
after being dispossessed or ejected from the Premises.

 

20.7Intentionally Omitted.    

 

20.8Default by Landlord.   If Landlord fails to observe or perform any term,
condition or covenant herein binding upon or obligating Landlord pursuant to
this Lease, then a “Default” shall exist if such failure continues for thirty
(30) days after the receipt by Landlord of written notice from Tenant specifying
in detail Landlord’s alleged failure to so observe or perform; provided,
however, that if such failure cannot be cured within said 30-day period, then
Landlord shall not be in Default under this Lease if it commences such
observance or performance within such thirty (30) day period and thereafter
diligently pursues the same to completion within 180 days after the initial
30-day cure period.  Tenant hereby covenants that, prior to the exercise of any
remedies for a Default, Tenant will give notice and an opportunity to cure to
any Mortgagee of which Tenant has been given notice and as otherwise required
under any applicable SNDA.

 

XXI.  MORTGAGES

 

Contemporaneously with the execution of this Lease, Tenant and Landlord shall
execute and acknowledge, and Landlord shall exercise commercially reasonable
efforts to obtain from the existing Mortgagee (as defined in this Article XXI),
an SNDA on the existing Mortgagee's form attached as Exhibit J and incorporated
herein (“Existing Mortgage SNDA”).  Subject to the terms of a fully executed
SNDA, this Lease is subject and subordinate to any future ground or underlying
leases (each a “Ground Lease”) and to any mortgage, deed of trust, security
interest, or title retention interest now or hereafter affecting the Land,
Building or Project (each a “Mortgage”) and to all renewals, modifications,
consolidations, replacements and extensions thereof.  This subordination shall
be self-operative; however, in confirmation thereof, Tenant shall, within 10
business days of receipt thereof, execute any commercially reasonable instrument
(“SNDA”) that Landlord, any ground lessor under a Ground Lease (“Ground Lessor”)
or any holder of any note or obligation secured by a Mortgage (“Mortgagee”) may
request confirming such subordination or Tenant’s attornment to such Ground
Lessor or purchaser of Landlord’s interest under this Lease, as applicable, and
providing, among other things, that so long as there is no Event of Default
hereunder, Tenant’s use and occupancy of the Premises and its rights under this
Lease shall not be disturbed or affected following, as applicable, the
termination of such Ground Lease or by any foreclosure or other action (or by
the delivery or acceptance of a deed or other conveyance or transfer in lieu
thereof) which may be instituted or undertaken in order to enforce any right or
remedy available under the Mortgage.  Notwithstanding the foregoing, before any
foreclosure sale under a Mortgage or termination of a Ground Lease, subject to
the terms of any applicable SNDA, the Mortgagee or Ground Lessor, as applicable,
shall have the right to subordinate the Mortgage or Ground Lease, as applicable,
to this Lease, in which case, in the event of such foreclosure or termination,
this Lease may continue in full force and effect and Tenant shall attorn to and
recognize as its landlord, as applicable, the Ground Lessor or the purchaser at
foreclosure of Landlord’s interest under this Lease.

 

45

--------------------------------------------------------------------------------

 

XXII.  SURRENDER; HOLDING OVER

 

22.1Surrender of the Premises.  Tenant shall peaceably surrender the Premises to
Landlord on the Expiration Date or earlier termination of this Lease, in
broom-clean condition and in as good condition as when Tenant took possession,
including, without limitation, the repair of any damage to the Premises caused
by the removal of any of Tenant's personal property, Alterations, Rooftop
Installations or trade fixtures from the Premises, except for reasonable wear
and tear and loss by fire or other casualty and condemnation and any Alterations
that Tenant is not required to remove pursuant to Section 12.3.  All trade
fixtures, equipment, furniture, inventory, effects and Alterations (which are
required to be removed pursuant to Section 12.3) left on or in the Premises or
the Project after the Expiration Date or earlier termination of this Lease will
be deemed conclusively to have been abandoned and may be appropriated, removed,
sold, stored, destroyed or otherwise disposed of by Landlord without notice to
Tenant or any other person and without obligation to account for them; and
Tenant will pay Landlord within 30 days of Landlord’s invoice or statement for
all actual expenses incurred in connection with the same, including, but not
limited to, the costs of repairing any damage to the Premises or the Project
caused by the removal of such property.  If Tenant reasonably requests
additional documentation or information regarding the charges set forth in such
invoice or statement, then Landlord shall promptly provide such documentation or
information (which may be provided by email) as Landlord reasonably determines
appropriate to substantiate such charges.  Tenant's obligation to observe and
perform this covenant will survive the expiration or other termination of this
Lease.

 

22.2Holding Over.  In the event that Tenant shall not immediately surrender the
Premises to Landlord on the Expiration Date or earlier termination of this
Lease, including removing all trade fixtures, equipment, furniture, inventory,
effects and Alterations, which are required to be removed pursuant to Section
12.3, from the Premises, Tenant shall be deemed to be a tenant-at-will pursuant
to the terms and provisions of this Lease, except the daily Basic Rent shall be
150% of the daily Basic Rent in effect on the Expiration Date or earlier
termination of this Lease (computed on the basis of a 30 day month) for the
first 60 days of such holdover period and, thereafter, twice the daily Basic
Rent in effect on the Expiration Date or earlier termination of this Lease
(computed on the basis of a 30 day month).  Notwithstanding the foregoing, if
Tenant shall hold over after the Expiration Date or earlier termination of this
Lease, and Landlord shall desire to regain possession of the Premises, then
Landlord may forthwith re-enter and take possession of the Premises without
process, or by any legal process provided under applicable state law.  If
Landlord is unable to deliver possession of the Premises to a new tenant, or to
perform improvements for a new tenant, as a result of Tenant’s holdover for more
than 60 days, Tenant shall be liable to Landlord for all damages, including,
without limitation, special or consequential damages, that Landlord suffers from
the holdover, including, without limitation, as the result of any claims against
Landlord brought by the new tenant.

 

XXIII.  QUIET ENJOYMENT

 

Landlord covenants that if Tenant shall pay Rent and perform all of the terms
and conditions of this Lease to be performed by Tenant within the applicable
notice and cure periods, Tenant shall during the Term peaceably and quietly
occupy and enjoy possession of the Premises without molestation or hindrance by
Landlord or any party claiming through or under Landlord, subject to the
provisions of this Lease, any Mortgage to which this Lease is subordinate, the
Declaration, the Phase II Easement Agreement, the Sports Park Easement Agreement
and any other applicable recorded easement agreements, covenants, conditions and
restrictions. If any amendments to the Declaration, Phase II Easement Agreement
or Sports Park Easement Agreement are adopted in accordance with the terms
thereof, then Landlord shall promptly deliver to Tenant a copy of any such
amendments after Landlord receives a recorded copy of such of amendment or is
otherwise aware that such amendment has been recorded.

46

--------------------------------------------------------------------------------

 

 

XXIV.  MISCELLANEOUS

 

24.1No Representations by Landlord.  Tenant acknowledges that neither Landlord
nor its Agents nor any broker has made any representation or promise with
respect to the Premises, the Project, the Land or the Common Area, except as
expressly set forth in this Lease, and no rights, privileges, easements or
licenses are acquired by Tenant except as expressly set forth in this Lease.

 

24.2No Partnership.  Nothing contained in this Lease shall be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between Landlord and Tenant other
than that of landlord and tenant.

 

24.3Brokers.  Landlord recognizes Broker(s) as the sole broker(s) procuring this
Lease and shall pay Broker(s) a commission therefor pursuant to a separate
agreement between Broker(s) and Landlord. Landlord and Tenant each represents
and warrants to the other that it has dealt with no broker, agent, finder or
other person other than Broker(s) relating to this Lease.  Landlord shall
indemnify and hold Tenant harmless, and Tenant shall indemnify and hold Landlord
harmless, from and against any and all loss, costs, damages or expenses
(including, without limitation, all attorneys’ fees and disbursements) by reason
of any claim of liability to or from any broker or person arising from or out of
any breach of the indemnitor's representation and warranty.

 

24.4Estoppel Certificate.  (a) Tenant shall, without charge, at any time and
from time to time, within 10 business days after request therefor by Landlord,
execute, acknowledge and deliver to Landlord a written estoppel certificate
certifying, as of the date of such estoppel certificate, the following:  (i)
that this Lease is unmodified and in full force and effect (or if modified, that
this Lease is in full force and effect as modified and setting forth such
modifications); (ii) that the Term has commenced (and setting forth the
Commencement Date and Expiration Date); (iii) that Tenant is presently occupying
the Premises; (iv) the amounts of Basic Rent and Additional Rent currently due
and payable by Tenant; (v) that any Tenant Work or Alterations required by this
Lease to have been made by Landlord have been made to the satisfaction of
Tenant, except as otherwise provided in the estoppel certificate; (vi) that
Tenant has no knowledge of any existing set-offs, charges, liens, claims or
defenses against the enforcement of any right hereunder, including, without
limitation, Basic Rent or Additional Rent (or, if alleged, specifying the same
in detail); (vii) that no Basic Rent (except the first installment thereof) has
been paid more than 30 days in advance of its due date; (viii) that Tenant has
no knowledge of any uncured default by Landlord of its obligations under this
Lease (or, if Tenant has such knowledge, specifying the same in detail); (ix)
that Tenant is not in default; (x) that the address to which notices to Tenant
should be sent is as set forth in this Lease (or, if not, specifying the correct
address); and (xi) any other certifications reasonably requested by
Landlord.  In the event Tenant fails to deliver to Landlord an estoppel
certificate as required by this Section within the specified 10-business day
period, Tenant shall be conclusively presumed to have adopted and affirmed the
contents of the form of estoppel certificate delivered to Tenant by Landlord,
and any prospective mortgagee, purchaser, or other third-party may rely on the
accuracy of such estoppel certificate as if executed and affirmed by
Tenant.  Landlord and Tenant intend that any statement delivered pursuant to
this Section 24.4(a) may be relied upon by Landlord, and any owner, prospective
mortgagee or prospective purchaser in the Project.

 

47

--------------------------------------------------------------------------------

 

(b)Landlord agrees at any time and from time to time, but not more than once in
a 12-month period, upon not less than fifteen (15) business days’ prior written
notice from Tenant, in connection with any sale, financing, assignment or other
material transaction of Tenant, to execute and deliver to Tenant, or Tenant’s
designee lender, purchaser or assignee (unless Landlord has refused consent
pursuant to Section 10.1), an estoppel certificate certifying, as of the date of
such estoppel certificate, the following, to the extent true and accurate:  (i)
that this Lease is unmodified and in full force and effect (or if modified, that
this Lease is in full force and effect as modified and setting forth such
modifications); (ii) the date to which Rent has been paid, (ii) that the Term
has commenced (and setting forth the Commencement Date and Expiration Date),
(iii) whether, to Landlord’s knowledge, there are any current Defaults by
Landlord or defaults by Tenant under this Lease (and specifying such Defaults by
Landlord and defaults by Tenant, if any, as applicable), and (iv) any other
similar certifications reasonably requested by Tenant, its lenders, any
purchaser of Tenant or any proposed assignee of the Lease (unless Landlord has
refused consent pursuant to Section 10.1). Landlord and Tenant intend that any
statement delivered pursuant to this Section 24.4(b) may be relied upon by
Tenant, its lenders or any such prospective lender, purchaser or assignee.

24.5Waiver of Jury Trial.  To the fullest extent permitted by law,  Landlord and
Tenant each waive trial by jury in connection with proceedings or counterclaims
brought by either of the parties against the other with respect to any matter
whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant hereunder or Tenant's use or occupancy of
the Premises.

 

24.6Notices.  All notices, demands and requests which may be given or which are
required to be given by either party to the other, shall be in writing and shall
be deemed effective either: (i) on the date personally delivered to the address
set forth in Article I, as evidenced by written receipt for the same, whether or
not actually received by the person to whom addressed; (ii) on the third
business day after being sent, by certified or registered mail, return receipt
requested, postage prepaid, addressed to the intended recipient at the address
specified Article I; (iii) on the next succeeding business day after being
deposited into the custody of a nationally recognized overnight delivery service
such as Federal Express, addressed to such party at the address specified
Article I; (iv) on the date delivered by facsimile to the respective numbers
specified in Article I, provided confirmation of facsimile is received; or (v)
on the date an electronic mail message with a pdf copy of the signed notice is
delivered to the e-mail addresses specified in Article I; provided, however,
that in the case of any notice delivered in accordance with items (iv) or (v)
above, any such facsimile notice or e-mail notice shall be sent by one of the
other permitted methods of providing notice (other than facsimile or e-mail
notice) on the next succeeding business day (provided that any notices of
default sent by in accordance with items (iv) and (v) shall not be deemed
effective until the date deemed effective by delivery using one of the other
permitted methods).  Landlord and Tenant may from time to time by written notice
to the other designate another address for receipt of future notices.

 

24.7Invalidity of Particular Provisions.  If any provisions of this Lease or the
application thereof to any person or circumstances shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and be enforced to the full extent permitted by law.

 

24.8Gender and Number.  All terms and words used in this Lease, regardless of
the number or gender in which they are used, shall be deemed to include any
other number or gender as the context may require.

 

24.9Benefit and Burden.  Subject to the provisions of Article X and except as
otherwise expressly provided, the provisions of this Lease shall be binding
upon, and shall inure to the benefit of, the parties hereto and each of their
respective representatives, heirs, successors and assigns.

48

--------------------------------------------------------------------------------

 

 

24.10Entire Agreement.  This Lease (which includes the Exhibits attached hereto)
contains and embodies the entire agreement of the parties hereto, and no
representations, inducements or agreements, oral or otherwise, between the
parties not contained in this Lease shall be of any force or effect.  This Lease
(other than the Rules and Regulations, which may be changed from time to time as
provided herein) may not be modified, changed or terminated in whole or in part
in any manner other than by an agreement in writing duly signed by Landlord and
Tenant.

 

24.11Authority.  If Tenant signs as a corporation, limited liability company or
partnership, the Tenant hereby represents and warrants that Tenant is duly
formed, validly existing, in good standing (with respect to a corporation or
limited liability company), and qualified to do business in the state in which
the Project is located, that Tenant has full power and authority to enter into
this Lease and that the person executing this Lease on behalf of Tenant is
authorized to execute this Lease on behalf of Tenant. Landlord represents and
warrants that Landlord is a duly formed, validly existing, in good standing
limited liability company that is qualified to do business in the state in which
the Project is located, that Landlord has full power and authority to enter into
this Lease and that the person executing this Lease on behalf of Landlord is
authorized to execute this Lease on behalf of Landlord.  Tenant further agrees
that it shall provide Landlord with a secretary's certificate from the secretary
of said corporation or limited liability company, if applicable, certifying as
to the above in the form of Exhibit D attached hereto and made a part hereof, or
in a form that is approved by Landlord, which approval shall not be unreasonable
withheld, conditioned or delayed, or, if Tenant is a partnership, it shall
provide Landlord with a partnership authorization certifying as to the above in
a form acceptable to Landlord. At the request of Landlord, Tenant shall provide
to Landlord copies of Tenant’s organizational documents and such incumbency
certificate certified by an authorized representative of Tenant as being true,
correct, and complete, as may be reasonably required to demonstrate that this
Lease is binding upon and enforceable against Tenant.

 

24.12Attorneys' Fees.  If either Landlord or Tenant commences any legal action
or proceeding against the other party (including, without limitation, litigation
or arbitration) arising out of or in connection with this Lease, the Premises,
or the Project (including, without limitation (a) the enforcement or
interpretation of either party’s rights or obligations under this Lease (whether
in contract, tort, or both) or (b) the declaration of any rights or obligations
under this Lease), the prevailing party shall be entitled to recover from the
losing party reasonable attorneys’ fees, together with any costs and expenses,
incurred in any such action or proceeding, including any attorneys’ fees, costs,
and expenses incurred on collection and on appeal.

 

24.13Interpretation.  This Lease is governed by the laws of the state in which
the Project is located. All references in this Lease to specific sections of
California law shall be deemed to mean and refer to any amendment thereto, and
to any renumbered counterpart or superseding successor thereto.  Furthermore,
this Lease shall not be construed against either party more or less favorably by
reason of authorship or origin of language.

 

49

--------------------------------------------------------------------------------

 

24.14Limitation of Liability.  None of Landlord’s shareholders, partners,
members, managers, directors, officers or employees, whether disclosed or
undisclosed, shall have any personal liability under any provision of this
Lease.  None of Tenant’s shareholders, partners, members, managers, directors,
officers or employees, whether disclosed or undisclosed, shall have any personal
liability under any provision of this Lease.  If Landlord defaults in the
performance of any of its obligations hereunder or otherwise becomes liable,
responsible or in any way accountable to Tenant for any loss, injury, death or
damage (including consequential damages)  in connection with this Lease, Tenant
shall look solely to Landlord’s equity, interest and rights in the Building and
the parcel of Land on which the Building is located for satisfaction of Tenant’s
remedies on account thereof, including without limitation, subject to the rights
of any Mortgagee, Landlord’s interest in the rents and other income of the
Building and, sale proceeds, and any insurance and condemnation proceeds payable
to Landlord.  Before filing suit for an alleged default by Landlord, Tenant
shall give Landlord and any Mortgagee(s) of whom Tenant has been notified,
notice and a reasonable time to cure any alleged default.  Landlord or any
successor owner shall have the right to transfer and assign to a third party, in
whole or part, all of its rights and obligations hereunder and in the Building,
the Project or the Land, or any portion thereof, and in such event, all
liabilities and obligations on the part of the original Landlord, or such
successor owner, under this Lease occurring thereafter, shall terminate as of
the day of such sale, and thereupon all such liabilities and obligations shall
be binding on the new owner.  In the event of such transfer or assignment,
Landlord shall transfer to such transferee or assignee the balance of the
Security Deposit, if any, remaining after lawful deductions and, in accordance
with California Civil Code Section 1950.7, after notice to Tenant, all liability
with respect to the Security Deposit shall be binding on the new owner and the
transferring Landlord shall thereupon be relieved of all liability with respect
to the Security Deposit.

 

24.15Time of the Essence.  Time is of the essence as to Tenant's and Landlord’s
obligations contained in this Lease.

 

24.16Force Majeure.  Landlord and Tenant (except with respect to the payment of
Rent or other amounts due hereunder) shall not be chargeable with, liable for,
or responsible to the other for anything or in any amount for any failure to
perform or delay caused by:  fire; earthquake; explosion; flood; hurricane; the
elements; acts of God or the public enemy; actions, restrictions, governmental
authorities (permitting or inspection), governmental regulation of the sale of
materials or supplies or the transportation thereof; war; invasion;
insurrection; rebellion; riots; strikes or lockouts, inability to obtain
necessary materials, goods, equipment, services, utilities or labor; or any
other cause whether similar or dissimilar to the foregoing which is beyond the
reasonable control of such party (collectively, “Events of Force Majeure”); and
any such failure or delay due to said causes or any of them shall not be deemed
to be a breach of or default in the performance of this Lease.

 

24.17Headings.  Captions and headings are for convenience of reference only.

 

24.18Memorandum of Lease.  Neither Landlord nor Tenant shall record this Lease
or a memorandum thereof without the written consent of the other.  

 

24.19Intentionally Omitted.  

 

50

--------------------------------------------------------------------------------

 

24.20Financial Reports.  Prior to the execution of this Lease by Tenant and
thereafter within 15 days after Landlord's request, but no more than once per
Lease Year, unless an uncured Event of Default exists or such request is in
connection with a sale or financing of the Project, in which event no such
limitation shall apply, Tenant will furnish Tenant's and Guarantor’s most recent
audited financial statements (including any notes to them) to Landlord, or, if
no such audited statements have been prepared, such other financial statements
(and notes to them) as may have been prepared by an independent certified public
accountant, or, failing those, Tenant's and Guarantor’s internally prepared
financial statements, certified by Tenant and Guarantor, as applicable. If
requested by Tenant, Landlord shall execute a confidentiality agreement
confirming that Landlord will keep confidential Tenant’s confidential and
proprietary financial information provided to Landlord in accordance with this
Section 24.20 in accordance with terms substantially consistent with the
Non-Disclosure Agreement dated effective August 12, 2019, between Landlord and
Tenant, a copy of which is attached as Exhibit K. Notwithstanding the foregoing,
if Tenant is a corporation with shares traded on a public exchange and makes its
financial statements available on line via the internet and provides Landlord
with the then current website address and any other path information necessary
for Landlord to access the same, then Tenant shall be deemed to have complied
with all requirements of this Section 24.20.

 

24.21Landlord's Fees.  Whenever Tenant requests Landlord to take any action or
give any consent required or permitted under this Lease, Tenant will reimburse
Landlord for all of Landlord’s actual costs incurred in reviewing the proposed
action or consent, including, without limitation, attorneys’, engineers’ or
architects’ fees, within 30 days after Landlord’s delivery to Tenant of an
invoice or statement of such costs.  If Tenant reasonably requests additional
documentation or information regarding the charges set forth in such invoice or
statement, then Landlord shall promptly provide such documentation or
information (which may be provided by email) as Landlord reasonably determines
appropriate to substantiate such charges.  Further, if requested by Tenant in
connection with the request for action or consent, Landlord shall provide Tenant
with an estimate for any actual out-of-pocket costs to be incurred by Landlord
in reviewing a proposed action or consent requested by Tenant.  In the event
Tenant is willing to pay the estimate amount, Tenant shall notify Landlord,
whereupon Landlord shall proceed to review the proposed action or consent.  In
no event shall Tenant be obligated to pay more than the estimate amount without
Tenant’s prior consent thereto.  Tenant acknowledges that Landlord shall not
have any obligation to proceed with the evaluation of any request until Tenant
has approved the estimate amount.  Notwithstanding the foregoing, Landlord’s
fees with respect to subleases, assignments and transfers shall be governed by
Article X, Landlord’s fees with respect to Alterations shall be governed by
Article XII, and Landlord’s fees with respect to Tenant Work shall be governed
by the Work Agreement.  In no event shall Landlord be entitled to duplicative
fees with respect to any costs related to or incurred with respect to the same
action or the same consent required or permitted under this Lease.  

 

24.22Effectiveness.  The furnishing of the form of this Lease shall not
constitute an offer and this Lease shall become effective upon and only upon its
execution by and delivery to each party hereto.

 

24.23Light, Air or View Rights.  Any diminution or shutting off of light, air or
view by any structure which may be erected on lands adjacent to or in the
vicinity of the Building and Project shall not affect this Lease, abate any
payment owed by Tenant hereunder or otherwise impose any liability on Landlord.

 

24.24Special Damages.  Under no circumstances whatsoever shall Landlord ever be
liable hereunder for punitive damages, consequential damages or special damages.
Except to the extent of Tenant’s liability for consequential damages and special
damages pursuant to Section 22.2, under no circumstances whatsoever shall Tenant
ever be liable hereunder for consequential, special or punitive damages.

 

51

--------------------------------------------------------------------------------

 

24.25Counterparts.  This Lease may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  This Lease may be executed by a party’s
signature transmitted by facsimile or e-mail, and copies of this Lease executed
and delivered by means of faxed or e-mailed signatures shall have the same force
and effect as copies hereof executed and delivered with original signatures. 
All parties hereto may rely upon faxed or e-mailed signatures as if such
signatures were originals.  All parties hereto agree that a faxed or e-mailed
signature page may be introduced into evidence in any proceeding arising out of
or related to this Lease as if it were an original signature page.

 

24.26Nondisclosure of Lease Terms.  Tenant acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Landlord.  Disclosure of the terms could adversely affect the ability of
Landlord to negotiate other leases and impair Landlord’s relationship with other
tenants.  Without limitation to the foregoing, Tenant agrees that it, and its
Agents shall not intentionally or voluntarily disclose the terms and conditions
of this Lease to any publication or newspaper or any other tenant or apparent
prospective tenant of the Building or the Project, without the prior written
consent of Landlord, provided, however, that Tenant may disclose the terms to
prospective subtenants or assignees under this Lease and to Tenant’s Related
Entities, Ownership Transferees, accountants, attorneys, brokers, consultants,
financial advisors, purchasers and Agents (collectively, “Representatives”) who
need to know such terms, but only to the extent the foregoing agree not to
disclose such terms and to comply with this Section 24.26.  Notwithstanding the
foregoing, if Tenant or any of its Representatives are required by applicable
law (including any securities laws), a valid legal order or on the advice of its
counsel to disclose any the terms and conditions of this Lease, Tenant and
Tenant’s Representatives shall: (a) only disclose that portion of the terms and
conditions of this Lease that, on the advice of its legal counsel, Tenant or
Tenant’s Representatives are required to disclose; and (b) use reasonable
efforts to ensure that the disclosed terms and conditions of this Lease are
afforded confidential treatment.

 

24.27Joint and Several Obligations.  If more than one person or entity executes
this Lease as Tenant, their execution of this Lease will constitute their
covenant and agreement that: (i) each of them is jointly and severally liable
for the keeping, observing and performing of all of the terms, covenants,
conditions, provisions and agreements of this Lease to be kept, observed and
performed by Tenant; and (ii) the term “Tenant” as used in this Lease means and
includes each of them jointly and severally.  The act of or notice from, or the
signature of any one or more of them, with respect to the tenancy of this Lease,
including, but not limited to the exercise of any options hereunder, will be
binding upon each and all of the persons executing this Lease as Tenant with the
same force and effect as if each and all of them had so acted.

 

24.28Anti-Terrorism.  Tenant represents and warrants to Tenant that as of the
Date of Lease (i) neither Tenant nor any of its owners or affiliates currently
are in violation of any laws relating to terrorism or money laundering
(collectively, the “Anti-Terrorism Laws”), including without limitation
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and regulations of the U.S. Treasury Department's Office of Foreign Assets
Control (OFAC) related to Specially Designated Nationals and Blocked Persons
(SDN’s OFAC Regulations), and/or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56) (the “USA Patriot Act”); (ii) neither Tenant nor any of
its owners, affiliates, investors, officers, directors, employees, vendors,
subcontractors or agents is a “Prohibited Person” which is defined as follows:
(1) a person or entity owned or controlled by, affiliated with, or acting for or
on behalf of, any person or entity that is identified as an SDN on the then-most
current list published by OFAC at its official website,
https://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or at any replacement website or other replacement official publication of such
list, and (2) a person or entity who is identified as or affiliated with a
person or entity designated as a terrorist, or associated with terrorism or
money laundering pursuant to regulations promulgated in connection with the USA
Patriot Act; and (iii) Tenant

52

--------------------------------------------------------------------------------

 

has taken appropriate steps to understand its legal obligations under the
Anti-Terrorism Laws and has implemented appropriate procedures to assure its
continued compliance with such laws.  Tenant covenants with Landlord that from
and after the Date of Lease, to the best of Tenant’s knowledge (i) neither
Tenant nor any of its owners or affiliates shall be at any time during the term
hereof, in violation of the Anti-Terrorism Laws, including without limitation
the USA Patriot Act; and (ii) neither Tenant nor any of its owners, affiliates,
investors, officers, directors, employees, vendors, subcontractors or agents
shall be during the term hereof a Prohibited Person.  Landlord represents and
warrants to Tenant that as of the Date of Lease (i) neither Landlord nor any of
its owners or affiliates currently are in violation of any Anti-Terrorism Laws;
(ii) neither Landlord nor any of its owners, affiliates, investors, officers,
directors, employees, vendors, subcontractors or agents is a Prohibited Person;
and (iii) Landlord has taken appropriate steps to understand its legal
obligations under the Anti-Terrorism Laws and has implemented appropriate
procedures to assure its continued compliance with such laws.  Landlord
covenants with Tenant that from and after the Date of Lease, to the best of
Landlord’s knowledge (i) neither Landlord nor any of its owners or affiliates
shall be at any time during the term hereof, in violation of any Anti-Terrorism
Laws; and (ii) neither Landlord nor any of its owners, affiliates, investors,
officers, directors, employees, vendors, subcontractors or agents shall be
during the term hereof a Prohibited Persons. 

 

24.29Green Initiatives.  The parties agree it is in their mutual best interest
that the Building and the Premises be operated and maintained in a manner that
is environmentally responsible, fiscally prudent, and provides a safe and
productive work environment.  Accordingly, Tenant shall endeavor to conduct its
operations in the Building and within the Premises to: (1) minimize to the
extent reasonably feasible: (i) direct and indirect energy consumption and
greenhouse gas emissions; (ii) water consumption; (iii) the amount of material
entering the waste stream; and (iv) negative impacts upon the indoor air quality
of the Building; and (2) permit the Building to achieve and maintain its LEED
rating and an Energy Star label, to the extent applicable.  Landlord shall
endeavor to operate and maintain the Common Area to: minimize to the extent
reasonably feasible: (i) direct and indirect energy consumption and greenhouse
gas emissions; (ii) water consumption; (iii) the amount of material entering the
waste stream; and (iv) negative impacts upon the indoor air quality of the
Building.  Tenant shall comply with all building energy benchmarking and other
requirements imposed by applicable laws, statutes, ordinances and governmental
rules, regulations or requirements, including regulations promulgated by the
California Energy Commission in implementation of AB 802 and retain copies of
its utility data, including, without limitation, Tenant’s utility bills and
invoices pertaining to Tenant’s energy, water, and trash usage at the Premises
during the Term.  In addition, if requested by Landlord or a governmental entity
having jurisdiction over the Premises, Tenant shall report to Landlord and such
requesting entity the Tenant’s utility usage and such other related information
as may be requested within the time required by the governmental entity or such
other reasonable time frame as may be requested by Landlord or, at Landlord’s
option, provide any written authorization, utility release forms or other
documentation required for Landlord to request information regarding Tenant’s
utility usage with respect to the Premises directly from the applicable utility
company.

 

53

--------------------------------------------------------------------------------

 

XXV.  RENEWAL OPTION

 

25.1 Grant of Option and General Terms.  Provided that (i) no material adverse
change has occurred in Tenant’s financial condition, (ii) this Lease is in full
force and effect, (iii) Bill.com, LLC, a Delaware limited liability company, its
Related Entity pursuant to an assignment or sublease in accordance with Section
10.4 or an Ownership Transferee pursuant to a transfer in accordance with
Section 10.5 is in possession of the entire Premises, and (iv) no Event of
Default shall exist under this Lease, either on the date Tenant exercises its
Renewal Option (as defined in this Section 25.1) or as of the effective date of
the Renewal Term (as defined in this Section 25.1), or would exist but for the
pendency of any cure periods provided under Section 20.1 herein (unless such
Event of Default requires notice under Section 20.1 and Landlord has not
delivered such notice to Tenant); Tenant shall have the option to extend the
Term of this Lease with respect to the entire Premises for one (1) additional
period (the “Renewal Option”) of seven (7) years (the “Renewal Term”).  The
Renewal Option shall be subject to all of the terms and conditions contained in
the Lease except that (a) the Renewal Rent (as defined in Section 25.3) shall be
at the then prevailing Market Rate (as defined in Section 25.3) on the
commencement date of the Renewal Term; (b) Landlord shall have no obligation to
improve the Premises or provide any improvement allowance (except as may be set
forth in the Landlord’s Response (as defined in Section 25.2) or included as
part of the Market Rate); and (c) there shall be no further option to extend the
Term beyond the Renewal Term.

 

25.2  Determination of Market Rate. Tenant shall send Landlord a preliminary
expression of Tenant’s willingness to renew this Lease no earlier than January
31, 2030, or later than April 30, 2030 (the “Renewal Notice”), together with
financial statements meeting the requirements of Section 24.20.  In the event
Tenant timely provides Landlord with Tenant's Renewal Notice, Landlord shall
notify Tenant (“Landlord's Response”), on or before July 31, 2030, of the
Renewal Rent to be payable by Tenant during the Renewal Term.  Tenant and
Landlord shall negotiate in good faith to determine and mutually agree upon the
Market Rate for the Renewal Term.  If Landlord and Tenant are unable to agree
upon the Market Rate for the Renewal Term, on or before August 31, 2030 (the
“Negotiation Period”), as evidenced by an amendment to the Lease executed by
both Landlord and Tenant and amending the Lease to provide for the extension of
the Term for the Renewal Term, the Renewal Rent, any other terms set forth in
Landlord’s Response to improve the Premises or provide any improvement allowance
as contemplated in Section 25.1(b) and any other any other terms mutually agreed
to by Landlord and Tenant, if applicable, then within 10 days after the last day
of the Negotiation Period, Tenant may, by written notice to Landlord (the
“Notice of Exercise”), irrevocably elect to exercise such Renewal Option.  In
order for Tenant to exercise such Renewal Option, Tenant shall send the Notice
of Exercise to Landlord stating (i) that Tenant is irrevocably exercising its
right to extend the Term pursuant to Article XXV; and (ii) Landlord and Tenant
shall be irrevocably bound by the determination of Market Rate set forth
hereinafter in this Section 25.2, and if applicable, Section 25.4.  If Tenant
shall fail to deliver the Notice of Exercise on or before 10 days after the last
day of the Negotiation Period, then Tenant shall have waived any right to
exercise the Renewal Option.  In the event any date referenced in this Section
25.2 falls on a day other than a business day, such date shall be deemed to be
the next following business day.  

 

In the event Tenant timely delivers the Notice of Exercise to Landlord, Landlord
and Tenant shall each simultaneously present to the other party their final
determinations of the Market Rate for the Renewal Term (the “Final Offers”)
within 15 days after the last day of the Negotiation Period. If the Market Rate
as determined by the lower of the two (2) proposed Final Offers is not more than
five percent (5%) below the higher, then the Market Rate shall be determined by
averaging the two (2) Final Offers.

 

If the difference between the lower of the two (2) proposed Final Offers is more
than five percent (5%) below the higher, then the Market Rate shall be
determined by the procedure (“Baseball Arbitration”) set forth in Section 25.4.

 

54

--------------------------------------------------------------------------------

 

25.3 Renewal Rent.  The “Renewal Rent” for the Renewal Term shall be an amount
equal to the prevailing Market Rate as determined in accordance with this
Article XXV.  As used in this Article XXV “Market Rate” shall mean the then
prevailing market rate for triple net base rent for tenants of comparable
quality for new and renewal leases, but excluding subleases and leases of spaces
subject to another tenant’s expansion rights, (“Comparable Renewal Leases”) in
similar vintage multi-story, multi-tenant steel frame, Class A office buildings
of comparable size, age, use, location and quality in the Silicon Valley market
area, taking into consideration all relevant factors, including, without
limitation, the size of the Premises, the extent of the availability of space as
large as the Premises in the marketplace, Tenant’s right to Building Signage and
Building Monument Signage, rental abatement concessions and other concessions
being granted in Comparable Renewal Leases, tenant improvements or allowances
provided or to be provided for in Comparable Renewal Leases, whether a broker’s
commission or finder’s fee is paid in Comparable Renewal Leases, the Amenities
and the Amenity Building Rent and all other economic terms then customarily
prevailing in such Comparable Renewal Leases in said marketplace.  

 

25.4 Baseball Arbitration.  For all purposes of this Lease, Baseball Arbitration
shall follow the following procedures:

 

(a)Within 20 days after the deadline for Landlord and Tenant to present their
respective Final Offers, Tenant and Landlord shall each select an arbitrator
(“Tenant’s Arbitrator” and “Landlord’s Arbitrator”, respectively) who shall be a
qualified and impartial person licensed in the State of California as an MAI
appraiser with at least five (5) years of experience in appraising the type of
matters for which they are called on to appraise hereunder in the Silicon Valley
market area.

 

(b)Landlord’s Arbitrator and Tenant’s Arbitrator shall name a third arbitrator,
similarly qualified, within 10 days after the appointment of Landlord’s
Arbitrator and Tenant’s Arbitrator.

 

(c) Said third arbitrator shall, after due consideration of the factors to be
taken into account under the definition of Market Rate set forth in Section 25.2
and hearing whatever evidence the arbitrator deems appropriate from Landlord,
Tenant and others, and obtaining any other information the arbitrator deems
necessary, in good faith, make its own determination of the Market Rate for the
Premises as of the commencement of the Renewal Term (the “Arbitrator’s Initial
Determination”) and thereafter select either Landlord’s Final Offer or the
Tenant’s Final Offer, but no other, whichever is closest to the Arbitrator’s
Initial Determination (the “Final Determination”), such determination to be made
within 30 days after the appointment of the third arbitrator.  The Arbitrator’s
Initial Determination, Final Determination and the market information upon which
such determinations are based shall be in writing and counterparts thereof shall
be delivered to Landlord and Tenant within said 30-day period.  The arbitrator
shall have no right or ability to determine the Market Rate in any other
manner.  The Final Determination shall be binding upon the parties hereto.
Within 10 days after the delivery of the Final Determination to Landlord and
Tenant, Landlord and Tenant shall execute an amendment to the Lease amending the
Lease to provide for the extension of the Term for the Renewal Term, and the
Renewal Rent and any other terms set forth in Final Determination to improve the
Premises or provide any improvement allowance as contemplated in Section
25.1(b).

 

(d)The costs and fees of the third arbitrator shall be paid by Landlord if the
Final Determination shall be Tenant’s Final Offer or by Tenant if the Final
Determination shall be Landlord’s Final Offer.

 

55

--------------------------------------------------------------------------------

 

(e)If Tenant fails to appoint Tenant’s Arbitrator in the manner and within the
time specified in Section 25.4, then the Market Rate for the Renewal Term shall
be the Market Rate contained in the Landlord’s Final Offer.  If Landlord fails
to appoint Landlord’s Arbitrator in the manner and within the time specified in
Section 25.4 then the Market Rate for the Renewal Term shall be the Market Rate
contained in the Tenant’s Final Offer.  If Tenant’s Arbitrator and Landlord’s
Arbitrator fail to appoint the third arbitrator within the time and in the
manner prescribed in Section 25.4, then Landlord and Tenant shall jointly and
promptly apply to the local office of the American Arbitration Association for
the appointment of the third arbitrator.

 

25.5 Personal Option.  This Renewal Option is personal with respect to BILL.COM,
LLC, a Delaware limited liability company, a Related Entity to whom this Lease
is assigned in accordance with Section 10.4 or an Ownership Transferee pursuant
to a transfer in accordance with Section 10.5.  Any assignment of the Lease
other than to a Related Entity in accordance with Section 10.4 or pursuant to a
transfer to an Ownership Transferee in accordance with Section 10.5 shall
automatically terminate BILL.COM, LLC, a Delaware limited liability company’s
rights under this Article XXV.  Any subletting of any portion of the Premises
other than to a Related Entity in accordance with Section 10.4 shall
automatically terminate BILL.COM, LLC, a Delaware limited liability company’s
rights under this Article XXV, unless (a) such sublease is made in accordance
with Section 10.1 and, together with any other subleases meeting the
requirements of this Section 25.5(a)-(c), covers only portions of the Premises
such that at least two (2) full floors of the Premises are not subject to any
sublease (other than a sublease to a Related Entity made in accordance with
Section 10.4), (b) at all times during the existence of such sublease(s),
BILL.COM, a Delaware limited liability company, its Related Entity pursuant to
an assignment or sublease made in accordance with Section 10.4 or its Ownership
Transferee pursuant to a transfer made in accordance with Section 10.5 occupies
at least two (2) full floors of the Building, and (c) the term of each such
sublease(s) expires on or before, and the subtenant under each such sublease(s)
no longer occupies any portion of the Premises from and after, the date of
Tenant’s delivery of the Renewal Notice. Without limitation to the foregoing,
Landlord shall have no obligation to deliver a Landlord’s Response or execute an
amendment to this Lease pursuant to this Article XXV during any period in which
any sublease of any portion of the Premises other than to a Related Entity in
accordance with Section 10.4 is in effect.  Time is of the essence with respect
to the provisions of this Article XXV.  

 

56

--------------------------------------------------------------------------------

 

XXVI.  RIGHT OF FIRST OFFERING



 

26.1General.  If, at any time during the Term, any portion of the remainder of
the first floor of the Building or the fifth or sixth floors of the Building
(each a, and collectively, the “Right of First Offering Space”) becomes vacant
and is not subject to any Senior Rights (as defined in Section 26.1.1), Landlord
shall so notify Tenant (the “Right of First Offering Notice”), which Right of
First Offering Notice shall contain the material economic terms on which
Landlord is willing to lease the Right of First Offering Space to Tenant
(including, without limitation, prevailing annual market rent, length of term,
and Rentable Square Footage).  Prevailing annual market rent for the Right of
First Offering Space shall be an amount equal to the then prevailing market rate
(“ROFO Market Rent”) for triple net base rent for tenants of comparable quality
for new leases, but excluding subleases and leases of spaces subject to another
tenant’s expansion rights, (“Comparable Leases”) in similar vintage multi-story,
multi-tenant steel frame, Class A office buildings of comparable size, age, use,
location and quality in the Silicon Valley market area, taking into
consideration all relevant factors, including, but not limited to, the size of
the Right of First Offering Space, the availability of space as large as the
Right of First Offering Space in the marketplace, Tenant’s right to Building
Signage and Building Monument Signage, the Amenities and the Amenity Building
Rent, rental abatement concessions and other concessions being granted in
Comparable Leases, tenant improvements or allowances provided or to be provided
for in Comparable Leases, whether a broker’s commission or finder’s fee is paid
in Comparable Leases, and all other economic terms then customarily prevailing
in such Comparable Leases in said marketplace.  Tenant shall then have a period
of three (3) business days after the date of Landlord’s delivery of such Right
of First Offering Notice during which to exercise its right (“Right of First
Offering”) by delivering notice to Landlord (“ROFO Election Notice”), financial
statements meeting the requirements of Section 24.20 and a Deposit (as defined
in this Section 26.1) (provided Tenant shall have five (5) business days to
provide the Deposit) electing to lease all of the Right of First Offering Space
described in the Right of First Offering Notice (on the terms set forth therein)
or deliver notice to Landlord refusing to lease the same.  Failure of Tenant to
deliver the ROFO Election Notice and financial statements within such three
business-day period and the Deposit within five business days shall be deemed a
refusal to exercise Tenant’s Right of First Offering to lease such Right of
First Offering Space.  If Tenant refuses, or is deemed to have refused, to lease
such Right of First Offering Space pursuant to this Section 26.1, then Landlord
shall be free to lease the Right of First Offering Space to a third party (or
parties) without regard to the Right of First Offering, and this Article XXVI
shall terminate and be of no further force and effect. If Tenant properly
exercises its Right of First Offering, Tenant’s Right of First Offering shall
continue to apply to the balance of the Right of First Offering Space, subject
to the terms of this Article XXVI.  As used in this Article XXVI, “Deposit”
means a non-refundable deposit in an amount equal to the sum of the first
month’s ROFO Market Rent for the Right of First Offering Space and increase in
the Amenity Building Rent based on the amount allocable to the Right of First
Offering Space, as determined by Landlord and as set forth in the Right of First
Offering Notice, which Deposit shall be credited towards the first month’s Rent
of the Right of First Offering Space as provided in, and subject to the terms
of, Section 26.1.2 if Tenant elects to lease the Right of First Offering Space.

 

57

--------------------------------------------------------------------------------

 

26.1.1Limitations.  This Right of First Offering shall not apply to space that
is currently vacant until such currently vacant space is leased, occupied and
subsequently becomes vacant.  The Right of First Offering is also subject and
subordinate to (i) any rights of first offer, rights of first refusal, or other
expansion rights of (a) Hewlett Packard Enterprise Company, a Delaware
corporation (together with its successors and assigns, “HPE”) (or HPE’s
affiliates that control, are controlled by or are under common control with HPE)
under that certain Option Rights and Competitor Restriction Agreement executed
as of March 23, 2018, between Landlord, as Owner, and HPE, as Tenant, (“HPE
Expansion Rights”) or (b) McAfee, LLC (together with its successors and assigns
by merger, consolidation, sale of all or substantially all of its equity
interests, reorganization, or sale of all or substantially of its assets
“McAfee”) (or McAfee’s affiliates that control, are controlled by or are under
common control with McAfee) under that certain Office Lease dated April 10, 2019
(“McAfee Expansion Rights”) between Landlord and McAfee with respect to the
portion of the Right of First Offering Space located on the first floor of the
Building and not currently leased by McAfee as outlined on Exhibit E attached
hereto and made a part hereof (“Vacant First Floor Space”) and (ii) the right of
Landlord to renew or extend the term of the following leases or subleases
(whether or not, the renewal or extension is on the exact terms contained in the
applicable tenant’s lease, subtenant’s sublease or consummated pursuant to a
lease amendment or a new lease and regardless of whether such lease or sublease
contained a written renewal option) (“Other Tenant Renewal Rights”): (a) that
certain Office Lease dated April 10, 2019, between Landlord and McAfee, LLC of
the Right of First Offering Space (except for the Vacant First Floor Space,
unless leased by McAfee in connection with the McAfee Expansion Rights), (b)
each and any lease of Right of First Offering Space entered into in connection
with the HPE Expansion Rights, (c) each and any lease or sublease of Right of
First Offering Space entered into in connection with McAfee Expansion Rights
(such HPE Expansion Rights, McAfee Expansion Rights and Other Tenant Renewal
Rights, collectively, referred to as “Senior Rights”).  

  

26.1.2Lease Amendment.  If Tenant elects to lease the Right of First Offering
Space, then Landlord and Tenant, within 10 business days after Tenant delivers
to Landlord the ROFO Election Notice exercising the Right of First Offering
shall execute an amendment to this Lease which shall (i) add the applicable
Right of First Offering Space to the Premises under this Lease, (ii) increase
the annual Basic Rent by an amount equal to the product of the total number of
Rentable Square Feet in the Right of First Offering Space, multiplied by the
ROFO Market Rent per Rentable Square Foot contained in the Right of First
Offering Space as determined by Landlord and set forth in the Right of First
Offering Notice, (iii) increase the annual Amenity Building Rent by an amount
equal to the product of the total number of Rentable Square Feet of the Amenity
Building that is allocable to the Right of First Offering Space, multiplied by
the then-prevailing annual rent rate for the Amenity Building, as  determined by
Landlord and as set forth in the Right of First Offering Notice, (iv) increase
Tenant’s Proportionate Share in direct proportion to the increase of Rentable
Square Footage in the Premises as a result of said amendment, (v) provide for a
credit to Tenant’s monthly Basic Rent for the Right of First Offering Space in
the amount of the Deposit, (vi) any increase in the Security Deposit or Letter
of Credit, as applicable, as reasonably determined by Landlord based on
Landlord’s review of the Tenant’s financial statements delivered with the
Election Notice, (vii) memorialize the other material economic terms set forth
in Landlord’s Right of First Offering Notice, and (viii) proportionate
adjustment to Tenant’s Parking Space Allocation based on the Rentable Square
Footage in the Right of First Offering Space.  Notwithstanding anything to the
contrary, if Tenant fails or refuses to execute such amendment, then Landlord
shall retain the Deposit, which shall not constitute Rent, but rather shall be
deemed liquidated damages paid by Tenant to Landlord as reimbursement Landlord
for the attorneys’ fees, administrative costs and other expenses incurred by
Landlord in connection with the Right of First Offering. Except as otherwise
indicated in Landlord’s Right of First Offering Notice and this Article XXVI,
all of the terms and conditions contained in this Lease shall apply to the Right
of

58

--------------------------------------------------------------------------------

 

First Offering Space; provided, however, Tenant shall not be entitled to any
improvement allowance, moving allowance, free rent or rent abatement concession
for any Right of First Offering Space, unless specifically set forth in
Landlord’s Right of First Offering Notice.  Unless otherwise set forth in
Landlord’s Right of First Offering Notice, the commencement date for any Right
of First Offering Space shall be 30 days after the later of (x) Tenant’s
delivery to Landlord of the ROFO Election Notice exercising said Right of First
Offering or (y) Landlord’s delivery of such Right of First Offering Space after
vacation by the previous tenant; provided, however, in the event Tenant actually
occupies any portion of the Right of First Offering Space prior to such date for
the conduct of its business and not solely for Early Access Activities, the
commencement date shall be the earlier date upon which Tenant occupies such
Right of First Offering Space.  

 

26.2Condition of Premises.  Tenant shall accept any Right of First Offering
Space in “as is” condition as of the date of any election to lease such space
hereunder, except as may be provided in the Right of First Offering Notice.
Notwithstanding the foregoing, Landlord shall deliver all structural elements
and subsystems of the Right of First Offering Space, including but not limited
to the HVAC, mechanical, electrical, and plumbing systems serving the Right of
First Offering Space, in good working condition and repair as of the date of the
amendment executed in accordance with Section 26.1.2 and Landlord will be
responsible, without cost to Tenant, to repair any latent structural or design
defects (as opposed to normal repairs, maintenance and replacements) in the
curtain wall, windows and window framing, interior structural framing,
foundation, roof, HVAC systems, mechanical, electrical, and plumbing systems
occurring or discovered prior to the later of the date that is 12 months after
the date of the amendment executed in accordance with Section 26.1.2 and the
date of expiration of any applicable warranty therefor; provided that Tenant
delivers notice to Landlord thereof prior to the later of the date that is 12
months after the date of such amendment and date of expiration of any applicable
warranty therefor and such repairs shall not include work required in connection
with (a) any of Tenant’s Alterations or other improvements to the Right of First
Offering Space, (b) Tenant’s particular use of the Right of First Offering Space
(as opposed to Tenant’s use of the Right of First Offering Space for the
Permitted Use in a normal and customary manner) or (c) a change in the Permitted
Use stated in Section 1.8, regardless of whether Landlord approves such change.

 

26.3Conditions Precedent.  Tenant’s Right of First Offering, Landlord’s
obligation to deliver the Right of First Offering Notice and Landlord’s
obligation to execute an amendment in accordance with Section 26.1.2 of this
Lease are expressly subject to the following conditions precedent: (i) this
Lease is in full force and effect, (ii) no material adverse change has occurred
in Tenant’s financial condition,  (iii) Bill.com, LLC, a Delaware limited
liability company, its Related Entity pursuant to an assignment or sublease made
in accordance with Section 10.4 or its Ownership Transferee pursuant to a
transfer made in accordance with Section 10.5 is in possession of the entire
Premises, (iv) no Event of Default exists or would exist but for the pendency of
any cure periods provided for in Section 20.1 at the time Tenant delivers the
ROFO Election Notice to Landlord exercising the Right of First Offering; and (v)
at least one (1) Lease Year remains in the Term or Tenant has timely exercised
the applicable Renewal Option.  

 

26.4Holdover.  Landlord shall not be liable for the failure to give possession
of any Right of First Offering Space to Tenant by reason of the unauthorized
holding over or retention of possession by any other tenant or occupant thereof,
and no such failure shall impair the validity of this Lease or extend the Term
thereof.  Notwithstanding  the foregoing, Landlord shall use commercially
reasonable efforts to obtain possession of the Right of First Offering Space if
any other tenant or occupant fails to timely deliver prior to the commencement
date for the Right of First Offering Space contemplated by the amendment
executed pursuant to Section 26.1.2.

 

59

--------------------------------------------------------------------------------

 

26.5Personal Right.  The Right of First Offering is personal with respect to
BILL.COM, LLC, a Delaware limited liability company, its Related Entity to whom
this Lease is assigned in accordance with Section 10.4 or its Ownership
Transferee pursuant to a transfer made in accordance with Section 10.5.  Any
assignment of the Lease other than to a Related Entity in accordance with
Section 10.4 or pursuant to a transfer to an Ownership Transferee in accordance
with Section 10.5 shall automatically terminate BILL.COM, a Delaware limited
liability company’s rights under this Article XXVI.  Any subletting of any
portion of the Premises other than to a Related Entity in accordance with
Section 10.4 shall automatically terminate BILL.COM, LLC, a Delaware limited
liability company’s rights under this Article XXVI, unless (a) such sublease is
made in accordance with Section 10.1 and, together with any other subleases
meeting the requirements of this Section 25.5(a)-(c), covers only portions of
the Premises such that at least two (2) full floors of the Premises are not
subject to any sublease (other than a sublease to a Related Entity made in
accordance with Section 10.4), (b) at all times during the existence of such
sublease(s) BILL.COM, a Delaware limited liability company, its Related Entity
pursuant to an assignment or sublease made in accordance with Section 10.4 or
its Ownership Transferee pursuant to a transfer made in accordance with Section
10.5 occupies at least two (2) full floors of the Building, and (c) the term of
each such sublease(s) expires on or before, and the subtenant under each such
sublease no longer occupies any portion of the Premises from and after, the date
of Landlord’s delivery of the Right of First Offering Notice.  Without
limitation to the foregoing, Landlord shall have no obligation to deliver a
Right of First Offering Notice or execute an amendment to this Lease pursuant to
this Article XXVI during any period in which any sublease of any portion of the
Premises other than to a Related Entity in accordance with Section 10.4 is in
effect.  Time is of the essence with respect to the provisions of this Article
XXVI.  

 

 

[signatures on following page]

 

 

60

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the Date
of Lease.

 

TENANT:

 

BILL.COM, LLC,

a Delaware limited liability company

 

 

 

By:

 

/s/ René Lacerte

Name:

 

René Lacerte

Title:

 

Chief Executive Officer

 

 

 

Date:

 

December 31, 2019

 

LANDLORD:

 

US ER AMERICA CENTER 4, LLC,

a California limited liability company

 

By:

 

US America Center 3 & 4 Development JV, LLC, a

Delaware limited liability company

its sole and managing member

 

 

 

 

 

By:

 

SW AC GP, LLC,

 

 

 

 

a Delaware limited liability company

 

 

 

 

its managing member

 

 

 

 

 

 

 

 

 

By:

 

SteelWave. LLC,

 

 

 

 

 

 

a Delaware limited liability company,

 

 

 

 

 

 

its managing member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nancy Chau

 

 

 

 

 

 

Name:

Nancy Chau

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

December 18, 2019

 

 